Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 1 of 113




       Civil Action No: 1:19-cv-03720-ABJ


          EXHIBIT 2
             TO
NATIONAL GEOGRAPHIC SOCIETY’S
      MOTION TO DISMISS
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 2 of 113




Foreign Nonindigenous Carps and Minnows (Cyprinidae)
in the United States – A Guide to their Identification,
Distribution, and Biology
Scientific Investigations Report 2005-5041




U.S. Department of the Interior
U.S. Geological Survey
Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 3 of 113
             Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 4 of 113




Foreign Nonindigenous Carps and
Minnows (Cyprinidae) in the United
States—A Guide to their Identification,
Distribution, and Biology

By Pamela J. Schofield, James D. Williams, Leo G. Nico,
Pam Fuller, and Matthew R. Thomas




Prepared in cooperation with the
U.S. Fish and Wildlife Service




Scientific Investigations Report 2005-5041

U.S. Department of the Interior
U.S. Geological Survey
Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 5 of 113




          U.S. Department of the Interior
          Gale A. Norton, Secretary

          U.S. Geological Survey
          Charles G. Groat, Director


          U.S. Geological Survey, Reston, Virginia: 2005
          For sale by U.S. Geological Survey
          Information Services
          Box 25286, Denver Federal Center
          Denver, CO 80225




          For more information about the USGS and its products:
          Telephone: 1-888-ASK-USGS
          World Wide Web: http://www.usgs.gov/

          Any use of trade, product, or firm names in this publication is for descriptive purposes only and does not
          imply endorsement by the U.S. Government.

          Although this report is in the public domain, permission must be secured from the individual copyright
          owners to reproduce any copyrighted materials contained within this report.




          Suggested citation:
          Schofield, P.J., Williams, J.D., Nico, L.G., Fuller, P., and Thomas, M.R., 2005, Foreign Nonindigenous Carps
          and Minnows (Cyprinidae) in the United States—A guide to their Identification, Distribution, and Biology:
          U.S. Geological Survey Scientific Investigations Report 2005-5041, 103 p.


          Cover fish plate artwork: Joseph R. Tomelleri
          Title page photograph courtesy of: Leo G. Nico

          Layout/editing: Twila D. Wilson, USGS
          Graphic production: Ronald S. Spencer, USGS
             Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 6 of 113

                                                                                    iii




Introduction 1
     Foreign Cyprinids Treated in this Guide 2
     What is a Cyprinid? 3
     Introduced Versus Native Cyprinids 3
     Other Fishes 3
     Reporting Discovery of Nonindigenous Species 4
Methods 4
     Taxonomy 4
     Meristic and Morphometric Measures 4
     Pharyngeal Teeth 4
     Museum Specimens 5
     Maps 5
Key to Species 7
Table of Characters 14
Species Accounts 17
    Goldfish (Carassius auratus) 19
    Crucian Carp (Carassius carassius) 25
    Grass Carp (Ctenopharyngodon idella) 31
    Spawning Requirements of Chinese Carps (Silver, Grass, Bighead, and Black) 34
    Common Carp (Cyprinus carpio) 39
    Silver Carp (Hypophthalmichthys molitrix) 45
    Bighead Carp (Hypophthalmichthys nobilis) 51
    Ide (Leuciscus idus) 55
    Black Carp (Mylopharyngodon piceus) 59
    Bitterling (Rhodeus sericeus) 63
    Rudd (Scardinius erythrophthalmus) 67
    Tench (Tinca tinca) 73
Acknowledgments 77
Addendum 77
References Cited 79
Appendix A—Foreign cyprinids established or reported from the United States 93
Appendix B—Meristics of foreign nonindigenous cyprinids and selected hybrids 97
Appendix C—Nonindigenous aquatic species reporting form 103
Abbreviated diagnostic key to foreign nonindigenous cyprinids of the
       United States Inside back cover
     Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 7 of 113

iv




               Plates
                   1. Map showing native distribution of the Family Cyprinidae 2
                2-12. Maps showing distribution of foreign nonindigenous cyprinids in the United States for:
                       2. Goldfish 23
                       3. Crucian Carp 29
                       4. Grass Carp 38
                       5. Common Carp 44
                       6. Silver Carp 49
                       7. Bighead Carp 54
                       8. Ide 58
                       9. Black Carp 62
                      10. Bitterling 66
                      11. Rudd 71
                      12. Tench 76


               Figures
                1-10. Photographs or images depicting:
                       1. Examples of nonindigenous cyprinids, showing those having a long dorsal fin
                           with 13 or more branched rays, and those having a short dorsal fin with 12 or
                           fewer branched rays 7
                       2. Head of Common Carp, showing two fleshy barbels near corner of jaw 7
                       3. Pharyngeal teeth of Common Carp and Goldfish 8
                       4. Concave dorsal fin of Goldfish, and convex dorsal fin of Crucian Carp 8
                       5. Head of Tench, showing single barbel near corner of jaw 9
                       6. Ventral keels of Silver Carp and Bighead Carp 10
                       7. Fused, sponge-like gill rakers of Silver Carp, and slender, comblike rakers of
                           Bighead Carp 11
                       8. Keel of Rudd 12
                       9. Pharyngeal teeth of Grass Carp and Black Carp 13
                      10. Body cavity linings of Grass Carp and Black Carp 13
                  11. Goldfish 19
                      12. Pharyngeal teeth 19
                      13. Cultured (fancy) form 21
                      14. Wild (olivaceous) form 21
                  15. Crucian Carp 25
                      16. Deep-bodied form 26
                      17. Slender (humilis) form 26
                      18. Pharyngeal teeth 27
          Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 8 of 113

                                                                                        




19. Grass Carp 31
    20. Pharyngeal teeth 31
    21. Subadult male 32
    22. Adult 32
    23. Adult 32
24. Common Carp 39
    25. Pharyngeal teeth 39
    26. Scaled variety 41
    27. Mirror variety 41
    28. Leather variety 41
    29. Ornamental Koi in a pond at Lí Yuán Garden, Suzhou, People’s Republic
        of China 42
30. Silver Carp 45
    31. Ventral keel 45
    32. Pharyngeal teeth 46
    33. Juvenile 46
    34. Adult 46
35. Bighead Carp 51
    36. Ventral keel 51
    37. Pharyngeal teeth 52
    38. Juvenile 52
39. Ide 55
     40. Pharyngeal teeth 55
41. Black Carp 59
    42. Black Carp from the species’ native range in the Chang (Yangtze) River Basin,
         Hunan Province, People’s Republic of China 60
    43. Pharyngeal teeth 60
44. Bitterling 63
    45. Pharyngeal teeth 63
46. Rudd 67
    47. Pharyngeal teeth 67
    48. Adult 68
    49. Ventrolateral and posterior aspect of abdomen showing a scaled keel in
        Rudd, a partially scaled keel in hybrid Rudd X Golden Shiner, and a naked
        keel in Golden Shiner 68
50. Tench 73
     51. Pharyngeal teeth 73
     52. Tench taken by anglers from two sites in Europe: Willis’s Lake in Belfast,
         Northern Ireland, and in Belgium 74
     Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 9 of 113

vi




                                    Conversion Factors

                                     Multiply         By         To obtain

                               centimeter (cm)     0.3937        inch
                                    meter (m)      3.281         foot
                               kilometer (km)      0.6214        mile
                                kilogram (kg)      2.2046        pound



          Temperature in degrees Celsius (°C) may be converted to degrees Fahrenheit (°F) by:
                                            °F = 1.8 x °C + 32



                            Abbreviations and Acronyms
                                      <   less than
                                      >   more than
                                  HUC     USGS Hydrologic Unit Code
                                 USGS     U.S. Geological Survey
                                   U.S.   United States
           Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 10 of 113




Foreign Nonindigenous Carps and Minnows (Cyprinidae)
in the United States—A Guide to their Identification,
Distribution, and Biology
By Pamela J. Schofield, James D. Williams, Leo G. Nico, Pam Fuller, and Matthew R. Thomas



Introduction                                                specialized diets, which are reflected in particular
                                                            morphological adaptations (for example, the Black Carp,
     The family Cyprinidae (carps and minnows) is           Mylopharyngodon piceus, has pharyngeal teeth modified
naturally distributed throughout most of the world except   for crushing mollusks). Cyprinids live in a wide variety
Australia and South America (plate 1). It is the largest    of habitats from stagnant ponds and small streams to
family of freshwater fishes with about 2,010 species in     large lakes and swift-flowing rivers.
210 genera. Most cyprinids (about 155 genera and 1,060           This guide was designed to benefit biologists and
species) are found in Eurasia (Nelson, 1994). About         others interested in nonindigenous fishes by providing
300 species in 50 genera are native to North America        information for the identification of foreign cyprinids
(Canada, Mexico, United States; Nelson and others,          introduced into the U.S. In addition to providing iden-
2004). The high diversity and expansive distribution of     tification keys and descriptions of distinguishing char-
cyprinids have contributed to a long history of human       acteristics, we give details concerning distribution and
use (of both cultured and wild-caught stocks) as food,      environmental biology. This guide is a valuable resource
bait, sport, forage, and ornamentals. A few species         for several reasons:
are used to control nuisance plants or other problem             (1) The number and variety of foreign fishes intro-
organisms (for example, disease-carrying snails).           duced into the U.S. has increased dramatically in the past
     Cyprinids exhibit considerable variation in morph­     few decades;
ology, diet, and habitat use. The largest member of              (2) Several introduced cyprinids have caused, or
the family is the Giant Barb (Catlocarpio siamensis)        have the potential to cause, environmental or economic
of southeastern Asia, which may reach almost 3 m            harm; and
total length (TL) (Smith, 1945). In contrast, the minia-         (3) Some foreign cyprinids superficially resemble
ture translucent species Danionella translucida from        native cyprinids or other (native or introduced) fishes.
Myanmar (formerly Burma) attains only 12 mm standard        Consequently, introduced cyprinids may be misidentified
length (SL), and is the smallest freshwater fish known      or may not even be recognized as non-natives.
(Roberts, 1986; Britz, 2003). Trophic diversity is also          Correct identification is critical in documenting
great, and the family includes planktivores (Bighead        the occurrence and dispersal of foreign species and in
Carp, Hypophthalmichthys nobilis, and Silver Carp,          rapidly responding to the appearance of new foreign
Hypophthalmichthys molitrix), herbivores (Grass             species. As learned during recent decades, a swift
Carp, Ctenopharyngodon idella), piscivores (Colorado        response is critical to eliminate and/or control harmful
Pikeminnow, Ptychocheilus lucius), and omnivores            non-native fishes before they become widespread and
(Common Carp, Cyprinus carpio). Many species have           abundant.
               Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 11 of 113

   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




Plate 1. Native distribution of the Family Cyprinidae (in dark blue).



Foreign Cyprinids Treated in this Guide                               Although we include detailed information and
                                                                 accounts for a few foreign cyprinid species not yet
     Eleven foreign nonindigenous cyprinids are                  established in the U.S. (for example, Crucian Carp), this
included in this guide. Eight species have established           guide does not provide information for the identification
breeding populations in the U.S. (Goldfish, Grass Carp,          of several other foreign cyprinids that have been found
Common Carp, Silver Carp, Bighead Carp, Bitterling,              or reported in the U.S. These excluded species include
Rudd, and Tench). Three species are not known with               ones that either never became established, or those
                                                                 that only temporarily formed reproducing populations
certainty to have reproducing populations (Black Carp,
                                                                 and then subsequently disappeared. The Zebra Danio
Crucian Carp, Ide). There is mounting evidence suggest-
                                                                 (Brachydanio rerio) is one example; it was reported to
ing that Black Carp is either already established in             have a single reproducing population in a spring system
the wild or that it will become established in the near          in New Mexico (Sublette and others, 1990; Fuller and
future (Nico and others, 2005). The Crucian Carp was             others, 1999), but is no longer extant (Nelson and others,
reported to be thriving in Chicago, Illinois, in the early       2004). The Zebra Danio was also reported in the open
1900s (Meek and Hildebrand, 1910); however, it is no             waters of California, Connecticut, and Florida (Fuller
longer believed to exist there (Smith 1979). Although            and others, 1999), as the result of escapes from fish
there are currently no documented reproducing popula-            farms or aquarium releases; however, no evidence of
tions in the U.S., there is a possibility that Crucian Carp      reproduction has been reported. Two ornamental species
is established but has been misidentified or confused            from Asia, the Blackspot Barb (Puntius filamentosus)
                                                                 and the Green Barb (Puntius semifasciolatus), had
with the morphologically similar Goldfish. Also, recent
                                                                 reproducing populations in Nu’uanu Reservoir No. 2 in
interest in culturing Crucian Carp for the live food fish
                                                                 Oahu, Hawaii. However, neither species has been seen
trade raises the possibility of future introductions. Ide        since the drought of 1984 when the reservoir almost
was included based on records of multiple introduc-              dried (Yamamoto and Tagawa 2000). A few other foreign
tions and one established population in Connecticut that         cyprinids have been reported in open waters of the U.S.,
was eradicated (Fuller and others, 1999). However, Ide           but are not known to maintain reproducing populations
may still be present, but undetected, in other drainages.        appendix A).
           Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 12 of 113

                                                                                                         Introduction 


What is a Cyprinid?                                          Introduced Versus Native Cyprinids
     Cyprinids are not always easy to distinguish from            Because the family is so diverse, there is no single
other fishes. Basic cyprinid characteristics include         set of characteristics that distinguishes all introduced
no teeth on the jaws, a single dorsal fin, pelvic fins       cyprinids from native North American cyprinids.
in an abdominal position, pectoral fins low on the           Nevertheless, a few introduced cyprinids are distinctive
side, and no adipose fin. The first full-length ray of       and can easily be identified as non-natives. Among these
the dorsal and anal fins is hardened into a spine-like       are Common Carp, Goldfish, and Crucian Carp, which
structure in some foreign cyprinids (for example, the        have a stout, spine-like ray in the front part of their
Common Carp, Crucian Carp, and Goldfish). Native             dorsal and anal fins. Only a few North American species
North American cyprinids lack a spine-like ray, except       native to the desert southwest possess similar spine-like
certain genera endemic to the desert southwest (such as      rays. In addition, some foreign cyprinids have relatively
the Plagopterus, Meda, and Lepidomeda). Cyprinids            long dorsal fins with 13 or more branched rays. In
have 19 principal caudal-fin rays (17 branched, 2            contrast, almost all native cyprinids have short dorsal
unbranched). The scales are cycloid and the lateral-line     fins, with 11 or fewer (usually 7-9) branched dorsal-fin
system is typically well developed. The head typically       rays. Moreover, most foreign cyprinids are medium-
has no scales. Cyprinids do not have jaw teeth; instead,     or large-sized fishes, reaching over a meter long. In
they use a pharyngeal apparatus to process food. This        contrast, the majority of native cyprinids are fairly small
apparatus consists of a modified thick fifth pharyngeal      and few species exceed 15 cm TL. One notable excep-
arch that bears teeth and a chewing (masticatory) pad        tion is the native (and critically endangered) Colorado
that is located on roof of the pharynx. The size and shape   Pikeminnow, a species historically known to reach
of the arch and teeth are closely tied to the diet of the    almost 2 m long and weigh 40 kg (Minckley 1973).
species. The lips usually are thin, but in some cyprinids
they are enlarged and sucker-like or even lobed. Most
                                                             Other Fishes
cyprinids lack barbels on the lips but they are present in
a few genera, including a few native to North America.            Only a few other non-cyprinid fishes native to North
A swim (gas) bladder is always present and usually two-      America are superficially similar to foreign cyprinids.
chambered. Cyprinids and several related groups have         Some members of the sucker family (Catostomidae),
a Weberian apparatus comprised of modified anterior          such as buffalos (Ictiobus) and carpsuckers (Carpiodes),
vertebrae that connect the swim bladder to the inner         resemble the Common Carp, Goldfish, and Crucian
ear. The Weberian apparatus transmits sound vibra-           Carp. Suckers share some cyprinid characteristics,
tions to auditory receptors in the brain and is thought to   including pharyngeal teeth, cycloid scales, and nuptial
give cyprinids a keen sense of hearing. Most cyprinids       tubercles on breeding males. Suckers also lack jaw teeth
have a typical minnow-shaped body form, but some are         and adipose fins. However, suckers can be distinguished
elongated, some compressed, and others robust. Many          from cyprinids by the number of principle caudal-fin
cyprinids are sexually dimorphic. For example, males         rays (18 in suckers, 19 in cyprinids). Barbels are pres-
of many species become brightly colored during the           ent in some cyprinids, but are always absent in suckers.
breeding season, and may temporarily develop nuptial         Additionally, suckers lack spine-like dorsal- and anal-
(breeding) tubercles. Females may also develop breeding      fin rays that are characteristics of the Common Carp,
tubercles, but these are generally less well developed       Goldfish, and Crucian Carp. The pharyngeal teeth of
than those of the males. Proliferation and distribution of   suckers are typically long and fine, are arranged in a
tubercles on the body varies between sexes and among         single comb-like row along the arch, and number 10
species, often appearing on parts of the head, body, and     or more per side. In cyprinids, the pharyngeal teeth are
fins (Etnier and Starnes, 1993; Jenkins and Burkhead,        often (but not always) stout or molar-like, and number
1994; Nico and others, 2005).                                less than 10 per side. The mouth of most suckers opens
                                                             ventrally, and the lips are generally thick and fleshy
                                                             (Jenkins and Burkhead, 1994).
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 13 of 113

   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification


Reporting Discovery of Nonindigenous Species                        Fin-ray counts, comprised of unbranched and
                                                              branched rays, are often useful in the diagnosis of
     The collection of any nonindigenous cyprinid             fish species. When reporting fin-ray counts, the first
should be reported to state game and fish agencies and to     set of Roman numbers represents the number of soft
the Nonindigenous Aquatic Species database (http://nas.       unbranched rays. The second set (in parentheses) repre-
er.usgs.gov; appendix C). For those wishing to report a       sents the number of soft branched rays. For example, a
new record, be aware that positive identification is of       fin with three unbranched rays and eight branched rays
the utmost importance. Consequently, we urge that the         would be represented as: iii (8). The spine-like ray pres-
specimen be retained if possible or at least well docu-       ent in the dorsal and anal fins of some foreign cyprinids
mented with photographs. It is especially helpful for         (for example, Common Carp, Goldfish, Crucian Carp)
photographic images to be well-focused and to include         and a few native fishes is counted as an unbranched ray.
shots of the entire fish from various angles as well as       Because the unbranched rays of the dorsal and anal fins
close-up views of the head and fins.                          are often difficult to discern, most North American fish
                                                              books report only a single number representing a single
                                                              unbranched ray plus all the branched rays. The last two
Methods                                                       branched rays usually share a common basal skeletal
                                                              element and are counted as one.
Taxonomy                                                            Counts of gill rakers are based on the first (outer)
                                                              gill arch and normally performed using the outer arch
     Scientific names and authorities were taken from
                                                              on the left side of fish. Gill rakers are often aligned in
“A Catalog of the Species of Fishes” (Eschmeyer and
                                                              two rows on each gill arch, an outer row of longer rakers
others, 1998, and amendments) available through
                                                              and an inner row of short stubs. Only rakers on the outer
the California Academy of Science (online at: http://
                                                              row are counted, including the smallest in the outer-row
www.calacademy.org/research/ichthyology/catalog/
fishcatsearch.html). Common names of fishes follow            series at top and bottom of the arch (Calliet and others,
Nelson and others (2004).                                     1986). Some authors give either upper and lower limb
                                                              counts, or inner and outer (anterior and posterior) counts,
                                                              and those data are listed in this guide.
Meristic and Morphometric Measures                                  Length of fishes is conventionally given in either
                                                              standard (SL) or total length (TL). Standard length is
      Methods of recording meristic (count) and morpho-
                                                              the straight-line distance from the tip of the snout to the
metric (measurement) data were standardized by Hubbs
                                                              posterior end of the vertebral column. The end of the
and Lagler (1958) and reviewed in Strauss and Bond
                                                              vertebral column can be located by laterally flexing the
(1990). Additionally, several publications that provide
                                                              caudal fin at its base. The crease in the flesh at the base
information on fishes of particular regions or states
                                                              of the caudal fin marks the end of the vertebral column
list useful details regarding identification, including
                                                              (hypural plate) and the beginning of the caudal fin.
standard formats for expressing meristics and morpho-
                                                              Total length is the straight-line distance from the tip of
metrics (for example, Page and Burr, 1991; Etnier and
Starnes, 1993; Jenkins and Burkhead, 1994; Ross, 2001;        the snout to the posterior tip of the longest caudal-fin
Boschung and Mayden, 2004). Meristic characteristics          rays. North Americans typically measure total length
are variable within and among the cyprinids treated in        (TL) with the caudal fins compressed dorso-ventrally,
this guide. Thus, meristic data from a number of sources      resulting in a measure slightly longer than if the caudal
are included for each species, including data from            fins are left in their natural position (Anderson and
both native and introduced populations when available         Neumann, 1996). Unfortunately, many authors do not
(appendix B). These data were reproduced as given             report the method used to determine total length.
by the original authors. Although most of the original
                                                              Pharyngeal Teeth
reports follow the standards of Hubbs and Lagler (1958)
and Strauss and Bond (1990), some did not (especially              Cyprinids do not have jaw teeth. Instead, they rely
those in foreign publications) and, therefore, inconsisten-   on their pharyngeal teeth and masticatory pads to crush
cies may exist. For detailed information on methods of        or process their food. The number, size, and shape of
data reporting, the cited authority should be consulted.      the pharyngeal teeth are generally species specific.
           Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 14 of 113

                                                                                                               Methods   

In cyprinids, the fifth branchial arches are located on the   HUCs where there is evidence of natural reproduction
floor of the posterior pharynx, anterior to its junction      in the wild (coded as “reproducing”) and those where
with the esophagus. To clearly view the pharyngeal teeth,     the species has been reported, but without evidence of
it is often necessary to extract the pharyngeal arch. This    reproduction (coded as “reported”). The distinction
can be accomplished by removing the operculum, gills,         is important. Once a nonindigenous fish establishes
and other surrounding tissues. Alternately, the gills and     a reproducing population, it may persist indefinitely,
operculum can be folded forward to expose the pharyn-         becoming a permanent addition to the fauna.
geal teeth. Much care must be exercised to extract an arch
without damaging the teeth and resulting in an incorrect         (1) Reproducing species.—A species is coded as
tooth count. In this guide, dorsal-view illustrations of             “reproducing” within a HUC if a naturally repro-
pharyngeal teeth are given in each species account. The              ducing population is present. These drainages are
                                                                     color-coded red on the maps. Usually, evidence for
number of pharyngeal teeth is represented by a standard-
                                                                     reproduction is based on presence of adult fish as
ized formula. For example, a count of 0,4-4,0 denotes
                                                                     well as reports that eggs, larvae, or small juveniles
one inner row of four teeth on each arch. Alternately, a             have been collected within the HUC. Sometimes
count of 1,1,3-3,1,1 denotes three rows on each side, with           reproduction is inferred by persistence of a species
three teeth in the innermost row and two outer rows with             in a particular water body over an extended period
one tooth each. By convention, pharyngeal teeth are read             of time. Persistent reproduction is usually habitat
from the outside of the left to the outside of the right.            dependent. Some of the species in this guide are
Some species show dramatic changes with growth, and                  capable of reproducing in still waters, such as
young individuals sometimes have pharyngeal teeth quite              lakes and ponds (Common Carp, Goldfish, and
different from adults. The pharyngeal teeth illustrated in           Tench). Other species, such as the Chinese carp
this guide are those of adult fish.                                  (Grass Carp, Silver Carp, Bighead Carp, and Black
                                                                     Carp), naturally spawn in rivers.

                                                                 (2) Reported species.—HUCs are coded as “reported”
Museum Specimens
                                                                     if the species has been collected, stocked, or
     Preserved specimens referenced in this study are                observed in one or more parts of a drainage, but
                                                                     no evidence exists that the species is successfully
from the following sources: AUM (Auburn University
                                                                     reproducing. These drainages are color-coded pink
Museum Fish Collection, Auburn, Alabama); SIUC
                                                                     on the maps. Failed historical introductions (that
(Southern Illinois University at Carbondale, Fluid                   are known to us) are included in this category.
Vertebrate Collection, Carbondale, Illinois); TU (Tulane
University Museum of Natural History Fish Collection,            (3) Eradicated species.—Eradication is the complete
New Orleans, Louisiana); UF (Florida Museum of                       elimination of all individuals in a given popula-
Natural History, Department of Ichthyology, Gainesville,             tion. Many eradication attempts fail, as aquatic
Florida).                                                            organisms are especially difficult to completely
                                                                     remove from a system despite vigorous and costly
                                                                     efforts to eliminate them. Years of monitoring are
Maps                                                                 usually required to assure no survivors persist. In
                                                                     some cases, the source of introduction is never
     The U.S. distribution of each foreign cyprinid                  identified, consequently individuals continue to
species is given on a map plate in the corresponding                 repopulate the area. In general, the only success-
species account. Distribution information is presented by            ful eradication projects are ones directed at fish
drainage and by state, each coverage indicating different            confined in small, relatively closed systems, such
levels of information.                                               as a pond or smaller, somewhat isolated reservoirs
                                                                     or drainages (see account on Ide, Leuciscus idus).
     Distribution by drainage.—U.S. Geological
                                                                     In larger and unconfined water systems (rivers,
Survey Hydrologic Unit Codes (HUCs) were used as                     canal networks, estuary complexes) the possibil-
a base to build maps. This is a nationwide system that               ity of successful eradication is extremely low (or
delineates watersheds based on surface hydrologic                    impossible) and the cost of such projects high.
regions (for more information, see: http://nas.er.usgs.              There is little hope of completely eradicating some
gov/hucs.asp). Maps in this guide use a combination of               widely-ranging nuisance fishes, especially with the
6-digit and 8-digit HUCs. The maps distinguish between               techniques currently available.
               Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 15 of 113

   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

      Eradication attempts are often poorly documented          aquaculture facilities, as the focus of the database is to
(typically in the gray or unpublished literature), making       document wild-caught non-native fishes. However, it
it difficult to evaluate their success. Additionally, reports   has become increasingly evident that documentation of
of eradications from selected sites do not always include       the location of aquaculture facilities as well as the fish
information on whether the species continued to survive         stocks cultured there is important due to the likelihood
in other parts of the drainage. The confusion and short-        of escape from outdoor ponds to nearby open systems.
age of information complicate the task of tracking              Unfortunately, this data is often difficult to obtain.
and accurately mapping changes in the distribution of
                                                                     Source of map distribution data.—Data used
introduced populations. For example, Dill and Cordone
                                                                to create these maps were primarily derived from the
(1997) reported that a reproducing population of Tench
                                                                Nonindigenous Aquatic Species (NAS) database at the
was eliminated from a small farm pond in the Trinity
River drainage in California, but did not comment on            U.S. Geological Survey and from the closely related
whether the species was known to exist or was reproduc-         publication on nonindigenous fishes by Fuller and others
ing elsewhere in that drainage. A later report (Moyle           (1999). The database is built from a variety of sources,
2002) indicated there were no recent records for Tench          including scientific literature, published and unpublished
in the Trinity River. Thus, it is unclear whether the local     reports, and museum specimens. The database also relies
eradication effort reported by Dill and Cordone (1997)          on information from personal communications with
removed the only reproducing population of Tench                scientists and others, as these sources are often the most
or whether other reproducing populations of Tench               recent (or only) documentation of a species’ occurrence
throughout the drainage simply died out over time.              in a particular area. We have attempted to make the maps
     Distribution by state.—In addition to providing the        in this guide as up-to-date as possible. Nevertheless, we
distribution of each species by drainage, we also include       may not be informed of all occurrences of nonindig-
distribution information for all 50 states. States color-       enous cyprinids. Moreover, the distribution of non-
coded green represent those from which the species has          native fishes frequently changes over time, with many
been recorded at least once from natural waters within          species expanding their ranges. Consequently, readers
state borders. In some instances, the record of occur-          are reminded that distributions of introduced species
rence may be nonspecific, with no information about             are constantly in flux, so those who are attempting to
the precise drainage or location within the state where         identify a fish should not rule out a particular species
the species was reported, released, or captured. In such        simply because the map shows that it has not previously
cases, the entire state is shaded green but no drainage is
                                                                been reported from the area.
shaded. In contrast to the HUC units described above,
                                                                     Most of the distribution data provided in this
the state colors do not provide information concerning
                                                                guide can be found by querying the NAS database
the population status of the species (that is, reproduc-
ing versus non-reproducing). If a foreign cyprinid is           (http://nas.er.usgs.gov/queries). Summary collection
known only from one site in a drainage, then the entire         information, including date, can be obtained by click-
drainage is color coded (either red or pink). Many HUC          ing on the dip-net icon. Detailed information about
units cross state boundaries. For additional information        each collection can be found by clicking on the speci-
on state-by-state occurrence of foreign cyprinids, see          men ID. The database is constantly updated as new
appendix A.                                                     records are added and earlier records are reviewed
     Water bodies included in the coverage.—                    and corrected. Individuals who have relevant infor-
Distributions delineated on the maps pertain only               mation concerning the collection of nonindigenous
to records from the wild, including habitats that are           cyprinids are asked to report their findings to state
natural (rivers, lakes) or artificial (canals, farm ponds,      game and fish agencies and to the NAS database
reservoirs). Maps do not include records based on               (appendix C; See subsection “Reporting the Discovery
captive indoor settings or outdoor ponds and tanks at           of Nonindigenous Fishes” at end of Introduction).
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 16 of 113

                                                                                                                                             




                                              Key to Species

1a. Dorsal fin long, with a stout, saw-toothed, spine-like ray anteriorly, followed by 13 or more
    branched rays (fig. 1A); anal fin also preceded by a stout, spine-like ray [Note: Spine-like
    rays preceded by one or a few short or rudimentary rays].............................................................Go to 2

1b. Dorsal fin short, with 12 or fewer branched rays (fig. 1B); dorsal and anal fins without
    stout, saw-toothed spine-like ray....................................................................................................Go to 4


                                                    (A)
                                                                                                                                  (B)




  Figure 1. Examples of nonindigenous cyprinids having (A) a long dorsal fin with 13 or more branched rays, and
  (B) a short dorsal fin with 12 or fewer branched rays.




2a. One pair of fleshy barbels on each side of the head, located near corner of mouth on upper
    jaw, the anterior barbel slightly shorter (fig. 2); pharyngeal teeth molariform, in 3 rows
    (1,1,3-3,1,1; fig. 3A); color brassy to yellowish, with lower fins often yellow-orange;
    ornamental varieties may range in color from bright orange, red, black, to white or some
    combination of these; some genetic strains with only a few large scales (“mirror carp”) or
    lack scales entirely (“leather carp”).
    ........................................................................................... Common Carp (Cyprinus carpio) Page 39




                                                          Figure 2. Head of Common Carp, showing two
                                                          fleshy barbels near corner of jaw.
                Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 17 of 113

   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification


2b. No barbels around the mouth; pharyngeal teeth in one row (0,4-4,0; fig. 3B); body relatively
    deep and compressed (except in some stunted forms that are relatively elongate or in certain
    ornamental forms exhibiting bizarre body shapes).........................................................................Go to 3




                                                (A) Common Carp                                                      (B) Goldfish




        Figure 3. Pharyngeal teeth: (A) Common Carp [1,1,3-3,1,1], and (B) Goldfish [0,4-4,0].




3a. Upper margin of dorsal fin straight or slightly concave (fig. 4A); caudal fin deeply emarginate;
    rakers on first gill arch 37-52; spine-like ray of dorsal fin deeply serrated on posterior margin
    with 10-11 teeth (denticles) becoming markedly larger towards tip of ray; lining of abdominal
    cavity (peritoneum) darkly pigmented; no dark spot at base of caudal fin; color of wild types
    typically olivaceous or olive bronze, but cultured varieties may be white, silver, pink, gold,
    brassy gold, orange, or blotched orange, black, or a combination of these colors.
     .................................................................................................. Goldfish (Carassius auratus) Page 19

3b. Dorsal-fin margin slightly convex (fig. 4B); caudal fin slightly emarginate; rakers on first gill
    arch 22-33; spine-like ray of dorsal fin serrated on posterior margin, typically with 28-29 teeth
    (denticles) of about the same size; lining of abdominal cavity (peritoneum) light; a dark spot
    at the base of the caudal fin, more evident in juveniles but sometimes also present on adults;
    color typically coppery-gold but may be silvery-white.
    ....................................................................................... Crucian Carp (Carassius carassius) Page 25

                                                  (A) Goldfish                                                   (B) Crucian Carp




            Figure 4. Concave dorsal fin of (A) Goldfish, and convex dorsal fin of (B) Crucian Carp.
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 18 of 113

                                                                                                                            Key to Species   


4a. Scales small, 70 or more in lateral line...........................................................................................Go to 5

4b. Scales large, fewer than 65 in lateral line.......................................................................................Go to 7




5a. A single small, thin barbel on each side of the head, on upper jaw near corner of mouth (fig. 5);
    belly rounded, without keel on venter; posterior margin of caudal fin straight or slightly forked;
    color of body variable, dark brown to black, to dark green or greenish yellow, often bronze or
    yellow below; one variety (“Golden Tench”) uniformly golden yellow with dark blotches.
    ...................................................................................................................Tench (Tinca tinca) Page 73

5b. No barbels around the mouth; keel present, either along entire midline of belly or posterior
    to pelvic fin base; caudal fin distinctly forked; body color generally gray or silver above and
    white or cream below.....................................................................................................................Go to 6




                                                              Figure 5. Head of Tench, showing single
                                                              barbel near corner of jaw.




6a. Body color on sides generally uniformly gray or silver, without scattered irregularly shaped dark
    blotches; ventral keel long, extending along midline of belly from anus forward almost to junction
    of gill membranes (fig. 6A); rakers on first gill arch fused into a sponge-like structure (fig. 7A);
    when apressed, pectoral fin does not extend to base of pelvic fin.

      .............................................................................Silver Carp (Hypophthalmichthys molitrix)            Page 45

6b. Body color on sides gray or silver with numerous small, irregularly shaped dark blotches; ventral
    keel relatively short, extending from anus forward to near origin of pelvic fins (fig. 6B); rakers
    on first gill arch long and slender, comb-like, not fused into a sponge-like structure (fig. 7B);
    when apressed, pectoral fin extends beyond pelvic fin origin.

      .......................................................................... Bighead Carp (Hypophthalmichthys nobilis)              Page 51

7a. Lateral-line scales fewer than 50................................................................................................... Go to 8

7b. Lateral-line scales 55-63........................................................................... Ide (Leuciscus idus)           Page 56
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 19 of 113

10   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                 (A) Silver Carp




                 (B) Bighead Carp




                 Figure 6. Ventral keels: (A) Silver Carp, and (B) Bighead Carp.
               Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 20 of 113

                                                                                                                               Key to Species   11




              (A) Silver Carp




                                      (B) Bighead Carp




               Figure 7. Gill rakers: (A) fused, sponge-like gill rakers of Silver Carp, and (B) slender,
               comblike rakers of Bighead Carp. (Gill raker photographs courtesy of David Ostendorf,
               Missouri Department of Conservation.)




8a. Keel present on belly between anus and base of pelvic fins (fig. 8).
    ....................................................................................... Rudd (Scardinius erythrophthalmus)               Page 67

8b. No keel on belly..............................................................................................................................Go to 9
                 Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 21 of 113

12   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                                         Figure 8. Keel of Rudd. Note: The native morpho-
                                         logically similar Golden Shiner has a similar keel
                                         (see fig. 49, p. 68).



9a. Pored scales in lateral line 35-45; origin of anal fin posterior to dorsal fin base; membranes
    of dorsal and anal fin of adults without red pigment; midlateral stripe on caudal peduncle
    absent; body cylindrical; adults often over 1 m TL......................................................................Go to 10

9b. Pored scales in lateral line fewer than 12; origin of anal fin beneath dorsal fin base; membranes
    of dorsal and anal fins of adults with red pigment; distinct midlateral stripe present on caudal
    peduncle; body compressed, deep; adults rarely over 11 cm TL.
    ...................................................................................................Bitterling (Rhodeus sericeus) Page 63




10a. Pharyngeal teeth elongate, with prominent grooves or serrations on grinding surfaces, hooks
     sometimes present, teeth typically 2,5-4,2 (fig. 9A); body typically olivaceous or silvery-white,
     may be olive-brown above and silver to white below; most fins only lightly pigmented (dusky),
     never black; lining of body cavity (peritoneum) silvery with dark mottling, large areas may be
     darkly pigmented (fig. 10A); 12-16 rakers on first gill arch.

      .................................................................................. Grass Carp (Ctenopharyngodon idella)    Page 31

10b. Pharyngeal teeth massive, molar-like, without hooks, generally smooth (not serrated or grooved),
     with wide masticatory surfaces, teeth typically in a single row with four or five on each side
     (fig. 9B), but two rows present in some individuals (in which case the outer row usually
     consists of a single small tooth, or very rarely two); body usually dark, often blue-gray or
     black, white or cream below; fins darkly pigmented, almost black; lining of body cavity
     (peritoneum) typically black (fig. 10B); 14-23 (usually 18-21) rakers on the first gill arch.
     ...................................................................................Black Carp (Mylopharyngodon piceus) Page 59
          Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 22 of 113

                                                                           Key to Species   13




                             (A) Grass Carp                           (B) Black Carp




Figure 9. Pharyngeal teeth: (A) Grass Carp, and (B) Black Carp.




                                  (A) Grass Carp                      (B) Black Carp




Figure 10. Body cavity linings: (A) Grass Carp, and (B) Black Carp.
Table of Characters.
[TL, total length; cm, centimeter; m, meter]

                                             Maximum
                                Common
     Scientific name                         adult size       Pharyngeal teeth                      Tooth morphology                     Barbels                 Body/fin pigmentation
                                 name
                                                (TL)

Carassius auratus             Goldfish         59 cm                 0,4-4,0           Somewhat molar-like, but narrow and smooth-        absent      Wild types typically olivaceous, but cultured
                                                                                       edged, without extensive grinding surfaces                     varieties vary considerably

Carassius carassius           Crucian Carp     64 cm                 0,4-4,0           Not molariform, without flattened grinding         absent      Body golden copper, darker dorsally; fins red-
                                                                                       surfaces                                                       dish; black spot at base of caudal (more evident
                                                                                                                                                      in juveniles)

Ctenopharyngodon idella       Grass Carp        1.5 m           2,5-4,2 or 2,4-5,2     Prominent parallel grooves on grinding surfaces    absent      Dark grey or olivaceous dorsally, to silvery white
                                                                                                                                                      laterally

Cyprinus carpio               Common Carp    at least 1 m          1,1,3-3,1,1         Molariform, with flattened grinding surfaces on    present     Body color brassy to yellow; lower fins often
                                                                                       main teeth                                         (two on     yellow-orange; considerable variation in cultured
                                                                                                                                         each side)   varieties

Hypophthalmichthys molitrix Silver Carp      at least 1 m            0,4-4,0           Grinding surfaces striated                         absent      Sides plain, lacking scattered dark blotches


Hypophthalmichthys nobilis    Bighead Carp   at least 1 m            0,4-4,0           Moderately long, bluntly rounded                   absent      Sides with numerous small, irregularly shaped
                                                                                                                                                      dark blotches

Leuciscus idus                Ide               1m                   3,5-5,3           Smooth, not serrated                               absent      Dark dorsally and laterally above lateral line;
                                                                                                                                                      lower portion of sides and belly silver; paired
                                                                                                                                                      fins reddish

Mylopharyngodon piceus        Black Carp        2m          0,4-5,0 or 0,5-4,0;        Massive, molar-like, smooth (not grooved),         absent      Body and fins blue gray to black; ventral surface
                                                            sometimes with 1 or 2      wide masticatory surfaces, no hooks                            of head and abdomen grayish white
                                                            small teeth in inner row

Rhodeus sericeus              Bitterling       11 cm                 0,5-5,0           Serrate, hooked                                    absent      Dorsum gray-green; sides and belly silvery; fins
                                                                                                                                                      pale orange; a gray-green stripe along mid-line
                                                                                                                                                      of body from under dorsal fin to caudal peduncle

Scardinius erythrophthalmus   Rudd             45 cm                 3,5-5,3           Serrate, hooked                                    absent      Dorsum brassy; upper sides silvery; median fins
                                                                                                                                                      blood red in large nuptial males
                                                                                                                                                                                                           14   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




Tinca tinca                   Tench            80 cm            0,4-5,0 or 0,5-5,0     Molariform, with flattened grinding surfaces on    present     Variable, dark brown, black, greenish or greenish
                                                                                       main teeth; in juveniles wedge-shaped, slightly    (one on     yellow
                                                                                       hooked at tip                                     each side)
                                                                                                                                                                                                                                                                                                                   Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 23 of 113
Table of Characters. (Continued)

   Common                                                                                            Lateral line                                   Pectoral    Pelvic                Peritoneum
                  Midventral keel            Gill rakers         Branched dorsal-fin rays                            Branched anal-fin rays                               Vertebrae
    Name                                                                                               scales                                       fin rays   fin rays                  color

Goldfish                 none                    37-52        13-19, with long, stout serrated          26-33        5-6 branched rays, preceded     14-18       7-9        25-31       blackish
                                                              spinelike ray preceded by 1-3 rudi-                    by a serrated spinelike ray
                                                              mentary rays; posterior margin of                      and 1-2 rudimentary rays
                                                              spinelike ray with 10-11 denticles

Crucian Carp             none                    22-33        14-21, preceded by a stout, serrated      28-37        5-8, preceded by a serrated     14-16        8         31-34         light
                                                              spine and 2-3 rudimentary rays;                        spinelike ray and 1-2 rudi-
                                                              posterior margin of spinelike ray                      mentary rays
                                                              with 28-29 fine denticles

Grass Carp               none                    12-16                        7-8                       34-45                    8-10                14-20       7-8        ± 41       silvery with
                                                                                                                                                                                      black blotches

Common Carp              none                    18-36        15-23 rays, preceded by a stout           32-40        4-6, preceded by a serrated     14-19       7-9        31-38
                                                              serrated spine and 2-4 rudimentary     (except some    spine-like ray and 1-3 rudi-
                                                              rays; serrated spinelike ray with      domesticated    mentary rays
                                                              10-15 denticles                          varieties)

Silver Carp    Present, smooth, extends     Rakers on                          7                        91-124                  11-14                16-17       7-8        ± 37
               forward from anus            front of first
               almost to junction of gill   gill arch fused
               membranes                    into a sponge-
                                            like apparatus

Bighead Carp   Present, smooth, extends Long and                             7-10                       91-120                  10-17                16-19       7-9        ± 38
               forward only to junction slender, not
               of pelvic fins           fused

Ide                      none                    10-14                       7-10                       55-63                    9-13                16-18        8         44-47

Black Carp               none                    14-23                        7-9                       39-46                    7-9                 16-18        8         37-41       blackish

Bitterling               none                    9-16                        7-13                     0-10 pored;                6-11                12-13        8         32-38
                                                                                                      32-45 total

Rudd                present, scaled              10-13                       8-10                       37-43                    9-13                15-17        7         37-40        silvery

Tench                    none                    10-16                        6-9                    70-120 scales               5-9                 13-18                  35-44
                                                                                                     deeply embed-
                                                                                                                                                                                                                                  Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 24 of 113




                                                                                                       ded in skin
                                                                                                                                                                                                       Table of Characters   15
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 25 of 113

16   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




      Anglers fishing for Carp and Goldfish in Beijing Canal, People’s Republic of China, 2004. (Photo by Leo G. Nico.)
Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 26 of 113

                                                                        17




               Species Accounts
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 27 of 113

18   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




      Angler with Goldfish captured in canal in Beijing, People’s Republic of China, 2004. (Photo by Leo G. Nico.)
           Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 28 of 113

                                                                                                                              19


                                                        Goldfish
                                        Carassius auratus (Linnaeus 1758)




    Figure 11. Goldfish, SIUC 22609, 122.5 millimeter SL, from Alexander County, Illinois.




Description
     The Goldfish (fig. 11) is a robust, medium-sized
cyprinid that generally reaches 15-20 cm TL and weighs
100-300 g (Szczerbowski, 2001). Maximum size is
about 59 cm TL and 3 kg (IGFA, 2001). The lateral
line is complete, typically with 26-33 scales (range
25-36). The mouth is terminal, slightly oblique, and
lacks barbels. The dorsal fin is long with iii-iv (13-19)
rays, and a stout, spine-like ray precedes the branched
rays. The anal fin has ii-iii (5-6) rays. The caudal fin is
deeply emarginate and the belly lacks a keel. Pharyngeal
teeth are in one row (0,4-4,0) and are somewhat molar-
                                                                      Figure 12. Pharyngeal teeth (0,4-4,0) of Goldfish,
like, but narrow and smooth edged, without extensive                  SIUC 22609, 122.5 millimeter SL, from Alexander
grinding surfaces (fig. 12). Gill rakers on the first arch            County, Illinois. (Also see fig. 3, p. 8.)
number 37-53. The peritoneum is blackish. Sexual
dimorphism is not pronounced (Dombrovski, 1964,
in Szczerbowski, 2001). Wild Goldfish are typically              on the operculum, dorsum, and pectoral fin rays (Coad,
olive-green, gray, or silver; ornamental forms exhibit           2005). These structures are white and small; often giving
a range of colors (see section on variation, below).             the false impression the fish is infected with the disease
Breeding males may develop small nuptial tubercles               “ich.” Meristics for Goldfish are given in appendix B.
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 29 of 113

20   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

Similar Species                                               fin, others have greatly elongated fins (especially the
     The long dorsal fin of the Goldfish, with a              caudal) or multiple fins (especially the caudal and anal),
                                                              and some have telescoping eyes (for example, Pénzes
strong, serrated, spinous ray followed by 13 or more
                                                              and Tölg, 1983). Some cultivars may be variegated
branched rays, distinguishes it from most native North
                                                              and some have no scales. These colorful forms are in
American cyprinids, which typically have fewer than
                                                              contrast to the wild type, which is generally olivaceous,
11 rays and usually lack the spine-like ray. Goldfish
                                                              varying in color from gray-green, green-brown or gray
superficially resemble suckers (family Catostomidae),
                                                              (fig. 14). Wild populations of Goldfish often revert to
particularly buffalos (genus Ictiobus) and carpsuck-
                                                              olive-green coloration, presumably because the brightly
ers (genus Carpiodes); however, suckers do not
                                                              colored ones are eliminated by bird and fish preda-
have spine-like rays in the dorsal and anal fins.
                                                              tors (Moyle, 2002; Wydoski and Whitney, 2003).
     Among foreign nonindigenous cyprinids, the
                                                                   In treating Carassius auratus, recent authorities
Goldfish most closely resembles the Common Carp and
                                                              often recognize two subspecies: Carassius auratus
Crucian Carp. Goldfish lacks barbels, which readily
                                                              gibelio (Bloch, 1783), commonly known as Prussian,
distinguishes it from the Common Carp (that has two
                                                              Silver Crucian, European Goldfish, or Gibel Carp;
pairs of barbels). Differences between larval Goldfish
                                                              and Carassius auratus auratus, generally referred
and Common Carp were illustrated by Gerlach (1983).
                                                              to as Goldfish. However, the taxonomy of the genus
Goldfish is distinguished from Crucian Carp by its
                                                              Carassius is not fully understood due to a combination
straight or slightly concave dorsal-fin margin, black-
                                                              of confounding factors, including wide morphological
ish peritoneum, a deeply emarginate caudal fin, and
                                                              variation within purported species, overlap in morphol-
the absence of a spot at the base of the caudal fin.
                                                              ogy between species (and also between subspecies),
Crucian Carp has a slightly convex dorsal-fin margin,
                                                              widespread introductions, high frequency of hybridiza-
light peritoneum, a slightly emarginate caudal fin,
                                                              tion, and other genetic complexities such as triploidy
and a blackish spot at the base of the caudal fin that is
                                                              (Fuller and others, 1999; Iguchi and others, 2003). In
more apparent in juveniles. The posterior margin of the
                                                              addition to other nomenclatural disagreements, some
large, spine-like dorsal ray has 10-11 large denticles in
                                                              authors recognize gibelio as a separate species rather
Goldfish versus 28-29 small denticles in Crucian Carp.
                                                              than a subspecies under C. auratus. According to
Additionally, the Goldfish is typically slightly less
                                                              Coad (2005), elongate specimens (morpha humilis)
deep-bodied than Crucian Carp. The pharyngeal teeth
                                                              occur where fish density is high, and deep-bodied
of Goldfish and Crucian Carp are nearly identical.
                                                              specimens (morpha vovki) occur where fish density is
                                                              low; however, the author noted that the names humilis
Variation
                                                              and vovki have no taxonomic significance. To add to
     The Goldfish exhibits a wide range of sizes, shapes,     the confusion, Bănărescu (1964) described the same
and colors of the body and fins. Much of the variation        type variation in body shape for Carassius caras-
is the result of artificial breeding, and some is due to      sius (see section on variation under account on the
natural causes associated with age or growth changes.         Crucia Carp). Whether Carassius auratus is a highly
For example, as observed in many species, there is an         variable species as opposed to a complex of multiple
increase in the number of gill rakers on the first arch       species may only be resolved by further investigation
with growth (Dombrovski, 1964, in Szczerbowski,               combining morphological and molecular analyses.
2001). Artificial selection from a long history of culture         The Goldfish naturally hybridizes with Common
has also intensified variability in body shape and color.     Carp (see appendix B for meristics) and Crucian
     The Goldfish was probably the first cultured fish;       Carp, giving rise to individuals that are intermedi-
its domestication began thousands of years ago in             ate in morphology between the two parent species
China (Balon, 1995). The classic cultured form, known         (Smith, 1979; Szczerbowski, 2001). A natural inter-
to aquarists as “Fancy Goldfish” (fig. 13), is reddish        generic hybrid of Barbus sharpeyi and Carassius
golden with yellow fins; however, artificial selection by     auratus was recently described from a small lake
breeders has produced a number of varieties for the pet       in Iran (Al-Mukhtar and Al-Hassan, 1999, cited by
trade (for example, Comets, Veiltails, and Shubunkins).       Coad, 2005). However, there are no known hybrids
Several varieties have been produced with body colors         with North American cyprinids. For a listing of other
of red, white, gold, black, and combinations of these.        known hybrids between Goldfish and various Old
Some varieties have been produced that lack a dorsal          World species, refer to Schwartz (1972, 1981).
           Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 30 of 113

                                                                                                                Goldfish  21




   Figure 13. Cultured (fancy) form of Goldfish; 110 millimeter SL adult purchased from pet store.
   (Photo copyright © Richard T. Bryant.)




   Figure 14. Wild (olivaceous) form of Goldfish; 170 millimeter SL adult, from Douglas Reservoir, Tennessee.
   (Photo copyright © Richard T. Bryant.)


Reproduction                                                     spawner, reproducing in the spring and summer when
                                                                 temperatures are above 16 °C (Robison and Buchanan,
    Sexual maturity is reached at 1-2 years of age,              1988). Eggs take 3-7 days to hatch, depending on
and reproduction occurs annually for about 6-7 years             temperature (Wheeler, 1969; Moyle, 2002; Boschung
(Robison and Buchanan, 1988). Females scatter their              and Mayden, 2004). Egg and larval development were
adhesive eggs over vegetation, roots, or other fixed             described in Nakamura (1969) and Jones and others
objects (Hensley and Courtenay, 1980; Robison                    (1978). Exceptional camera lucida illustrations of egg
and Buchanan, 1988). The Goldfish is a batch                     and larval development were presented in Battle (1940).
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 31 of 113

22   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

Ecology                                                       and Crossman, 1973; Hensley and Courtenay,
                                                              1980; Robison & Buchanan, 1988; Moyle, 2002).
      Goldfish may reach 59 cm TL and up to 3.0 kg            Foraging Goldfish may create high levels of turbid-
(IGFA, 2001); however, they generally reach only 15-          ity, which can result in the decline of aquatic
20 cm TL and weigh 100-300 g (Szczerbowski, 2001).            vegetation (Richardson and others, 1995).
Lifespan is typically 6-7 years, but has been reported as
long as 30 years (Essing, 1898, in Carlander, 1969).
      Typical habitat includes the quiet backwaters of
                                                              Native Distribution
streams and pools, especially those with submerged                 The Goldfish is native to Eastern and Central Asia,
aquatic vegetation (Hensley and Courtenay, 1980;              including China, Russia, Korea, and possibly Japan
Trautman, 1981; Robison and Buchanan, 1988).                  and Taiwan (Wheeler, 1978; Szczerbowski, 2001). It
The Goldfish is tolerant of high levels of turbidity          may also be native to parts of eastern Europe (Raicu
(Wallen, 1951), temperature fluctuations (reviewed            and others, 1981); however, widespread transfer over
by Spotila and others, 1979), and low levels of               several centuries has obscured the natural distribution.
dissolved oxygen (Zhadin and Gerd, 1963; Walker
and Johansen, 1977). Laboratory results reported pH
tolerance levels between 4.5-10.5, and a preference
                                                              U.S. Introductions
for pH levels between 5.5-7.0 (Szczerbowski, 2001).                The Goldfish is thought to be the first foreign
Although laboratory tests suggested that eggs and             fish species introduced to North America (De Kay
fry are not particularly salinity tolerant (Murai and         1842; Courtenay and others, 1984; Fuller and others,
Andrews, 1977), the Goldfish is reported to live in           1999). The first recorded releases in the U.S. prob-
salt lakes on the coast of the Black Sea and to inhabit       ably occurred during the late 1600s (De Kay, 1842;
the floodplain of the Ob delta in Russia (Zhadin and          Courtenay & Stauffer, 1990), and the species is now
Gerd, 1963). The Goldfish has been captured in waters         reported in all states except Alaska (Fuller and others,
with salinities as high as 17 parts per thousand (ppt)        1999). The Goldfish is raised for the aquarium trade
(Schwartz, 1964), although studies have shown an              (as both an ornamental and live food), as bait for
inability to withstand long exposures exceeding 15 ppt        anglers, and as forage in fish hatcheries. Bait dealers
(Lockley, 1957). Adults thrive equally well in salini-        in coastal regions along the Gulf of Mexico some-
ties between 0-6 ppt (Canagaratnam, 1959), and can            times sell Goldfish under the names “Black Saltys”
survive water temperatures between 0-41 °C (Carlander,        or “Black Salties.” Although not typically eaten by
1969; Moyle, 2002). Additionally, the species is more         humans in the U.S., it is a valued food fish in China.
tolerant of aquatic pollution than most native North          Escapes from aquaculture facilities and deliberate
American fishes (Robison and Buchanan, 1988).                 releases have resulted in the establishment of local-
      The ominvorous diet includes planktonic crus-           ized populations across much of the U.S. The exact
taceans, phytoplankton, insect larvae, fish eggs              distribution is difficult to ascertain, as introductions
and fry, benthic vegetation, and detritus (Scott              continue intermittently throughout much of the country.
                                                             Carassius auratus
                                                                      Goldfish




                   Alaska

                                                   Hawaii
                                                                                         EXPLANATION
                                                                                         REPRODUCING
                                                                                         REPORTED
                                                                                         STATES WITH RECORDS
                                                                                                                                                                  Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 32 of 113




Plate 2. Distribution of Goldfish in the United States. See Methods for details regarding data used to create maps, definitions of “reproducing”
and “reported” and shading of HUCs and states.
                                                                                                                                                   Goldfish  23
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 33 of 113

24   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                                                                             Crucian Carp from Denmark. Upper photo
                                                                             from Værløse, Denmark; lower photo from
                                                                             Danmarks Akvarium (Denmark’s Aquarium),
                                                                             Charlottenlund. (Photos copyright © www.
                                                                             jjphoto.dk, courtesy of Johnny Jensen.)
            Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 34 of 113

                                                                                                                    25


                                                  Crucian Carp
                                      Carassius carassius (Linnaeus 1758)




   Figure 15. Crucian Carp, UF 30247, 101 millimeter SL, from Yeosu, South Korea.




Description                                                   Similar Species

      The Crucian Carp (fig. 15) is medium-sized                   The long dorsal fin of the Crucian Carp, with a
fish, usually <50 cm TL and 1.8 kg (Wheeler, 1978).           strong, serrated spine-like ray followed by 15 or more
Maximum size is about 64 cm TL (IGFA, 2001) and               branched rays, distinguishes it from most native North
5 kg (Berg, 1964). Typically, individuals are deep-           American cyprinids, which usually lack the spine-like ray
bodied and laterally compressed (fig. 16); however, a         and typically have fewer than 11 branched dorsal rays.
slender “shallow-bodied” variety also exists (fig. 17).            Of the foreign nonindigenous cyprinids, the Crucian
The dorsal fin has iii-iv (14-21) rays and a stout, spine-    Carp most closely resembles the Goldfish and Common
like ray precedes the branched rays. The anal fin has         Carp. Crucian Carp is distinguished from Goldfish by its
ii-iii (5-8) rays. The mouth is terminal and oblique, and     slightly convex dorsal-fin margin and slightly emargin-
the peritoneum is pale. The lateral line is complete,         ate caudal fin; juvenile and young adult Crucian Carp
with 28-37 relatively large scales. The pharyngeal teeth      have a black spot at the base of the caudal fin. The
are in one row (0,4-4,0; fig. 18). Gill rakers on the first   Goldfish has a straight or slightly concave dorsal-fin
arch count 22-33. The body is golden copper, darker           margin, a deeply emarginate caudal fin, and lacks the
dorsally, with reddish fins. Sexual dimorphism is not         spot at the base of the caudal fin. The typical form of the
pronounced (Szczerbowski and Szczerbowski, 2001).             Crucian Carp is slightly deeper bodied than Goldfish.
Meristics are given in appendix B.                            Denticles on the posterior margin of the spine-like dorsal
                                                              ray are smaller and more numerous in Crucian Carp (28-
                                                              29) than in Goldfish (10-11). Crucian Carp lacks barbels,
                                                              which distinguishes it from Common Carp.
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 35 of 113

26   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                Figure 16. Deep-bodied form of Crucian Carp. (After Antipa (1909); from Bănărescu (1964);
                reprinted with permission.)




             Figure 17. Slender (humilis) form of Crucian Carp. (From Bănărescu (1964); reprinted with permission.)
            Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 36 of 113

                                                                                                  Crucian Carp  27

                                                            Holopainen, 2000; Szczerbowski and Szczerbowski,
                                                            2001). The eggs are spherical, yellow-orange, and are
                                                            about 1.5 mm in diameter (Laurila and Holopainen,
                                                            1990). The eggs remain attached to vegetation until
                                                            they hatch in about 4 days at 20 °C (Laurila and others,
                                                            1987). The larvae possess an adhesive gland on the
                                                            forehead, which allows them to adhere to submerged
                                                            vegetation until the yolk sac is absorbed about 10 days
                                                            after hatching (Szczerbowski and Szczerbowski, 2001).
                                                            Egg, larval, and juvenile development were described in
                                                            Laurila and Holopainen (1990).

                                                            Ecology
   Figure 18. Pharyngeal teeth (0,4-4,0) of Crucian
                                                                 The Crucian Carp typically grows to about 50 cm
   Carp, UF 30247, 101 millimeter SL, from Yeosu,
   South Korea.                                             TL and 1.8 kg (Wheeler, 1978); however, individu-
                                                            als may attain sizes of up to 64 cm TL (IGFA, 2001)
                                                            and 5 kg (Berg, 1964). The maximum lifespan of wild
Variation                                                   Crucian Carp is about 10 years (Szczerbowski and
                                                            Szczerbowski, 2001). Habitat generally includes shal-
     Due to ecological factors, such as predatory
                                                            low, slow-flowing parts of rivers, lakes, and ponds with
pressure, Crucian Carp varieties can be either deep
                                                            abundant submerged aquatic vegetation. The species is
bodied or shallow bodied (Holopainen and others, 1997).
                                                            capable of inhabiting temporary ponds by burying into
The typical deep-body form is strongly arched dorsally      mud as water levels decrease (sometimes for several
(fig. 16), whereas the shallow-body form, referred to as    weeks) until normal water levels become available again
humilis (Bănărescu, 1964), is more fusiform (fig. 17).      (Rybkin, 1958, in Szczerbowski and Szczerbowski,
Many of the systematic problems mentioned in our            2001). Predation may significantly alter densities and
account on Goldfish also apply to Crucian Carp.             size-structures of populations. A Swedish study showed
     The Crucian Carp regularly hybridizes with             that lakes containing predators often contained high
Common Carp (Bănărescu, 1964; Berg, 1964; Lin               densities of shallow-bodied Crucian Carp, whereas
and Peter, 1991). An illustration of a hybrid Crucian       lakes without predators contained larger, deep-bodied
Carp X Common Carp originally published by Antipa           individuals (Brönmark and others, 1995; Holopainen and
(1909), appears in Bănărescu (1964, p. 504). Meristics      others, 1997). The Crucian Carp is a remarkably hardy
of Crucian Carp X Common Carp hybrids are given             fish. Historical accounts report the species can live for
in appendix B. The Crucian Carp also hybridizes with        hours out of the water, and can survive packaging and
Goldfish (Szczerbowski, 2001). Attempts to crossbreed       transport in snow or damp leaves (Seeley, 1886). Like
Crucian Carp with other cyprinids (including Grass          Goldfish, the Crucian Carp is tolerant of low-oxygen
Carp, Rudd, and Tench) produced hybrids with high           conditions and high turbidity. Survival has been docu-
levels of mortality (Kasama and Kobayasi, 1989, 1990;       mented at water temperatures below 0 °C, and indi-
and Riabov, 1979, in Szczerbowski and Szczerbowski,         viduals may even survive for a few days with a frozen
2001).                                                      integument (Szczerbowski and Szczerbowski, 2001).
                                                            The preferred temperature for Crucian Carp was reported
Reproduction                                                as 27 °C and the upper lethal temperature was 38.5 °C
                                                            (Hellawell, 1986). The ability to use anaerobic metabo-
     Age at sexual maturity varies with environmental       lism allows Crucian Carp to survive for several months
conditions, with individuals in warmer regions generally    in anoxic water at low temperatures, for example, in
maturing faster than those in colder ones. Most Crucian     lakes frozen over with ice (Holopainen and Hyvärinen,
Carp mature between 2-5 years of age, with males gener-     1984; Piironen and Holopainen, 1986). In their native
ally maturing a year earlier than females. The species is   range, feeding may stop for several months as the fish
a batch spawner, releasing adhesive eggs over vegetation    rest in a state of “suspended animation” during winter
when water temperatures rise above 18 °C (Aho and           months when ponds become anoxic and covered with
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 37 of 113

28   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

ice (Zhadin and Gerd, 1963; Penttinen and Holopainen,         U.S. Introductions
1992). In addition to depressing cellular energy
demands, the Crucian Carp was reported to respond to               Over the past two centuries, there have been a few
anoxia by decreasing its swimming activity by about           scattered reports of the occurrence of Crucian Carp
50 percent of that displayed during normoxia (Nilsson         in the U.S. (possibly involving hybrids with either
and others, 1993). Crucian Carp can survive indefinitely      Goldfish or Common Carp). Meek and Hildebrand
over a pH range of 4.0-10.5 (Hellawell, 1986). There is       (1910) reported Crucian Carp thriving in the lagoons
some evidence that the species is tolerant to low levels      and parks of Chicago. However, a more recent work on
of salinity. For example, in parts of the former Soviet       Illinois fishes (Smith, 1979) suggested this population
Union, the Crucian Carp inhabits brackish lakes of the        disappeared long ago. There are no recent reports of
steppe with salinities to 16 ppt, and spawns in the saline    established populations of Crucian Carp in the U.S. An
Volga River Delta (Zhadin and Gerd, 1963).                    earlier report that the species had been introduced into
     The Crucian Carp is omnivorous (Prejs, 1973), and        Texas (see Fuller and others, 1999) is now considered
its diet varies seasonally (Penttinen and Holopainen,         unlikely. Robert Howells (Texas Parks and Wildlife
1992). Diet studies report a predominance of cladocerans      Department, personal commun, 2004) believes that the
as well as trichopterans, rotifers, ostracods, copepods,      species was never introduced into Texas and that earlier
chironomids, ephemeropterans, nematodes, algae,               reports were probably based on Goldfish. Although the
detritus, and plant matter (Prejs, 1973; Penttinen and        status of previous introductions is uncertain, fish farmers
Holopainen, 1992).                                            in Arkansas have recently been contacted by commercial
                                                              fish markets about the possibility of culturing the species
Native Distribution                                           for the live-food fish trade in the U.S. Future importation
                                                              of Crucian Carp may lead to its introduction and possible
     The Crucian Carp is native to Europe and Asia. For       establishment. Consequently, its introduction and status
details of the native range, refer to Szczerbowski and        remain uncertain. For additional details, refer to Fuller
Szczerbowski (2001).                                          and others (1999).
                                                            Carassius carassius
                                                                   Crucian Carp




                    Alaska

                                                   Hawaii
                                                                                         EXPLANATION
                                                                                        REPORTED
                                                                                        STATE WITH RECORDS
                                                                                                                                                                      Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 38 of 113




Plate 3. Distribution of Crucian Carp in the United States. See Methods for details regarding data used to create maps, definition of “reported”
and shading of HUCs and states.
                                                                                                                                                   Crucian Carp  29
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 39 of 113

30   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                              Commercial fisherman with Grass Carp netted from river in
                              Louisiana, 2004. (Photo by Rusty Kimble.)
            Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 40 of 113

                                                                                                                         31


                                                     Grass Carp
                                Ctenopharyngodon idella (Valenciennes 1844)




     Figure 19. Grass Carp, SIUC 23044, 289 millimeter SL, from Alexander County, Illinois.




Description
     The Grass Carp (fig. 19) is a large species, often
reaching over 1 m TL. Maximum size is about 1.5 m TL
and 45 kg or more (Robison and Buchanan, 1988; Etnier
and Starnes, 1993; Laird and Page, 1996). The species
has an oblong body, wide head, and rounded belly.
The dorsal fin has i-iii (7-8) rays. The anal fin is set far
to the rear on the body and has ii-iii (8-10) rays. The
origin of the dorsal fin is anterior to the pelvic-fin base.
Both dorsal and anal fins are rounded. The caudal fin is
deeply forked. All fins are soft-rayed. The lateral line is
complete, with 34-45 scales, and is slightly decurved.
The mouth is terminal, somewhat oblique, and lacks
barbels. The eyes are at the approximate level of the                Figure 20. Pharyngeal teeth (2,4-5,2) of Grass Carp,
                                                                     SIUC 23044, 289 millimeter SL, from Alexander
axis of the body or slightly higher. The gill rakers are             County, Illinois. (Also see to fig. 9, p. 13.)
short, unfused, widely set, and number 12-16 on the first
arch. The pharyngeal teeth have deep groves, are in two
rows, and may count 2,5-4,2; 2,4-4,2; or 2,4-5,2 (fig. 20;       along the sides of the body (fig. 22). In some situations,
Shireman and Smith, 1983). Scales along the dorsum               the species may appear much darker and olivaceous
and sides are usually dark-edged, giving a cross-hatched         on the dorsal surface (fig. 23). The fins are typically
effect. Juvenile Grass Carp are silvery (fig. 21). Adults        green-gray to dull silver. Grass Carp meristics are given
are often dark gray along the dorsal surface and brassy          in appendix B.
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 41 of 113

32   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




            Figure 21. Subadult male Grass Carp, 218 millimeter SL, from Lonake Hatchery, Arkansas.
            (Photo by Noel Burkhead.)




        Figure 22. Adult Grass Carp, 559 millimeter SL, from Malone Fish Hatchery, Arkansas.
        (Photo copyright © Richard T. Bryant.)




        Figure 23. Adult Grass Carp, 455 millimeter SL, from Reelfoot Lake, Tennessee.
        (Photo copyright © Richard T. Bryant.)
            Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 42 of 113

                                                                                                     Grass Carp  33

      Although both sexes may develop breeding                teeth and an elongated body resembling the maternal
tubercles, they typically appear only on males. Breeding      Grass Carp (Berry and Low, 1970; Verigin and others,
tubercles may occur along the upper surface of the            1975; Kilambi and Zdinak, 1981). Although hybrids
pectoral fins, the ridges of the pectoral-fin rays, on the    can allegedly feed on either plankton or macrophytes,
first dorsal-fin ray, and over the dorsal surface of the      Kilambi and Zdinak (1982) reported a preference for
caudal peduncle (Opuszynski and Shireman, 1995).              zooplankton. Karyology of the hybrid was given in
                                                              Márián and Krasznai (1978) and Beck and others (1980).
Similar Species                                               Kilambi and Zdinak (1981) described the hybrid larvae.
      The Grass Carp can be distinguished from native         Meristics for Grass Carp X Bighead hybrids are given in
cyprinids by the position of its anal fin, which is set far   appendix B.
back on the body (fig. 19) and the deep lateral grooves            Grass Carp have been artificially hybridized with
in its pharyngeal teeth (fig. 20). Native cyprinids have an   Common Carp (Makeyeva and Verigin, 1974a; Stanley
                                                              and Jones, 1976; Avault and Merowsky, 1978), Bighead
anal fin that is more anterior than that of the Grass Carp,
                                                              Carp (Andriasheva, 1968; Beck and others, 1980), Silver
and have pharyngeal teeth that lack deep lateral grooves.
                                                              Carp (Andriasheva, 1968) and Black Carp (Makeyeva
      The Grass Carp closely resembles Black Carp, but
                                                              and Verigin, 1993).
can be distinguished by its pharyngeal teeth and (in most
cases) body color. The Grass Carp has long, serrated
pharyngeal teeth (sometimes with hooks) whereas those         Reproduction
of adult Black Carp are smooth and molariform. Adult
                                                                   Sexual maturity is reached at an average age of
Grass Carp are lighter in color than Black Carp, espe-
                                                              2-5 years in subtropical/tropical areas and 4-7 years
cially the fins. For additional characteristics useful in
                                                              in temperate regions (Alikunhi and Sukumaran, 1964;
distinguishing Black Carp from Grass Carp, refer to the
                                                              Bardach and others, 1972). Males generally mature a
Black Carp species account.
                                                              year earlier than females (Opuszynski and Shireman,
                                                              1995). Shireman and Smith (1983) reported that
Variation
                                                              Grass Carp may mature earlier than these averages.
     Concern over ecological impacts in natural systems       For example, mature 1-year old males and 2-year old
has resulted in widespread use of triploid Grass Carp         females were documented in tropical India and Malaysia
that are presumably sterile (Clugston and Shireman,           (Hickling, 1967). Alternately, maturation can take 9-10
1987). Morphologically, triploids are indistinguishable       years in cold climates (Makeeva, 1963, in Hickling,
from (fertile) diploids (Bonar and others, 1988). Triploid    1967). The condition of gonads through the stages of
Grass Carp may be produced using heat, pressure, or           development was reviewed by Opuszynski and Shireman
chemical shocking of the fertilized eggs (Clugston and        (1995). Fecundity has been found to range widely, from
Shireman, 1987; Opuszynski and Shireman, 1995).               255,000-2,000,000 eggs (Vinogradov and others, 1966;
However, because most treatments used to create triploid      Gorbach, 1972; Shireman and Smith, 1983; Opuszynski
Grass Carp are not 100 percent effective, the ploidy of       and Shireman, 1995), and fecundity reportedly increased
each fish must be verified (that is, either diploid, 2n or    with age and mass (Gorbach, 1972). Egg and larval
triploid, 3n). Ploidy is typically determined by analysis     development were described by Bailey and Boyd (1970)
of blood taken from live or freshly killed specimens. The     and Nakamura (1969). Although Grass Carp spawn-
preferred technique uses a particle sizer (for example,       ing commonly occurs in large rivers, Tang (1960a,b)
Coulter Counter©) with a channelyzer to estimate ploidy       reported an unusual instance of a few spawning events
by analyzing the distribution of red blood cell nuclear       in a Taiwan reservoir. The success of those particular
volumes (Wattendorf, 1986).                                   spawning events is uncertain (Nico and others, 2005).
     Before widespread use of triploid Grass Carp             Krykhtin and Gorbach (1981), who studied the down-
became the main alternative to releasing reproductively       stream drift of Grass Carp eggs in the Amur Basin,
viable (diploid) individuals, there was limited production    determined that spawning occurred at water tempera-
and release of a sterile hybrid formed by crossing female     tures between 17- 26 °C, with peak activity at 21-26 °C.
Grass Carp with male Bighead Carp (Fuller and others,         Stanley and others (1978) reviewed literature from Asia
1999; Nico, 2005). The resulting offspring of this cross      and Europe on requirements for spawning, including
had closely spaced gill rakers and an abdominal keel          temperature, water level fluctuation, and spawning site
like the paternal Bighead Carp, as well as pharyngeal         characteristics.
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 43 of 113

34   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




            Spawning Requirements
            of Chinese Carps
             (Silver, Grass, Bighead, and Black Carps)


                     In general, the four species of Chinese carps require large riverine
             environments for successful reproduction (Nico and others, 2005). Both migration
             and spawning activities are initiated in response to a combination of physical and
             hydrologic changes, such as increasing water levels, flows, and water temperature
             (Yih and Liang, 1964; Jennings, 1988; Opuszynski and Shireman, 1995). However,
             the importance of any one factor may vary among different regions (Nico and
             others, 2005).
                    Spawning grounds are usually located in river reaches characterized by
             turbulent or whirlpool-like flow, often in the vicinity of islands or stream junctions
             (Yih and Liang, 1964; Nico and others, 2005). Reported current velocities of
             spawning areas in China ranged from 0.33-0.90 m/s with temperatures ranges of
             19.2-29.0 °C (Yih and Liang, 1964).
                    The appropriate environment, particularly with regard to water turbulence
             and higher water temperatures, is considered critical because it apparently
             stimulates spawning and is necessary for successful early development of eggs
             (Nico and others, 2005). The eggs of Chinese carps are semibuoyant and are carried
             by currents until they hatch (Soin and Sukhanova, 1972).
                     Introduced populations have been known to successfully reproduce in
             artificial canals of sufficient length that somewhat mimic the flow of natural rivers,
             such as the Kara Kum Canal in Turkmenistan (Aliyev, 1976; Nico and others,
             2005). Eggs or larvae of Chinese carps found in reservoirs suggest the possibility
             of spawning in these habitats (Tang, 1960a,b). Nevertheless, uncertainty remains as
             to whether spawning occurred within the reservoir or in a connected stream (Nico
             and others, 2005). If spawning does occur in such artificial habitats, it could have
             been triggered by fluctuations in water levels or wave actions that mimicked natural
             riverine environments.
      Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 44 of 113

                                                                             35




 Silver Carp




                                Grass Carp




Bighead Carp




                   Black Carp
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 45 of 113

36   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

Ecology                                                       water to a salinity of 12 ppt (Chervinski, 1977). Adults
                                                              (2+ years) survived 10.5 ppt salinity for about 24 days
     The Grass Carp is a large species that can attain a      and 17.5 ppt for 5 hours (Cross, 1970). However, Grass
weight of 45 kg (Robison and Buchanan, 1988; Etnier           Carp acclimated to 3, 5, and 7 ppt had an upper tolerance
and Starnes, 1993) and a length of 1.5 m TL (Laird            of about 14 ppt (Kilambi and Zdinak, 1980). Maceina
and Page, 1996). Typical longevity is about 5-11 years        and Shireman (1980) showed that fingerlings reduce
(Berg, 1964), but an individual in the Amur River was         feeding at 9 ppt and stop feeding altogether at 12 ppt;
estimated to be 21 years, based on scale growth rings         thus, they predicted Grass Carp could inhabit brackish-
(Gorbach, 1961). Growth is relatively rapid, especially in    water bodies up to 9 ppt. Maceina and Shireman (1979)
the tropics where it can average 10 g per day (Hickling,      reported that the species can tolerate 14 ppt for as long
1967).                                                        as 4 days, but that the upper long-term tolerance of
     Typical habitat includes quiet waters, such as lakes,    fingerlings to saline waters was lower, about 10-14 ppt.
ponds, pools, and backwaters of large rivers, and indi-       Maceina and others (1980) noted that oxygen consump-
viduals generally do not travel long distances except for     tion decreased along a salinity gradient of 0-9 ppt.
the annual spawning migration (Mitzner, 1978; Nixon           Movement of Grass Carp from one river to another
and Miller, 1978; Bain and others, 1990). Nevertheless,       through a brackish-water estuary (Pavlov and Nelovkin,
there are reports of juvenile Grass Carp traveling as         1963, in Cross, 1970) is not surprising given the species’
far as 1,000 km from their original spawning grounds          tolerance to low levels of salinity. Avault and Merowsky
(Stanley and others, 1978). Shallow water is the gener-       (1978) reported food preference and salinity tolerance of
ally preferred habitat, although deeper waters are used       hybrid Common Carp X Grass Carp.
when temperatures decrease (Nixon and Miller, 1978).                The species is probably best known for its raven-
A number of experimental studies have reported envi-          ous appetite for plant matter (especially macrophytes);
ronmental tolerances for Grass Carp. Fry and fingerlings      however, small Grass Carp feed on invertebrates before
have been reported to tolerate water temperatures from        switching to plants. Watkins and others (1981) reported
0-40 °C (Stevenson, 1965; Vovk, 1979), and Stevenson          that Grass Carp larvae consumed benthic invertebrates
(1965) reported that fingerlings in small ponds in            (primarily chironomid larvae) and zooplankton until they
Arkansas survived 5 months under heavy ice cover.             reach about 55 mm TL. Edwards (1973) reported age-0
Chilton and Muoneke (1992) reported an upper lethal           Grass Carp consumed oligochaetes, mayflies, cadd-
temperature range for fry as 33-41 °C, and for yearlings      isflies, amphipods, and chironomids. Fry of Rainbow
as 35-36 °C. Bettoli and others (1985) documented a           Trout (Oncorhynchus mykiss) and Common Carp were
thermal maximum of 39.3 °C and a preferred tempera-           eaten by young Grass Carp (even in the presence of
ture of 25.3 °C. Collee and others (1978) reported that       preferred plants), but Grass Carp would not eat the eggs
feeding declined sharply below 14 °C. Nico and others         of either species (Edwards, 1973; Singh and others,
(2005) reviewed temperature tolerance of Grass Carp           1976). Grass Carp larger than 25 cm did not feed on
and the other Chinese carps.                                  fry in the laboratory (Singh and others, 1976). The size
     Oxygen consumption (per gram of body                     at which Grass Carp begins to feed on plants depends
mass) increases with higher water temperature and             on temperature, with smaller fish switching to plants
decreases with fish age and mass (Chen and Shih,              in warmer waters (Stanley and others, 1978). Adults
1955; Woźniewski and Opuszynski, 1988). The                   feed on a variety of aquatic macrophytes, such as water
lethal low oxygen level for juveniles was <0.5 mg/L           hyacinth (Eichhornia crassipes), eelgrass (Vallisneria
(Negonovskaya and Rudenko, 1974). The maximum                 americana), cattails (Typha spp.), and Hydrilla spp.
pH for culture of Grass Carp was reported as 9.24             (Collee and others, 1978; reviewed in Opuszynski and
(Liang and Wang, 1993). Egg hatching was delayed              Shireman, 1995; Cassani, 1996). In some cases, Grass
below pH 6.5 and increased mortality and deformation          Carp will consume animals when plant material is lack-
of larvae occurred below pH 6.0 (Li and Zhang, 1992).         ing (Nikol’skiy and Aliyev, 1974; Forester and Avault,
Sensitivity to low pH decreased with age (Li and Zhang,       1978). Alternatively, Grass Carp may consume terres-
1992). Median lethal concentration of ammonia was             trial macrophytes in the absence of aquatic vegetation
determined to be 1.05 mg/L (Gulyás and Fleit, 1990).          (Kilgen and Smitherman, 1971; Terrell and Fox, 1974).
     The Grass Carp appears to be tolerant of low levels      Kilgen and Smitherman (1971) reported that individuals
of salinity, and may occasionally enter brackish-water        raised their heads clear of the water to consume terres-
areas. Fry (32-50 mm TL) survived transfer from fresh-        trial macrophytes. The species is a voracious herbivore
           Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 46 of 113

                                                                                                        Grass Carp  37

that can quickly eliminate large volumes of vegetation        U.S. Introductions
(Mitzner, 1978). Although some reports indicated that
removal of aquatic vegetation by Grass Carp was advan-             The Grass Carp was first brought into the U.S. in
tageous for some game fishes (for example, Maceina            1963, when it was imported by aquaculture facilities
and others, 1991), such habitat modification could result     in Alabama and Arkansas. Subsequently, it was widely
in habitat loss for native fishes, birds, and invertebrates   stocked for vegetation control (Courtenay and others,
(Gasaway and Drda, 1977; Forester and Avault, 1978;           1984; Fuller and others, 1999). Escapes from aqua-
Ware and Gasaway, 1978; Laird and Page, 1996; Ross,           culture facilities, intentional stocking (both legal and
2001).                                                        illegal), and movement of introduced populations have
                                                              expanded its range. The species is now known from
                                                              almost every state, and is established in the Mississippi,
Native Distribution                                           Missouri, and Ohio rivers, as well as the smaller Trinity
    The Grass Carp is native to rivers of eastern Asia,       River (Texas).
from the Amur River of far eastern Russia and China,
south to the West River of southern China (Shireman and
Smith, 1983; Li and Fang, 1990).
                                                       Ctenopharyngodon idella
                                                                    Grass Carp




                   Alaska

                                                   Hawaii
                                                                                        EXPLANATION
                                                                                                                                                     38   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                                                                                        REPRODUCING
                                                                                        REPORTED
                                                                                        STATES WITH RECORDS
                                                                                                                                                                                                                                                             Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 47 of 113




Plate 4. Distribution of Grass Carp in the United States. See Methods for details regarding data used to create maps, definitions of “reproducing”
and “reported” and shading of HUCs and states.
           Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 48 of 113

                                                                                                                     39


                                                Common Carp
                                        Cyprinus carpio Linnaeus 1758




    Figure 24. Common Carp, SIUC 42681, 120 millimeter SL, from Lake County, Illinois.




Description
      The Common Carp (fig. 24) is a large species,
reaching lengths of over 1 m (Berg, 1964). The maxi-
mum reported weight is 37.3 kg (IGFA, 2001). The body
is wide, elongated, and torpedo-shaped. The scales are
large, and number 32-40 along the lateral line. The body
is slightly arched anterior to the dorsal fin. The long
dorsal fin has ii-iv (15-23) rays that include a strong,
serrated spine-like ray followed by 15 or more branched
rays. The anal fin has ii-iv (4-6) rays. The caudal fin is
moderately forked. The mouth is subterminal with two              Figure 25. Pharyngeal teeth (1,1,3-3,1,1) of Common
barbels on each side. The eyes are set high on the head.          Carp, SIUC 42681, 120 millimeter SL, from Lake
                                                                  County, Illinois. (Also see fig. 3, p. 8.)
The pharyngeal teeth are molariform and those in the
main row are heavy with flattened grinding surfaces. The
pharyngeal tooth formula is 1,1,3-3,1,1 (in three rows;
fig. 25). Total gill rakers on the first arch number 18-36.        Shortly before and during spawning, mature males
The Common Carp is generally brassy to yellowish, with        (and some females) develop breeding tubercles (appear-
lower fins often yellow-orange; however, ornamental           ing as small granules). In males, the tubercles appear
forms exhibit a wide range of bright colors (see section      primarily on the opercle, pre-opercle, and under the
on variation, below). Meristics are given in appendix B.      eyes, although they may also be present elsewhere on
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 49 of 113

40   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

the head, caudal peduncle, fin rays, and the scales below          4. Line Carp with a regular single mid-lateral row
(less frequently above) the lateral line (Balon, 1995;                of scales and elsewhere none or only a few scales
Baruš and others, 2001). When present on females,                     (not illustrated);
breeding tubercles only occur on the head (Balon, 1995).           Coloration is highly variable. Wild strains are
Coad (2005) indicated that females are deeper-bodied          generally brassy to yellowish, with lower fins often
than males, and also noted sexual differences in fin          yellow-orange; however, considerable variation occurs
height and length.                                            among cultured varieties. Nishikigoi ornamental carp
                                                              strains (popularly called “Koi”) were developed in Japan
Similar Species                                               over the last two centuries (Balon, 1995), and may be
     The long dorsal fin includes a strong, serrated spine-   red, white, gold, black or variegated (fig. 29).
like ray followed by 15 or more branched rays. This                Natural hybrids of the wild Common Carp and the
characteristic distinguishes it from most native North        Crucian Carp are often found where the two species
American cyprinids, which typically have fewer than           co-occur (Bănărescu, 1964; Berg, 1964; Lin and Peter,
11 rays and usually lack the spine-like ray.                  1991; see appendix B for meristics). The Common
     The Common Carp has two barbels on each side of          Carp naturally hybridizes with Goldfish both in native
the head near the posterior end of the upper jaw. This        regions, such as Romania (Bănărescu, 1964) and the
characteristic distinguishes it from Crucian Carp and         Czech Republic (Prokeš and Baruš, 1996) and where
Goldfish, which lack barbels. Gerlach (1983) listed           they are introduced, such as Canada (Taylor and Mahon,
characteristics that distinguish the larvae of Goldfish       1977), Australia (Hume and others, 1983), and Ohio
from the Common Carp.                                         (Trautman, 1981). Meristics for Common Carp X
                                                              Goldfish hybrids are given in appendix B. Common
Variation                                                     Carp has been artificially hybridized with Grass Carp
                                                              (Makeyeva and Verigin, 1974a; Stanley and Jones, 1976;
     A wide geographic range in combination with a
                                                              Avault and Merowsky, 1978), Bighead Carp (Makeyeva,
long history of culture and artificial selection has given
                                                              1968, 1972; Verigin and Makeeva, 1974), Silver Carp
rise to a number of varieties of Common Carp. Thus, the
                                                              (Makeyeva, 1968; Makeyeva and Verigin, 1974b), and
species exhibits a wide variation in meristic and morpho-
                                                              Tench (Victorovsky, 1966). Crossbreeding of Common
logical characteristics (appendix B). Baruš and others
                                                              Carp with other cyprinids is reviewed in Schwartz (1972,
(2001) recognized and provided a key for three subspe-
                                                              1981). The Common Carp is not known to hybridize
cies: Cyprinus carpio carpio (European and Central
                                                              with any cyprinids native to North America.
Asian Common Wild Carp), Cyprinus carpio haematop-
terus (East Asian Common Wild Carp), and Cyprinus
carpio viridiviolaceus (Southeast Asian Wild Carp).           Reproduction
     The number, size, and coverage of scales is variable,
                                                                   Males first spawn at an age of about 3 years, after
especially among domesticated groups. Based on scale
                                                              attaining a length of 36 cm SL and weight of 1 kg
patterns, at least four basic forms of Common Carp are
                                                              (Berg, 1964). Maximum fecundity has been estimated
recognized (Brylinska, 1986, in Baruš and others, 2001).
                                                              from 2–7 million eggs (Baruš and others, 2001; Moyle,
However, common names associated with these forms
                                                              2002; Coad, 2005). The Common Carp is a batch
are sometimes inconsistently applied (for example, Tave,
                                                              spawner (Balon, 1995), releasing its adhesive eggs
1988; Howells, 1999):
                                                              over vegetation. Reported minimum temperatures for
    1. Scaled Carp with regular, imbricating scales           commencement of spawning vary (10-12 °C, Berg,
       over the entire body, much like the ancestral wild     1964; 13-16 °C, Bănărescu, 1964; 16.5 °C, Lubinski and
       Common Carp. The large, cycloid scales of the          others, 1986; 18 °C, Balon, 1995). In its native range,
       Scaled Carp are pigmented along their posterior        the species reportedly prefers to spawn during periods of
       edges, producing a reticulated effect (fig. 26);       high water over freshly flooded meadows at sites where
    2. Mirror Carp with irregular rows of very large          the water depth is 25-50 cm (Berg, 1964; Balon, 1995).
       scales (fig. 27);                                      Wild carp have also been reported to spawn along the
                                                              coasts of islands situated in lakes (Kazancheev, 1981,
    3. Leather or Naked Carp either with no scales or         in Baruš and others, 2001), and in estuaries along the
       few, very large scales (fig. 28).                      coastline where the water is shallow and aquatic plants
Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 50 of 113

                                                                                           Common Carp  41




Figure 26. Common Carp (Scaled variety), 272 millimeter SL, from Lake County, Tennessee.
(Photo copyright © Richard T. Bryant.)




Figure 27. Common Carp (Mirror variety), 310 millimeter SL, from Knox County, Tennessee.
(Photo copyright © Richard T. Bryant.)




Figure 28. Common Carp (Leather variety). (Bulletin of the U.S. Fish Commission, 1890.)
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 51 of 113

42   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




          Figure 29. Koi in a pond at Lí Yuán Garden, Suzhou, People’s Republic of China, October 2004. Koi, an
          ornamental form of Common Carp (Cyprinus carpio), has been selectively bred for its array of colors over the
          past few hundred years by the Japanese. (Photograph by Leo G. Nico.)



are numerous (Baruš and others, 2001). Berg (1964)               stretches of the river with mud and sand substrates and
recorded Common Carp spawning along the coast of                 abundant submerged aquatic vegetation. Common Carp
the Aral Sea in salinities as high as 10 ppt. At 20 °C,          in the Danube River also used oxbow lakes and other
eggs hatch 3-4 days after fertilization (Balon, 1995).           water bodies along the floodplain, such as inundated
Larval development was described in Balon (1995) and             meadows. The species generally inhabits lakes, ponds,
Nakamura (1969), and egg and larval development were             and the lower sections of rivers (usually with moderately
described and illustrated in Jones and others (1978).            flowing or standing water), but is also known from
                                                                 brackish-water estuaries, backwaters, and bays (Baruš
                                                                 and others, 2001). In its native range, the species occurs
Ecology
                                                                 in coastal areas of the Caspian and Aral Seas (Berg,
     The Common Carp is a large species, reaching                1964; Kazancheev, 1981, in Baruš and others, 2001)
lengths of over 1 m (Berg, 1964). The largest known              as well as the estuaries of large Ukrainian and Russian
specimen captured to date was a 37.3 kg individual taken         rivers. Crivelli (1981) reported that the Common Carp
in Romania (IGFA, 2001). The species is long-lived,              occurred in brackish-water marshes with salinities up
frequently attaining an age of 15 years, and sometimes           to 14 ppt in southern France. In North America, the
living much longer. For example, a 50-year old wild carp         Common Carp inhabits brackish and saline coastal
was captured in England (Panek, 1987) and a 47-year              waters of several states bordering the Atlantic and
old captive individual was reported by Flowers (1935,            Pacific Oceans and Gulf of Mexico (Schwartz, 1964;
in Carlander, 1969). Misinterpretation of scale circuli is       Moyle, 2002) as well as the Atlantic and Pacific coasts
responsible for the erroneous legend (that persisted for         of Canada (McCrimmon, 1968). It has been captured in
over a century) that Common Carp could attain ages of            U.S. waters with salinities as high as 17.6 ppt (Schwartz,
100 or even 200 years.                                           1964). In the U.S., the Common Carp is more abundant
     The Common Carp is found in a wide variety                  in manmade impoundments, lakes, and turbid sluggish
of habitats. Baruš and others (2001) reported that in            streams receiving sewage or agricultural runoff, and
the Danube River the preferred habitat included lotic            less abundant in clear waters or streams with a high
           Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 52 of 113

                                                                                                    Common Carp  43

gradient (Pflieger, 1975; Trautman, 1981; Ross, 2001;         often disturb sediments and increase turbidity, causing
Boschung and Mayden, 2004). Pflieger (1975) noted that        serious problems in some regions especially where the
the Common Carp tends to concentrate in large numbers         species is abundant. The species also retards the growth
where cannery or slaughter-house wastes are emptied           of submerged aquatic vegetation by feeding on and
into streams.                                                 uprooting plants (King and Hunt, 1967). Silt resuspen-
     The species is tolerant to a wide range of environ-      sion and uprooting of aquatic plants caused by feeding
mental conditions. It is somewhat puzzling that although      activities can disturb spawning and nursery areas of
the Common Carp has been reported from estuarine and          native fishes (Ross, 2001) as well as disrupt feeding
marine regions in Europe, Asia, and North America,            of sight-oriented predators, such as bass and sunfish
laboratory experiments generally report limited salinity      (Panek, 1987).
tolerance. Upper tolerance limits have been reported
as 6 ppt for young and 4.5 ppt for eggs (Nakamura,
1948, in McCrimmon, 1968). Panek (1987) reported              Native Distribution
that salinities of 1.5-2 ppt were lethal in 1.5 days,              The Common Carp is native to temperate Eurasia.
although it is unclear whether this study was conducted       The precise boundaries of the native range are obscured
on adults or juveniles. Wang and others (1997) reported       by a long history of transplantation by humans (see
that fingerlings could withstand salinities of 10.5 ppt;      Balon, 1995 and Baruš and others, 2001). The species
however, growth rates at salinities >3 ppt were half those    has been an important food item for humans since
reported for waters with <2.5 ppt salinity. Laboratory        ancient times. The remains of Common Carp have been
studies reported decreased oxygen consumption and
                                                              found in archaeological excavations of early human
standard metabolism at 3 ppt salinity, as less energy
                                                              settlements (Balon, 1995), and the species was well
was needed to maintain internal equilibrium (Qui Deyi
                                                              known to the ancient Romans. The Common Carp has
and Qin Kejing, in Wang and others, 1997). Common
                                                              been raised for thousands of years in Europe and China
Carp <50 days old were tolerant of temperatures 14-
                                                              (Balon, 1995).
43 °C (Lirski and Opuszynski, 1988a,b). Opuszynski
and others (1989) reported an upper lethal limit of 43 or
46 °C (depending on the method of calculation) and an         U.S. Introductions
optimum growth temperature for juveniles at 38 °C. Pitt
                                                                   The Common Carp is the leading aquaculture
and others (1956) reported a temperature preferendum
of 32 °C. The Common Carp is reported to be extremely         species in many countries and also an important sport
tolerant to turbidity (Panek, 1987). In a laboratory study,   fish (Baruš and others, 2001). The species has been
lethal low oxygen concentration varied from about             extensively transferred and now occupies every conti-
1.3-0.7 mg/L, and decreased with fish age and weight          nent except Antarctica. Considering its importance in
(Woźniewski and Opuszynski, 1988). Median lethal              the Old World, it is no surprise that it has been widely
concentration of ammonia was determined as 0.5 mg/L           introduced throughout the U.S. (beginning as early
(Gulyás and Fleit, 1990).                                     as 1831; Fuller and others, 1999). Common Carp is
     Larval Common Carp feed primarily on zooplank-           currently thought to be reproducing in all states except
ton. In its native range, juveniles and adults feed on        Alaska. The expanded range of Common Carp in the
benthic organisms (for example, chironomids, gastro-          U.S. has occurred via numerous sources, including
pods, and other larval insects), vegetation, detritus,        intentional stocking as food fish and ornamentals (for
and plankton (for example, cladocerans, copepods,             example, Koi), escapes from aquaculture facilities,
amphipods, mysids). Feeding habits are similar in the         use of juveniles as bait fish, and invasions of adjacent
U.S., where the diet is composed of organic detritus          water-bodies by existing populations. Also, because the
(primarily of plant origin), chironomids, small crusta-       species is tolerant of brackish waters, there is increased
ceans, and gastropods (Summerfelt and others, 1971;           likelihood that the Common Carp is capable of migrating
Eder and Carlson, 1977; Panek, 1987). The Common              through estuaries into adjacent coastal streams (Swift
Carp is very active when feeding and its movements            and others, 1977).
                                                             Cyprinus carpio
                                                                Common Carp




                   Alaska

                                                  Hawaii
                                                                                       EXPLANATION
                                                                                                                                                     44   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                                                                                        REPRODUCING
                                                                                        STATES WITH RECORDS
                                                                                                                                                                                                                                                             Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 53 of 113




Plate 5. Distribution of Common Carp in the United States. See Methods for details regarding data used to create maps, definition of “reproducing”
and shading of HUCs and states.
        Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 54 of 113

                                                                                                                  45


                                                Silver Carp
                         Hypophthalmichthys molitrix (Valenciennes 1844)




Figure 30. Silver Carp, SIUC 35334, 204 millimeter SL, from New Madrid County, Missouri.




Description
     The Silver Carp (fig. 30) is a large fish; individu-
als have been reported to reach about 1.3 m (Xie Ping,
2003) and weigh over 35 kg (Li and Mathias, 1994).
The species is deep bodied and laterally compressed,
with a ventral keel that extends forward from the anus
almost to the junction of the gill membranes (fig. 31).
The lateral line is complete and curved ventrally with
91-124 small scales. The eyes are large and located
low on the head. The mouth is large, terminal, and
somewhat oblique. The first gill arch has more than
100 gill rakers. The rakers are thin, branched, and
fused into a sponge-like apparatus. The pharyngeal
teeth are in one row (0,4-4,0) with striated surfaces
(fig. 32). Barbels are absent. The dorsal fin is short
with ii-iii (7) rays and lacks a thick spine-like ray. The
anal fin has ii-iii (11-14) rays. The dorsal surface of
the body is olivaceous to grayish black and the sides
are silvery (figs. 33 and 34). Meristics for Silver Carp              Figure 31. Ventral keel of Silver Carp.
                                                                      (Also see to fig. 6, p. 10.)
are given in appendix B.
               Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 55 of 113

46   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

                                                                       Silver Carp fingerlings exhibit an unusual morpho-
                                                                  logical adaptation to low oxygen conditions. Adámek
                                                                  and Groch (1993) report that hypertrophy of the lower
                                                                  lip of Silver Carp fingerlings can appear within 24-48
                                                                  hours of oxygen depletion. This rapid morphological
                                                                  adaptation serves to increase intake of the surface-water
                                                                  layer, and disappears within 24 hours after the return of
                                                                  normoxia.
                                                                       Sexual dimorphism in Silver Carp is subtle. Both
                                                                  sexes develop fine tubercles along anterior pectoral-
                                                                  fin rays; however, in females these tubercles are only
                                                                  present on the distal half of the rays (Opuszynski and
                                                                  Shireman, 1995).

                                                                  Similar Species
                                                                      Presence of a ventral keel differentiates the
    Figure 32. Pharyngeal teeth (0,4-4,0) of Silver Carp,
    SIUC 35334, 204 millimeter SL, from New Madrid                Silver Carp and Bighead Carp from all native
    County, Missouri.                                             cyprinids except the Golden Shiner (Notemigonus




   Figure 33. Juvenile Silver Carp, 130 millimeter SL, from Malone Fish Hatchery, Lonoke County, Arkansas.
   (Photo copyright © Richard T. Bryant.)




   Figure 34. Adult Silver Carp, 438 millimeter SL, from the U.S. Fish and Wildlife Service Fish Hatchery, Stuttgart,
   Lonoke County, Arkansas. Reddish color of fins in this photograph is a result of bruising during capture and handling.
   (Photo copyright © Richard T. Bryant.)
            Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 56 of 113

                                                                                                       Silver Carp  47

crysoleucas). The Golden Shiner has larger and                by Mihai-Bardan (1980). Silver Carp is not known to
fewer lateral-line scales (39-51) than Silver Carp            hybridize with any native North American cyprinid
and Bighead Carp (>60). Additionally, the Golden              species. The common name “Bighead” is used in this
Shiner typically has five pharyngeal teeth per side           report to refer to Hypophthalmichthys molitrix.
(in a single row), whereas Silver Carp and Bighead
Carp have only four teeth in a single row (per side).
                                                              Reproduction
Small juvenile Silver Carp may resemble native shad
(family Clupeidae), but can be differentiated by the               Male Silver Carp attain maturity at 2-3 years in
presence of a lateral line and usually <14 anal rays          subtropical/tropical locales and 4-6 years in temperate
(versus no lateral line and >16 anal rays in shad).           regions (Alikunhi and Sukumaran, 1964; Kuronuma,
      Silver Carp is most similar to Bighead Carp;            1968; Bardach and others, 1972; Abdusamadov,
however, it has silvery sides in contrast to the mottled      1987). Males generally mature a year before females
sides of the adult Bighead Carp. Additionally, the Silver     (Abdusamadov, 1987; Opuszynski and Shireman, 1995).
Carp has long, thin gill rakers that are fused to form        Opuszynski and Shireman (1995) reviewed gonad
a sponge-like apparatus (fig. 7a in Key) and a ventral        condition through the stages of development. Fecundity
keel that extends from the anus to the anterior part of       is generally high, and differs among geographic regions
the breast, almost to the junction of the gill membranes      and fish ages and sizes. Larger Silver Carp tend to have
(fig. 31). The Bighead Carp has long, thin gill rakers        more eggs and heavier ovary masses (Verigin and others,
that are not fused and has a keel that extends forward        1990). Fecundity ranges from about 265,000-2,000,000
only to the base of the pelvic fins. When apressed (held      eggs per fish (Abdusamadov, 1987; Vinogradov and
flat against the body), the pectoral fin of the Silver Carp   others, 1966; Kamilov and Komrakova, 1999). Egg and
does not extend to the base of the pelvic fins, whereas       larval development were illustrated in Nakamura (1969)
the pectoral fin of the Bighead Carp extends beyond the       and Soin and Sukhanova (1972).
pelvic-fin origin. Typically, the eyes of the Bighead Carp         Krykhtin and Gorbach (1981) studied the down-
are slightly lower on the head than those of the Silver       stream drift of Silver Carp eggs in the Amur River Basin
Carp; however, this characteristic may not be diagnostic.     of eastern Asia, and determined that spawning occurred
      The name “Bigheaded Carps” is often applied             at water temperatures between 17-26.5 °C, with peak
collectively to include all the Hypophthalmichthys            activity at 21-26 °C. For additional information on
species. For example, in some publications the Hypo-          spawning requirements of Silver Carp, see the section
phthalmichthys molitrix is referred to as “Bighead Carp.”     entitled “Spawning requirements of Chinese carps” in
                                                              the Grass Carp account.
Variation
     A closely related species, the Largescale Silver         Ecology
Carp (Hypophthalmichthys harmandi; Sauvage 1884)
occurs in Hainan Island, China, and northern Vietnam               The Silver Carp is a large fish than can attain a
(PRFRI, 1991; Chen, 1998). The Largescale Silver Carp         maximum length of over 1 meter and a weight of over
was previously treated as a subspecies of Silver Carp         35 kg (Li and Mathias, 1994; Xie Ping, 2003). It is a
(H. molitrix harmandi; Yen, 1985), but it is now consid-      relatively long-lived species, estimated to attain an age
ered a distinct species. Largescale Silver Carp has fewer     of 20 years (Berg, 1964). In its native range, Silver Carp
lateral-line scales (78-88) than Silver Carp and more         occurs in large rivers, although the species has been
anal rays (15). To date, we are unaware of the occurrence     stocked in a variety of habitats, including warm-water
of Largescale Silver Carp in the U.S.                         lakes, fish ponds, and impoundments (Berg, 1964;
     Silver Carp has been artificially hybridized with        Abdusmadov, 1987; Fuller and others, 1999; Xie Ping,
Common Carp (Makeyeva, 1968, 1975; Makeyeva                   2003). The Silver Carp is an active fish that typically
and Verigin, 1974b) and Grass Carp (Andriasheva,              swims in the upper water layer. If disturbed, individuals
1968). Silver Carp is also reported to hybridize with         will sometimes leap clear of the water. The sound of an
Bighead Carp both naturally (Verigin and others,              outboard motor often causes the Silver Carp to leap out
1979) and through artificial means (Tang, 1965;               of the water and collide with boaters, causing serious
Green and Smitherman, 1984). Larval development               property damage and human injury. This behavior has
of Silver Carp X Bighead Carp hybrids was described           received considerable attention in the U.S. (Perea, 2002).
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 57 of 113

48   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

      Oxygen consumption (per gram of body mass) has          Li, 1994). A primary goal of Silver Carp culture is the
been shown to increase with higher water temperature          improvement of water quality by reduction of phyto-
and decrease with fish age and mass (Chen and Shih,           plankton populations. However, the efficacy of this
1955; Woźniewski and Opuszynski, 1988). In about 21           species for controlling phytoplankton is controversial
days, larvae are tolerant of oxygen conditions as low         (Domaizon and Devaux, 1999). Some researchers have
as 0.5 mg/L (Woźniewski and Opuszynski, 1988). Rai            reported that the introduction of Silver Carp has resulted
(2000) reported growth at pH 7.1-9.7. Liang and Wang          in increased water quality (Kajak and others, 1975, in
(1993) reported the maximum pH for culture was 9.24.          Lazzarro, 1987; Leventer, 1979) and, specifically, reduc-
Egg hatching was delayed below pH 6.5, and increased          tions in blue-green algae (Vovk, 1979; Starling, 1993).
mortality and deformation of larvae occurred below            Conversely, other researchers have reported that the
pH 6.0 (Li and Zhang, 1992). However, sensitivity to          presence of Silver Carp increased algal biomass (Burke
low pH decreased with age (Li and Zhang, 1992). Vovk          and others, 1986; Laws and Weisburd, 1990).
(1979) reported a temperature tolerance of 0-40 °C.
Opuszynski and others (1989) reported an upper lethal
                                                              Native Distribution
limit of 43.5 or 46.5 °C (depending on the method of
calculation) and an optimum growth temperature of                  The Silver Carp is native to large lowland rivers of
39 °C for juveniles. Data on salinity tolerance is diffi-     eastern China (Berg, 1964; Li and Fang, 1990).
cult to interpret. Authors have reported that Silver Carp
cannot tolerate salinities >4 ppt (Waller, 1985; Zang and
                                                              U.S. Introductions
others, 1989), although larvae are known to migrate to
brackish-water areas of the Caspian Sea where salini-              The Silver Carp was first introduced to the U.S. in
ties range from 6-12 ppt (Abdusamadov, 1987). Both            1973 for the purpose of controlling plankton blooms in
oxygen consumption and standard metabolism decrease           catfish-production ponds and sewage lagoons (Freeze
at 3-4 ppt salinity, as less energy is needed to maintain     and Henderson, 1982; Fuller and others, 1999). The
internal equilibrium (von Oertzen, 1985).                     species was subsequently raised in government and
      The fused gill rakers are used to sieve plankton        private aquaculture facilities. By 1980, specimens were
from the water column. Once ingested, food is ground          found in natural waters, probably the result of escapes
against a cartilaginous plate by blunt pharyngeal teeth       from aquaculture facilities (Freeze and Henderson,
(Robison and Buchanan, 1988). Larvae feed primar-             1982). Subsequent escapes and contamination of Grass
ily on zooplankton (Korniyenko, 1971; Nikol’skiy and          Carp stocking with Silver Carp may have contributed
Aliyev, 1974). Adults feed primarily on phytoplankton         to the expansion of the species’ range (reviewed in
and to a lesser extent on zooplankton and detritus            Fuller and others, 1999). Silver Carp is now reported
(Berg, 1964; Nikol’skiy and Aliyev, 1974; Cremer and          in 16 states and is established in the middle and lower
Smitherman, 1980; Burke and others, 1986; Dong and            Mississippi River Basin.
                                                    Hypophthalmichthys molitrix
                                                                    Silver Carp




                   Alaska

                                                   Hawaii
                                                                                     EXPLANATION
                                                                                        REPRODUCING
                                                                                        REPORTED
                                                                                        STATES WITH RECORDS
                                                                                                                                                                        Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 58 of 113




Plate 6. Distribution of Silver Carp in the United States. See Methods for details regarding data used to create maps, definitions of “reproducing”
and “reported” and shading of HUCs and states.
                                                                                                                                                      Silver Carp  49
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 59 of 113

50   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to Their Identification




                          Commericial fisherman in Louisiana hauling in hoop net full of Bighead
                          Carp, 2004. (Photo courtesy of Cathy Mohilo and Rusty Kimble.)
            Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 60 of 113

                                                                                                                        51


                                                  Bighead Carp
                                Hypophthalmichthys nobilis (Richardson 1845)




   Figure 35. Bighead Carp, SIUC 23919, 207 millimeter SL, from Washington County, Illinois.




Description
      The Bighead Carp (fig. 35; previously known as
Aristichthys nobilis) is a large species that may grow
larger than 1 meter TL and weigh up to 40 kg in as
little as 9 years (Baltagi, 1979, in Jennings, 1988). It is
deep-bodied and laterally compressed with a smooth
keel that runs from the anus to near the base of the pelvic
fins (fig. 36). The lateral line is complete with 91-120
scales and curved ventrally. The head is large (usually
>1/3 the SL). Eyes are forward on the head and posi-
tioned ventrally. The mouth is terminal and large, with
the lower jaw slightly longer than the upper one. The
premaxillary and mandible form bony, rigid lips. Barbels
are absent. The pharyngeal teeth are moderately long,
bluntly rounded, and arranged in a single row (0,4-4,0;
fig. 37). The gill rakers are long and thin, and number
about 130 on the first arch. The numerous gill rakers
are closely arranged with membranous septa, but are
unfused. The dorsal fin is short, lacks a spine-like ray,
and has ii-iii (7-10) rays. The dorsal-fin origin is poste-                Figure 36. Ventral keel of Bighead Carp.
rior to the origin of the pelvic fins. The anal fin has ii-iii             (Also see to fig. 6, p. 10.)
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 61 of 113

52   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

                                                              gill membranes (fig. 36). When apressed, the pectoral
                                                              fin of the Bighead Carp extends beyond the pelvic base;
                                                              however, the pectoral fin does not reach the pelvic base
                                                              in Silver Carp. Typically, the eyes of the Bighead Carp
                                                              are slightly lower on the head than those of the Silver
                                                              Carp; however, this characteristic may not be diagnostic.
                                                              Additionally, adult Bighead Carp have irregular gray
                                                              or black blotches covering the body that are absent in
                                                              Silver Carp.
                                                                   The name “Bigheaded Carps” is often applied
                                                              collectively to include all the Hypophthalmichthys
                                                              species.

                                                              Variation
                                                                   Bighead Carp have been artificially hybridized with
                                                              Grass Carp (see Grass Carp account). Hybridization
    Figure 37. Pharyngeal teeth (0,4-4,0) from Bighead        has also been achieved with Common Carp (Makeyeva,
    Carp, SIUC 23919, 207 millimeter SL, from Washing-        1968, 1972) and Silver Carp (see Silver Carp account).
    ton County, Illinois.
                                                              Jennings (1988) reviewed the history of hybridization
                                                              (including techniques used) and morphological charac-
                                                              teristics of the hybrids.
(10-17) rays. Coloration is dark gray dorsally, fading to
off-white below. Young are silvery (fig. 38) until about      Reproduction
the age of 8 weeks when numerous irregular blotches
of grayish black appear on the body (Jennings, 1988).              Maturity is reached at 2-4 years in subtropical/
Meristics for Bighead Carp are given in appendix B.           tropical locales and 5-7 years in temperate regions
     The Bighead Carp is sexually dimorphic. Males            (Kuronuma, 1968; Abdusamadov, 1987). Age to maturity
possess a bony, sharp edge along the dorsal surface           varies with food supply and environmental conditions
of several of the anterior pectoral rays. This feature is     (Huet, 1970; Bardach and others, 1972). Males gener-
absent in females. Chang (1966) suggested that this           ally mature a year earlier than females (Opuszynski
secondary sex characteristic is formed long before the        and Shireman, 1995). Opuszynski and Shireman (1995)
males reach maturity, and lasts throughout life.              reviewed gonad condition through the stages of develop-
                                                              ment. Fecundity increases with mass (Verigin and others,
Similar Species                                               1990) and can range from about 280,000 to >1,000,000
                                                              eggs (Vinogradov and others, 1966; reviewed in
     The presence of a ventral keel differentiates the        Opuszynski and Shireman, 1995). Larval development
Bighead and Silver Carps from all native cyprinids            was reviewed in Jennings (1988).
except the Golden Shiner. Bighead and Silver Carps
have smaller and more numerous (>60) lateral-line
scales than the Golden Shiner (39-51). Additionally,
Bighead and Silver Carps have only four teeth in a single
row (per side). In contrast, the Golden Shiner typically
has five pharyngeal teeth in a single row (per side).
     The Bighead Carp can be distinguished from the
Silver Carp, its close relative, by differences in the
ventral keel and gill rakers. Gill rakers of Bighead Carp
lack the fused condition that forms a sponge-like appa-
ratus in Silver Carp. The ventral keel of the Bighead
Carp extends forward only to the base of the pelvic fins,
whereas the ventral keel in Silver Carp extends to the
anterior part of the breast, almost to the junction of the    Figure 38. Juvenile Bighead Carp. (Photo by Noel Burkhead.)
           Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 62 of 113

                                                                                                    Bighead Carp  53

     In China, where they are native, Bighead Carp           can tolerate salinities up to 8 ppt for a short period
spawned at temperatures between 26-30 °C in the              of time (Chervinski, 1980). Salinity tolerance of fry
Yangtze River (Chang, 1966, in Opuszynski and                increased with fish age, ranging from 2.3 ppt for 11-day
Shireman, 1995) and as low as 18 °C in the Han River         olds to 7.6 ppt for 35-day old fish (Garcia and others,
(Zhou and others, 1980). Spawning habits of Bighead          1999). Larvae are known to migrate to brackish-water
Carp in the U.S. have not been well documented;              areas of the Caspian Sea where salinities range from
although a preliminary study suggested that the lower        6-12 ppt (Abdusamadov, 1987).
Missouri River is conducive to spawning, due to its               Bighead Carp larvae feed primarily on zooplank-
similarity with areas used for spawning in the native        ton and to a lesser extent on phytoplankton and other
range (for example, rising water and 22 °C temperature)      suspended material (Korniyenko, 1971; Cremer and
(Schrank and others, 2001). For additional informa-
                                                             Smitherman, 1980; Burke and others, 1986; Dong and
tion on spawning requirements, see the section entitled
                                                             Li, 1994; reviewed in Jennings, 1988). Adults are filter-
“Spawning requirements of Chinese carps” in the Grass
                                                             feeders that primarily consume phytoplankton in the
Carp account.
                                                             water column. Opportunistic feeding has been reported,
                                                             with individuals seasonally shifting from zooplankton
Ecology                                                      to phytoplankton, based on the abundance of the food
     The Bighead Carp is a large species that may grow       source (Nikol’skiy and Aliyev, 1974; Burke and others,
>1 m TL and up to 40 kg in as few as 9 years (Baltagi,       1986; Xie Ping, 2003).
1979, in Jennings, 1988). Individuals up to about 1.3 m           The Bighead Carp has been extensively transferred
TL have been captured (Xie Ping, 2003) and maximum           and cultured in aquaculture facilities for water-quality
size is probably >1.5 m TL. Maximum weight is >50 kg         management. The species is thought to improve water
(Li and Mathias, 1994).                                      quality of ponds by removing plankton, especially
     The Bighead Carp is one of several large Chinese        filamentous blue-green algae (Voropaev, 1968; Aliyev,
carps introduced into the U.S. In its native range, the      1976; Cremer and Smitherman, 1980; Opuszynski and
species occurs in large rivers from temperate to subtropi-   Shireman, 1993; Dong and Li, 1994). However, some
cal climates. An important aquaculture species, the          researchers reported that Bighead Carp made no differ-
Bighead Carp has been widely introduced throughout           ence in algal density (Burke and others, 1986).
much of the world and now occurs in a variety of habi-
tats and climates (Lever, 1996; Fuller and others, 1999;
Xie Ping, 2003). Similar to Silver Carp, the Bighead         Native Distribution
Carp often swims near the water surface; however, it is          The Bighead Carp is native to rivers of eastern Asia
less likely to leap out of the water when disturbed (Li      from southern China north into far eastern Russia (Li
and Mathias, 1994). The thermal maximum temperature          and Fang, 1990).
(derived from laboratory studies) was 38.8 °C and the
preferred temperature was 25.3 °C (Bettoli and others,
1985). Liang and Wang (1993) reported the maximum            U.S. Introductions
pH for culture was 9.24. Egg hatching was delayed
                                                                  The first introduction of Bighead Carp in the
below pH 6.5 and increased mortality and deforma-
                                                             U.S. was in 1972 when a private Arkansas fish farmer
tion of larvae occurred below pH 6.0 (Li and Zhang,
                                                             introduced the species in an attempt to improve water
1992). However, sensitivity to low pH decreased with
age (Li and Zhang, 1992). Median lethal concentration        quality in fish ponds (Fuller and others, 1999). By the
of ammonia was determined as 1.12 mg/L (Gulyás and           early 1980s, the species was taken from open waters
Fleit, 1990).                                                of the Ohio and Mississippi rivers, likely as a result of
     Oxygen consumption (per gram of body mass)              escapes from aquaculture facilities (Jennings, 1988).
has been shown to increase with increased water              The Bighead Carp is now firmly established in the
temperature and decrease with fish age and mass (Chen        Mississippi, Ohio, and Missouri rivers, which is not
and Shih, 1955; Woźniewski and Opuszynski, 1988).            surprising, given the similarities of these systems to
Negonovskaya and Rudenko (1974) demonstrated that            those in the native range. Juveniles have also been taken
juveniles were tolerant of oxygen levels lower than          in small (4 m width) streams in southern Illinois (J.
0.5 mg/L. Laboratory studies have shown that juveniles       Stewart, SIUC, personal commun. need date).
                                                    Hypophthalmichthys nobilis
                                                                  Bighead Carp




                   Alaska

                                                   Hawaii
                                                                                        EXPLANATION
                                                                                                                                                       54   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                                                                                       REPRODUCING
                                                                                       REPORTED
                                                                                       STATES WITH RECORDS
                                                                                                                                                                                                                                                               Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 63 of 113




Plate 7. Distribution of Bighead Carp in the United States. See Methods for details regarding data used to create maps, definitions of “reproducing”
and “reported” and shading of HUCs and states.
            Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 64 of 113

                                                                                                                         55


                                                            Ide
                                          Leuciscus idus (Linnaeus 1758)




     Figure 39. Ide, UF 85165, 113 millimeter SL, from the Danube River, Austria.




Description
     The Ide (fig. 39) is a medium-sized fish, typically
growing 30-43 cm TL and weighing 680 g (Wheeler,
1978). Maximum size is about 1 m TL and up to 8 kg
(Berg, 1964). It has a typical minnow-shaped body
that is moderately thick, and older adults have a raised
“humped back” nape. Lateral-line scales number 55-63.
The snout is blunt and the mouth is small, terminal, and
oblique. Gill rakers are short, widely spaced, and number
10-14 on the first arch. The pharyngeal teeth are conic,
smooth (not serrated), and arranged in two rows (usually
3,5-5,3; fig. 40). The dorsal fin is short, with iii (7-10)
rays, and usually originates over the posterior part of the
                                                                    Figure 40. Pharyngeal teeth (3,5-5,3) of Ide, UF 85165,
pelvic fin base. The anal fin has iii (9-13) rays. Adults
                                                                    113 millimeter SL, from the Danube River, Austria.
are dark on the back and sides above the lateral line. The
lower parts of the sides are light or silvery. The fins are
red, especially the anal fin and paired fins. Meristics for     the identification of the species. Ide can be distinguished
Ide are given in appendix B                                     from most native North American cyprinids by the
                                                                following combination of characteristics: pharyngeal
Similar Species                                                 teeth 3,5-5,3, no barbels, lateral-line scales 55-63, and
     The Ide is superficially similar to many native            usually 8 branched dorsal rays. Ide can be distinguished
North American cyprinids and does not possess a unique          from other non-native cyprinids by the combination of
characteristic that sets it apart from native species. Thus,    a short dorsal fin (usually 8 branched dorsal rays) and
the use of regional or state fish guides is important in        55-63 lateral-line scales.
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 65 of 113

56   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

Variation                                                     brackish estuaries of rivers, adding that it schools in
    A golden variety cultured for ornamental garden           clean, deep water, moving into shallow freshwater to
ponds (“Golden Orfe”) is pale yellow to orange, often         spawn in the spring. Zhadin and Gerd (1963) reported
with dark patches (Wheeler, 1969).                            it was one of the most common fishes in reservoirs on
    Two subspecies are recognized: Leuciscus idus idus        the Ob, Novosibirsk, and Bukhtarma-Zaisan rivers of
and Leuciscus idus oxianus, Turkestan Ide (Bănărescu,         the former Soviet Union. Seeley (1886) reported that the
1964; Berg, 1964).                                            species is not confined to freshwaters, and is found in the
    Ide hybridize with other European cyprinids (includ-      Baltic Sea. Cala’s (1970) study of the River Kävlingeån
ing Common Carp and Rudd; Schwartz, 1972, 1981). No           in Sweden reported Ide spent the first year of life in the
hybrids with native North American fishes are known.          river, and then joined older fish migrating to the Baltic
                                                              Sea during the summer months. The species returned to
                                                              the river in the autumn and remained near the mouth and
Reproduction                                                  in the lower reaches throughout the winter (Cala 1970).
     In Europe and Asia, Ide matures at 3-5 years and         After spawning in the spring, Ide returned to coastal
spawns in April or May (Berg, 1964; Wheeler, 1969;            waters (Cala 1970). Specimens in the River Kävlingeån
Cala, 1976). In a Swedish study, Ide matured between          were found to be as old as 14 years.
31.5 and 43.1 cm TL, with males reaching maturity at               Laboratory studies showed that mortality of larvae
a size about 3 cm smaller than that of females (Cala,         and juveniles was significant at oxygen concentrations
1971). In Romania, the Ide attains sexual maturity at         <2 mg/L (Florez, 1972b). Cala (1970) noted that fish
lengths of 22.5-33 cm and an age of 3 years (Bănărescu,       kills have been noted since 1910 in River Kävlingeån,
1964). In contrast, Ide inhabiting a reservoir in a more      Sweden, as a result of low oxygen content, high temper-
northern location (Finnish Lapland) reached maturity at       atures, and pollution. Upper lethal temperature of larvae
a larger size and older age (6-7 years) (Mutenia, 1978).      and juveniles acclimated to 6-22 °C, varied from 24-
Ide spawns in weedy or sandy shallow areas where the          29 °C, and was lower in fish acclimated to lower water
adhesive eggs attach to stones or vegetation (Wheeler,        temperatures (Florez, 1972a).
1969; Cala, 1970). Spawning begins in the spring once              Ide feeds on insect larvae and adults, cladocer-
the water reaches a temperature of about 5 °C for 2-3         ans, worms, spawn of other fishes, small mollusks,
days (Cala, 1970). Wieser (1991) reported that spawn-         diatoms, and filamentous algae (Zhadin and Gerd, 1963;
ing begins when water is about 7-14 °C. Fecundity             Berg, 1964; Wheeler, 1969, 1978; Mutenia, 1978).
ranged from 39,000-114,000 eggs (average 88,000) in           Other dietary items include macrophytes, detritus, and
the Dnieper (Berg, 1964), from 15,000-125,280 eggs in         small fishes (Zhadin and Gerd, 1963; Lammens and
Romania (Bănărescu, 1964) and from 42,279-263,412             Hoogenboezem, 1991). In Sweden, small (10-80 mm
eggs in Sweden (Cala, 1971). Fecundity increases              TL) Ide ate cladocerans and copepods, but Ide >140 mm
linearly with fish mass (Cala, 1971). Eggs hatch in about     ate plants, isopods, oligochaetes, and insects (Cala,
5 days at 18.5-22 °C, but incubation time increases           1970).
in cooler temperatures (Cala, 1970; Florez, 1972a).
Optimal temperature for embryonic development is              Native Distribution
12-18 °C (Wieser, 1991).
                                                                  The Ide is native to most of Europe and Western
                                                              Asia (see Berg, 1964 for details).
Ecology
     The Ide typically grows to 30-43 cm TL and 680 g         U.S. Introductions
(Wheeler, 1978); however, individuals can reach 1 m
TL and up to 8 kg (Berg, 1964). Typical habitat includes           The Ide was first imported to the U.S. in 1877 and
pools and slow-flowing or still waters; however, deeper       was cultured by the U.S. Fish Commission and subse-
waters are sometimes used in winter (Wheeler, 1969).          quently distributed to several state agencies and individ-
Page and Burr (1991) reported the species from clear          uals (Fuller and others, 1999). Escapes from commercial
pools of medium to large rivers as well as ponds and          and government ponds (especially during flooding) have
lakes. Wheeler (1978) noted that the Ide inhabits             expanded its range in the U.S. The species has been
the lower reaches of large rivers, lowland lakes, and         recorded from at least 22 states, but documentation of
            Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 66 of 113

                                                                                                             Ide  57

its true status in the U.S. is poor and often contradictory   of Connecticut in the early 1960s, but by the mid-1980s
(Fuller and others, 1999). The states where the Ide is        that population was reportedly eradicated (Whitworth,
reported from open waters include those that received         1996; Fuller and others, 1999). Similarly, a reproduc-
shipments from the U.S. Fish Commission during the            ing population of Ide in a private pond in Maine was
late 1800’s.                                                  eradicated. Different domesticated forms, (for example,
      There have been reports of localized, reproducing       “Golden Orfe”) are occasionally kept in garden ponds,
populations in a few areas, but it is uncertain whether       sometimes in combination with Goldfish and Koi.
any still persist. A reproducing population was discov-       Golden Orfe is also present in commercial aquaculture
ered in a small pond in the Connecticut River drainage        facilities in California (Dill and Cordone, 1997).
                                                                Leuciscus idus
                                                                          Ide




                   Alaska

                                                   Hawaii
                                                                                     EXPLANATION
                                                                                                                                                 58   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                                                                                        ERADICATED
                                                                                        REPORTED
                                                                                        STATES WITH RECORDS
                                                                                                                                                                                                                                                         Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 67 of 113




Plate 8. Distribution of Ide in the United States. See Methods for details regarding data used to create maps, definitions of “eradicated” and
“reported” and shading of HUCs and states.
            Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 68 of 113

                                                                                                                    59


                                                    Black Carp
                                 Mylopharyngodon piceus (Richardson 1846)




     Figure 41. Black Carp, SIUC 46739, 390 millimeter SL, from Randolph County, Missouri.




Description                                                    present, consisting of a single tooth (possibly two in
                                                               rare instances) on one or both sides. Dentition formula
     The Black Carp (fig. 41) is a large cyprinid, often       is typically 0,4-5,0 or 1,4-4,1. Juvenile and adult Black
exceeding 1 m SL. The reported maximum size is about
                                                               Carp (31-330 mm TL) pass through several generations
2 m TL and 70 kg (Nico and others, 2005). The body
                                                               of pharyngeal teeth (Liu and others, 1990). In small
is somewhat stout, rather elongate, and cylindrical to
                                                               Black Carp (<30 mm TL), the pharyngeal teeth may be
slightly compressed with a short and relatively deep
                                                               conical.
caudal peduncle. The scales are relatively large, ranging
                                                                    During the reproductive season, male Black Carp
from 39-46 along the lateral line. The head is relatively
                                                               develop breeding or nuptial tubercles, although these
short, with eyes of moderate size. The snout is slightly
                                                               may not always be observable (Bardach and others,
rounded. The mouth is relatively small to moderate in
                                                               1972). Breeding tubercles have been reported on the
size, placed terminally or slightly subterminally, and
                                                               interorbital region, pectoral-fin rays, operculum, and
lacking barbels. Gill rakers are short and stout, usually
                                                               sides of the body (Kimura and Tao, 1937; Wu and others,
numbering 18-21 (range 14-23). The short dorsal fin
                                                               1964b; Chang, 1966; Zhong and others, 1980). Tubercles
has iii (7-9) rays. The anal has iii (7-9) rays. The dorsal-
                                                               are absent in females (Chang, 1966).
fin origin is slightly anterior to pelvic-fin origin. The
caudal fin is large and forked. Body coloration is some-
                                                               Similar Species
what variable. Typically, individuals are dark brown or
blue-gray to black and the fins, in particular, are darkly          Few native North American fishes can be confused
pigmented (fig. 42). Meristics for Black Carp are given        with Black Carp. Its large adult size distinguishes Black
in appendix B (also see Nico and others, 2005).                Carp from most native minnows, although a few large
     The pharyngeal teeth generally form a single              catostomids (suckers) and cyprinids have a body shape
row of four or five large molariform teeth per side            superficially resembling Black Carp. Several native
(fig. 43). Occasionally an outer (secondary) row is            fishes have heavy pharyngeal teeth modified for feeding
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 69 of 113

60   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                                                  Figure 42. Black Carp (261 millimeter SL) from the species’ native range
                                                  in the Chang (Yangtze) River Basin, Hunan Province, People’s Republic of
                                                  China. (Collected by C. Zhang, F. Fang, and colleagues during trip financed
                                                  by the European Commission, INCO-DEV program, project ECOCARP,
                                                  contract number ICA4-CT-2001-10024. Photograph courtesy of Fang Fang
                                                  Kullander, Swedish Museum of Natural History, Stockholm.)



                                                               than above. In some Black Carp, the ventral part of the
                                                               body may appear almost white, particularly beneath the
                                                               head region. Although little information exists on color
                                                               differences between juvenile Black Carp and Grass Carp,
                                                               color pattern is probably less reliable in distinguishing
                                                               between small juveniles of the two species, because of
Figure 43. Pharyngeal teeth of Black Carp, SIUC                habitat influence. For example, Grass Carp inhabiting
46739, 390 millimeter SL, from Randolph County,                tannic waters (sometimes referred to as “black water”)
Missouri. (Also see fig. 9, p. 13.)                            typical of the southern U.S. can be darkly pigmented and
                                                               confused with Black Carp.
on mollusks, similar to Black Carp. Nevertheless, in all             Descriptions of Black Carp in the literature and
cases the combination of size, number, shape, and place-       our own examination of live and preserved specimens
ment of the pharyngeal teeth of native species is differ-      indicate that a few other traits may be useful in distin-
ent from that found in Black Carp.                             guishing Black Carp from Grass Carp. However, not
     The Black Carp is most similar to its close relative,     all of these differences have been adequately confirmed
the Grass Carp, particularly in terms of body size and         (Nico and others, 2005). Moreover, these additional
shape, and the position and size of fins and eyes (Nico        traits may exhibit more variation than pharyngeal teeth
and others, 2005). Anatomy of the pharyngeal teeth             and, therefore, are appropriately used only in combina-
is the main characteristic used to distinguish the two         tion with teeth anatomy and body color. These additional
species, although body color differences may also be           traits include: number and relative size of gill rakers,
useful. Pharyngeal teeth of Black Carp (about >30 mm           shape of head and snout (for example, interorbital width
TL) are large, molariform, and relatively smooth (with-        and head length), relative length of the intestine, and
out grooves or hooks of any kind; fig. 43), whereas those      color of the peritoneum. Howells (1992) reported that
of Grass Carp are elongate with grooves or serrations.         differences in gill-raker counts distinguish Black Carp
Small Black Carp (about <30 mm TL) have pharyngeal             from Grass Carp. However, our review of the literature
teeth that are somewhat conical and could be confused          and counts on specimens indicate there is overlap, with
with the teeth of Grass Carp.                                  Black Carp having 14-23 (usually 18-21) gill rakers,
     The body and fins of Grass Carp are generally             and Grass Carp typically having 12-16. Gill rakers in
lighter in color than those of Black Carp; however, color      both species are relatively small, but an examination of
may vary with age, habitat, and season (Nico and others,       30 Black Carp and 30 Grass Carp revealed that those
2005). Whereas the Black Carp is rather darkly colored,        of Black Carp were slightly shorter and stouter. Slight
the Grass Carp is olivaceous, silvery white, or olive-         differences in the shape and slope of the head have been
brown above and silvery below, with most fins only             observed. For example, our measurements of preserved
partially pigmented (sometimes described as dusky). In         specimens (about 80-100 mm SL) indicate that the ratio
both species, the body is counter-shaded, lighter below        of the interorbital width (IOW) divided into head length
            Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 70 of 113

                                                                                                        Black Carp  61

(HL), may be a useful distinguishing characteristic.           Yangtze River, China), where it may encounter brackish
Measurements ranged from 35-45 percent in Black Carp           waters. However, information on salinity tolerance of
versus 48-56 percent in Grass Carp. Black Carp have a          Black Carp has not been reported.
relatively short digestive tract (intestinal length is about        The species is tolerant of pH from 6-10 for limited
1-2 times TL), whereas Grass Carp have a longer, more          periods of time; however, the preferred range is from 7
coiled digestive tract (intestinal length about 2.5 times      or 7.5-8.5. Black Carp is tolerant of oxygen levels as low
TL; Nico and others, 2005). Based on our own observa-          as 2 mg/L.
tions and information in the literature, the peritoneum of          The diet of Black Carp was reviewed by Nico and
juvenile and adult Black Carp is dark, whereas in Grass        others (2005). Larvae and small juveniles feed almost
Carp the membrane is generally silver, although heavily        entirely on small invertebrates (such as zooplankton and
mottled with black (fig. 10 in Key).                           aquatic insects). Larger juveniles and adults are bottom-
                                                               feeders that predominantly prey on snails and bivalve
Variation                                                      mollusks, although crayfish and other benthic inverte-
     There are no recognized subspecies for Black Carp.        brates are sometimes consumed. The heavy pharyngeal
However, Bíró (1999) suggested that differences in             arches and large molariform teeth of Black Carp are
pharyngeal teeth counts provide possible evidence for          adapted to crush mollusk shells (Liu and others, 1990;
two subspecies in China.                                       Nico and others, 2005).
     Hybrids in nature have not been reported. However,
the Black Carp has been artificially crossed (with limited     Native Distribution
success) with Grass Carp, Silver Carp, Bighead Carp,
Common Carp, and Black Bream (Megalobrama termi-                   The native range of Black Carp includes most major
nalis; Ryabov, 1979; Evtushenko and others, 1994; Bíró,        Pacific Ocean drainages of eastern Asia from the Amur
1999; Nico and others, 2005).                                  River Basin south to the West-Pearl River Basin, and
                                                               possibly the Red River of northern Vietnam (Nico and
                                                               others, 2005).
Reproduction
    The reproductive requirements of Black Carp are            U.S. Introductions
similar to those of Grass Carp (Nico and others, 2005).
Please refer to section entitled “Spawning requirements              Black Carp was first imported into the U.S. in the
of Chinese carps” in the Grass Carp account.                   1970s, and by the 1990s the species was being used
                                                               in fish farms in several southern states to control pond
                                                               snails (Nico and others, 2005). Thirty Black Carp were
Ecology                                                        reported as having escaped into the Osage River from a
     The Black Carp is a large cyprinid, often exceed-         Missouri fish farm during a major flood in April 1994.
ing 1 m SL and with a maximum size of about 2 m TL             Because of its widespread use to control snails, escapes
and 70 kg (Nico and others, 2005). The typical habitat         from aquaculture ponds have probably added to the
includes reaches of large rivers that are below 200 m          wild population. During recent years there have been
above sea level (Li and Fang, 1990), such as channels          reports of Black Carp being captured in the wild. The
of lowland rivers and associated floodplain lakes and          first published report was that of a single Black Carp
backwaters. The species also occurs in artificial habitats     taken by a commercial fisher from Horseshoe Lake
(including canals), and some populations survive in            in southern Illinois in March 2003 (Chick and others,
lakes and reservoirs, although reproduction and comple-        2003). Nico and others (2005) investigated other reports
tion of their life cycle require a connection to flowing       and found evidence that wild populations of Black Carp
waters (Nico and others, 2005).                                may have been present in the lower Mississippi River
     Nico and others (2005) reviewed information               Basin, largely in and around the Red River of Louisiana,
on the environmental tolerances of Black Carp. The             since the early 1990s. Reproduction in the Mississippi
species is tolerant of temperatures from about 0.5-            River has not been documented, but new information
40 °C. Reproduction and egg development generally              and recent collections suggest the species is likely
occur between 18-30 °C. The Black Carp is known to             established in the lower part of the Mississippi Basin and
occasionally inhabit the deltas of rivers (for example,        possibly elsewhere in the basin (Nico and others, 2005).
                                                       Mylopharyngodon piceus
                                                                    Black Carp




                    Alaska

                                                   Hawaii
                                                                                         EXPLANATION
                                                                                                                                      62   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                                                                                            REPORTED
                                                                                            STATES WITH RECORDS
                                                                                                                                                                                                                                              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 71 of 113




Plate 9. Distribution of Black Carp in the United States. See Methods for details regarding data used to create maps, definition of
“reported” and shading of HUCs and states.
           Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 72 of 113

                                                                                                                              63


                                                       Bitterling
                                          Rhodeus sericeus (Pallas 1776)




      Figure 44. Bitterling, TU 8889, 71.2 millimeter SL, from Westchester County, N.Y.




Description
     The Bitterling (fig. 44) is a small species, rarely
exceeding 7 cm SL (Smith and others, 2004). Maximum
size is about 11 cm TL (Page and Burr, 1991). The
species is deep-bodied and moderately compressed, with
the back arched anterior to the dorsal fin. The scales
are moderately large, with 32-45 lateral scale rows.
The lateral line is absent or incomplete, with only 0-10
pored scales. The head is relatively small and the mouth
is small, oblique, and lacks barbels. The upper jaw is
slightly longer than the lower one. The pharyngeal teeth
are hooked and in a single row (0,5-5,0; fig. 45). Gill
rakers on the first arch range from 9-16. The dorsal fin              Figure 45. Pharyngeal teeth of Bitterling, TU 8889,
has with ii-iii (7-11) rays and originates slightly anterior          71.2 millimeter SL, from Westchester County, N.Y.
to the anal fin. The anal fin has ii-iv (6-11) rays. The
caudal fin is moderately forked, with roughly equally
sized lobes. The back is gray-green to gray-brown, and                Breeding males are brilliantly colored (Smith and
the sides and belly are silvery. The sides may include           others, 2004). They turn iridescent along the sides and
some pink. The fins are pale orange, except in breeding          the stripe along the mid-line of the body turns bright
males when the dorsal and anal fins become bright red. A         blue (Smith, 1985). In addition, the dorsal and anal
gray-green metallic stripe runs along the mid-line of the        fins, breast, and belly become orange to blood-red.
body from just under the dorsal fin to the caudal pedun-         According to Smith and others (2004), the dorsal fin of
cle. Meristics for Bitterling are given in appendix B.           mature males is almost black, with a red triangle at its
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 73 of 113

64   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

tip, and the anal fin is red with a dark border. They also    Reproduction
noted that the upper part of the iris is red in sexually
mature males and remains pigmented the remainder of                 Sexual maturity is reached in the second to fourth
life. During the spawning season, mature males also           year (Nikolsky, 1954; Zhul’kov and Nikiforov, 1988).
develop two patches of white nuptial tubercles on either      In Europe and nearby regions, spawning occurs between
side of the head (Wheeler, 1978; illustrated in Schmidt       April and August, typically with a peak in May (Smith
and McGurk, 1982). The color of females remains               and others, 2004). According to Reichard and others
unchanged during the breeding season: gray-green              (2004), spawning is determined by photoperiod and
dorsally, silver laterally, and yellow ventrally, and with-   water temperature. Seeley (1886) noted that spawn-
out red pigment around the iris (Smith and others, 2004).     ing occurred from May to August in the Seine River
Breeding females develop a long, tube-shaped oviposi-         (France), and during April in Austria. Wheeler (1969)
tor anterior to the anal fin. The ovipositor is extended      reported spawning in April and June in northwestern
during spawning, but is retracted into the body at other      Europe. Zhul’kov and Nikiforov (1988) reported spawn-
times (Smith and others, 2004). Length of the ovipositor      ing at temperatures from 12-24 °C in Russia.
is variable; it is longest shortly before or after spawn-           Reproduction of Bitterling is unusual, involv-
ing when the structure may exceed the body length of          ing a symbiotic relationship with various species of
the female (Seeley 1886; Berg 1964; Smith and others,         freshwater mussels from the families Unionidae and
2004). Outside the spawning season females retain an          Margaritiferidae (Smith and others, 2004). During the
ovipositor. Although much reduced in size, the organ          spawning season, the brightly colored males defend
remains obvious and readily distinguishes females from        territories around mussels. Gravid females use their
males (Smith and others, 2004).                               elongate ovipositor to deposit their eggs into the mantle
                                                              cavity of the mussel. Male Bitterling then fertilize the
Similar Species                                               eggs inside the mussel by shedding their sperm over the
                                                              inhalant aperture of the mussel so that water entering the
     The Bitterling can be distinguished from most            mussel carries the sperm to the eggs (Smith, 1985; Smith
native North American cyprinids as well as all other          and others, 2004). Sterba (1973) reported that females
non-native cyprinids by a combination of characteristics,     condition the mussels to the stimulus by repeatedly
including large scales (32-45 lateral scale rows), a deep     nudging them with their mouth, thus ensuring against
body, and short lateral line (0-10 pored scales).             closing of the valves during the insertion of the oviposi-
                                                              tor. The same female may use a number of mussels, and
Variation
                                                              she deposits only one or two yellow, oval eggs into each
     The taxonomy of Bitterling remains problematic           (Seeley 1886; Axlerod and Schultz, 1955). The oviposi-
(Smith and others, 2004). Bănărescu (1964) recognized         tor is only present during the spawning season, after
three subspecies: Rhodeus sericeus amarus ranges              which it gradually shortens until reduced to a papilla
from the Seine River of France east through central and       (Seeley 1886; Sterba, 1973). Smith (1985) reported that
eastern Europe to the Ural Mountains (but not Spain,          the ovipositor of one female shrank to one-third of its
Italy, England, or Scandinavia); Rhodeus sericeus seri-       maximum length within 3 days after spawning. Breder
ceus from the Amur River Basin region; and Rhodeus            (1933) demonstrated that the Bitterling could use fresh-
sericeus sinensis from the Yangtze River Basin. Some          water mussels native to the U.S. for reproduction (for
researchers consider the western populations a separate       example, Elliptio complanata and Pyganodon [formerly
species, R. amarus (Smith and others, 2004). However,         Anadonta] cataracta). Contrary to what was previously
Holčík and Jedlička (1994) documented clinal gradation        thought, there is evidence indicating the Bitterling
in characteristics used to separate the geographically        is selective about which mussel species are used for
isolated subspecies and recommended ending the use of         spawning (Smith and others, 2004).
subspecies designations. They noted that characteristics            Fecundity of the Bitterling is low compared to
used to separate the eastern and western forms were size      cyprinids that broadcast their eggs. A fecundity of only
and temperature dependent.                                    31-53 eggs per female was reported in the population
     Only a few hybrids are reported for the Bitterling,      inhabiting the Bronx River, New York (Schmidt and
and all are from crosses with Asian cyprinids (Schwartz,      McGurk, 1982). Zhul’kov and Nikiforov (1988) reported
1972, 1981).                                                  a fecundity of 203-408 eggs per female in a Russian
           Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 74 of 113

                                                                                                       Bitterling  65

river. Aldridge (1999) studied an introduced population      worms, and vegetable detritus. Five specimens examined
of Bitterling in Britain, and documented the large size of   by Schmidt and McGurk (1982) from the Bronx River,
the eggs (2.6 X 1.7 mm). The elliptical shape of the eggs    New York, contained diatoms and detritus. Przybylski
(versus the more common spherical shape) is report-          (1996) documented that the diet of small (22-36 mm)
edly an adaptation to increase transport of respiratory      individuals primarily consisted of chironomids, whereas
and excretory products across the membrane (Aldridge,        larger fish (50-75 mm) fed on detritus and plant matter.
1999). It has been hypothesized that female Bitterling       Feeding occurred primarily during the day (Przybylski,
discriminate among egg hosts by inspecting flow veloc-       1996). Koutrakis and others (2003) documented that the
ity and oxygen content of water emerging from the            diet of a population of Bitterling in Greece consisted of
exhalant siphon of the mussels (Smith and others, 2001;      algae, insects, crustaceans, and organic and inorganic
Mills and Reynolds, 2002). The stages of development         matter.
from the egg to the free-swimming larvae are described            The Bitterling derives its name from its apparently
and illustrated in Aldridge (1999).                          noxious taste (to both humans and fishes), and thus
     The larvae stay inside the mussel for 3-4 weeks,        was not recommended as a bait fish by Seeley (1886).
until the egg sac is absorbed and they have reached a        Wheeler (1969) suggested its main appeal was as an
length of about 11 mm (Aldridge, 1999). Larval drift         aquarium fish, and hypothesized that populations found
of Bitterling in the Danube Basin peaks in late June         in Britain were due to aquarium releases.
(Jurajda, 1998; Reichard and others, 2002). Jurajda
(1998) reported that the larvae drifted at night near the    Native Distribution
surface of the water. The larval period of the precocial
Bitterling is shorter in duration than many other cypri-          The Bitterling has a disjunct distribution that has
nids (Reichard and Jurajda, 1999). Phosphorus pollution      lead to some taxonomic confusion. The species occurs
(500 µg/L and higher) has been shown to increase the         in Central and Eastern Europe from the Seine River of
rate of premature expulsion of larvae from the mussels,      France to the Ural Mountains (but not in Spain, Italy,
leading to increases in larval mortality (Reynolds and       England, or Scandinavia). Pallas described the species in
Guillaume, 1998).                                            that region as Rhodeus sericeus. Bitterling also naturally
                                                             occurs in the Amur River Basin of eastern Asia, where
                                                             it was described as Rhodeus amarus by Bloch (now
Ecology
                                                             Rhodeus sericeus amarus). Additionally, a subspecies of
     The Bitterling is a relatively short-lived species,     Bitterling is found in the Yangtze River Basin (Rhodeus
generally surviving only about 5 years (Nikolsky, 1954).     sericeus sinensis). There is a wide geographical gap in
Maximum size is 11cm TL (Page and Burr, 1991), but it        the northern part of Asia separating the ranges of the
usually only grows to 6-7 cm in Europe (Wheeler, 1969).      European subspecies from those of eastern Asia.
A total of 138 individuals ranging from 38-66 mm SL
(mode = 48 mm SL) were taken from the Bronx River,           U.S. Introductions
New York, by Schmidt and McGurk (1982).
     The Bitterling inhabits slow-flowing or still waters,        The only known introductions of Bitterling into the
such as ponds, lakes, marshes, muddy and sandy pools,        U.S. were in the state of New York. The species was
and river backwaters (Wheeler, 1969; Page and Burr,          introduced into the Sawmill and Bronx rivers sometime
1991). Because the Bitterling depends on freshwater          before 1925 (Dence, 1925; Myers, 1925). No Bitterling
mussels to reproduce, its range is restricted (Smith and     have been collected in the Sawmill River since 1951,
others, 2004). Przybylski and Zieba (2000) reported that     and that population is assumed to be extirpated (Schmidt
in Poland the preferred habitats were characterized by       and others, 1981). In the early 1980s, the Bronx River
low flow and covered by vascular plants.                     population was estimated to number only about 900
     The species is omnivorous, feeding on both inver-       individuals and inhabit 1-2 km of the river (Schmidt and
tebrates (especially in the juvenile stage) and plant        McGurk, 1982). Although native mussels (needed for
matter. Seeley (1886) reported diatoms and algal frag-       reproduction) still occur in the Bronx River, the popula-
ments from the long, coiled intestines of the Bitterling.    tion of Bitterling appears to be declining (R. Schmidt,
Wheeler (1969) reported that European Bitterling fed         personal commun., 2005; J. Rachlin, personal commun.,
on phytoplankton, crustaceans, insect larvae, tubificid      2005).
                                                              Rhodeus sericeus
                                                                       Bitterling




                    Alaska

                                                    Hawaii
                                                                                          EXPLANATION
                                                                                                                                                     66   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                                                                                             REPRODUCING
                                                                                             STATE WITH RECORDS
                                                                                                                                                                                                                                                             Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 75 of 113




Plate 10. Distribution of Bitterling in the United States. See Methods for details regarding data used to create maps, definition of “reproducing”
and shading of HUCs and states.
            Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 76 of 113

                                                                                                                           67


                                                          Rudd
                                Scardinius erythrophthalmus (Linnaeus 1758)




     Figure 46. Rudd, SIUC 51749, 105 millimeter SL, from cultured stock in Gainesville, Florida. (The original brood
     stock came from Arkansas.)




Description
      The Rudd (fig. 46) is a medium-sized fish typically
attaining about 30 cm TL and 0.8 kg, with a maximum
size of about 45 cm TL and 2 kg (Berg, 1964; Wheeler,
1969, 1978; Muus, 1971). The body is deep and moder-
ately compressed with an arched back and a scaled
keel between the pelvic fins and anus. The lateral line
is complete with 37-43 scales and distinctly curved
downward anteriorly. The snout is blunt and the mouth
is large, terminal, and oblique. The eyes are laterally
positioned. The cranium profile is convex to straight,
becoming slightly concave in some larger specimens.
Gill rakers on the outer arch range in number 10-13.
Pharyngeal teeth are strongly serrated and borne on                   Figure 47. Pharyngeal teeth (3,5-5,3) of Rudd, SIUC
a stout arch. The dental formula is typically 3,5-5,3                 51749, from cultured stock, Gainesville, Florida. (The
(fig. 47). The peritoneum is silvery and the intestine is             original brood stock came from Arkansas.)
S-shaped. The dorsal-fin origin is markedly posterior to
the pelvic-fin insertion. The dorsal fin is slightly falcate
and has i-iii (8-10) rays. The anal fin is moderately                 Coloration of non-nuptial adult Rudd is silvery with
falcate and has i-iii (9-13) rays. The caudal fin is moder-      a yellow-lime sheen on the upper sides grading to brassy
ately forked, with the lower lobe slightly longer than the       on the back (fig. 48). Pigmentation on the back varies
upper. Meristics for Rudd are given in appendix B.               depending on the color of the habitat substrate. Fish from
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 77 of 113

68   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                 Figure 48. Adult Rudd, 104 millimeter SL, from cultured stock in Gainesville, Florida.
                 (The original brood stock came from Arkansas; photo by Noel Burkhead.)


pale substrates often lack the distinctive broad middorsal        Similar Species
stripe and have a dorsum that is silvery, brassy, or with a            The Rudd is distinguished from native North
lime sheen. The dorsal surface of the head is straw-olive         American cyprinids by two characteristics. The Rudd has
in color. The cheeks and opercles are silver. According to        a scaled midventral keel (fig. 49) and a 3,5-5,3 pharyn-
Wheeler (1978), all the fins are reddish and the ventral          geal tooth formula (fig. 47). The blood-red color of the
fins are brilliant blood red. Other authors have described        pelvic and anal fins in specimens about >40 mm SL may
the median fins as having a rose-orange wash and the              have diagnostic utility.
paired fins as rose-orange (especially in the leading
rays). The iris of the eye is golden with a red fleck above
(Wheeler, 1978). The Rudd also has a golden color
morph that is sometimes used as an ornamental pond fish
(Maitland, 1977).
      In nuptial males, the venter is silver and the sides
are brassy progressing to bright translucent orange
along the midback. The back and upper sides are olive-                                                       (A)
black anterior and posterior to the dorsal fin. The dorsal
surface of head is translucent orange. Cheeks and
opercles are brassy-orange. The lips are orange and the
iris is orange dorsally. The distal two-thirds of the dorsal
fin is bright red, and the basal third is paler with olive-
black along the rays. The anal and caudal fins are bright
                                                                                                             (B)
red with distinct pale margins. Paired fins are red except
the posterior 3-5 rays, which are pale. The coloration of
mature females is similar to males, but more subdued.
      Nuptial males develop fine tubercles on the head
and body (Berg, 1964; Wheeler, 1969). Two small (76
and 81 mm SL) sexually mature males reared in the
laboratory exhibited fine, densely spaced tubercles on                                                       (C)
the head, anterior part of the body, and rays of pectoral,
dorsal, and anal fins. Tubercles have not been reported
in females. In both sexes, the urogenital opening is                     Figure 49. Ventrolateral and posterior aspect
                                                                         of abdomen showing (A) a scaled keel in Rudd,
present just posterior to the anus and is located in a
                                                                         (B) a partially scaled keel in hybrid Rudd X
fleshy pit. The female urogenital opening is about twice                 Golden Shiner, and (C) a naked keel in Golden
the size of the male opening and is ringed with fleshy                   Shiner. (From Burkhead and Williams 1991.)
protuberances.                                                           (Also see to fig. 8, p. 12.)
           Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 78 of 113

                                                                                                            Rudd  69

     The Rudd is most similar in appearance to the                In preparation for spawning, mature males appear
Golden Shiner, the only native North American cypri-         at the breeding sites first. Females are present 6-8 days
nid having a midventral keel. However, the keel of           later, although actual spawning reportedly does not
the Golden Shiner is scaleless, whereas the keel of the      occur for another 2-3 weeks (Holčík, 1967). Pre-spawn-
Rudd is crossed with scales. In Rudd X Golden Shiner         ing behavior in the shallow waters of a lake in Sweden
hybrids the keel is partially scaled (fig 49; Burkhead and   was described by Svärdson (1949). Large numbers of
Williams, 1991). In both species the fins may be brightly    fish were involved in the spawning activities, with local
colored; however, the fins of adult Golden Shiners are       aggregations near dense submerged vegetation. The
typically orange or reddish-orange, whereas those of         adhesive eggs are shed on vegetation, usually along the
Rudd are generally blood red. If there is any question       shoreline (Wheeler, 1969; Cadwallader, 1977). Černý
of identity, the pharyngeal arches should be examined.       (1977) reported spawning on rocky substrata close to
The pharyngeal teeth of Rudd are in two rows (3,5-5,3);      the banks of a reservoir. The Rudd is also known to join
those of the Golden Shiner are in a single row (0,5-5,0).    in the spawning shoals of other cyprinids (Cadwallader,
     Early development of the Rudd has been described        1977; Černý, 1977; Muus, 1971).
by Bracken and Kennedy (1967), Kennedy and                        Rudd eggs are demersal and adhesive, and
Fitzmaurice (1974), Cadwallader (1977), and Černý            newly fertilized eggs are translucent pale yellow to
(1977). Newly hatched larvae possess adhesive organs         opaque gray-green (Cadwallader, 1977; Černý, 1977).
on the head and anterior trunk. Adhesive organs have         Developmental rates vary widely with temperature. For
not been observed in the Golden Shiner (Lippson and          example, Kennedy and Fitzmaurice (1974) observed that
Moran, 1974; Snyder and others, 1977).                       incubation time ranged from 4-5 days at 17.5-21.5 °C
Variation                                                    to 19-20 days at 10.5-11.5 °C. Larvae are about 4.5-
                                                             5.9 mm TL at hatching. Early development has been
      A golden color variety is sometimes used as an
                                                             described by Bracken and Kennedy (1967), Kennedy
ornamental pond fish (Maitland, 1977).
                                                             and Fitzmaurice (1974), Cadwallader (1977), and Černý
      A number of subspecies have been recognized
                                                             (1977).
(Bănărescu, 1964). Some are no longer considered valid;
and a few have been elevated to distinct species (for
example, Scardinius graecus and Scardinius scardafa;         Ecology
Bogutskaya, 1997; Bianco, 2004).
                                                                  Berg (1964) stated that adult fish are typically
      The Rudd has been reported to hybridize with a
                                                             200-250 mm SL and weigh 100-300 g. However, Rudd
number of Old World cyprinids, including Goldfish,
                                                             from near Moscow may attain 360 mm SL and weigh
Common Carp, and Tench (Schwartz, 1972, 1981).
                                                             1.5-2.0 kg (Berg, 1964). According to Muus (1971),
There is one report of Rudd X Northern Pike (Esox
                                                             the maximum size is 450 mm and 1.7 kg; however,
lucius) hybridization (Romashov and Golovinskaia,
                                                             Wheeler (1969) reported the British angling record as
1960, in Schwartz, 1972, 1981). The Rudd has also been
                                                             2.06 kg. The Rudd has a moderately long life span, and
artificially hybridized with Golden Shiner (Burkhead
                                                             individuals >10 years of age are common. Kennedy
and Williams, 1991).
                                                             and Fitzmaurice (1974) reported Rudd from Ireland
                                                             as large as 1.4 kg and as old as 17 years. Coad (2005)
Reproduction
                                                             commented that the Rudd life span is up to 30 years.
     Age at maturity varies with geographic latitude.             The Rudd occurs in a variety of freshwater habitats,
Males may be sexually mature from 1-4 years and              including subalpine oligotrophic lakes, lowland lakes,
females from 2-5 years. Spawning occurs in late spring       reservoirs, ponds, large rivers, oxbows, small streams,
and summer when water temperatures are above 16 °C           thermal springs, and in some areas, it enters brack-
(Nikolsky, 1963). Holčík (1967) suggested that the Rudd      ish water (Wheeler, 1969; Kennedy and Fitzmaurice,
may be a “portional” spawner, producing two batches of       1974; Aneer and Nellbring, 1976; Rheinberger and
eggs in a spawning season; the first batch being larger      others, 1987). The species occupies sites that range in
than the second. Berg (1964) reported 96,000-232,000         elevation from sea level to 1,829 m (Schindler, 1957).
eggs per female, but did not indicate the size range of      The Rudd’s tolerance of a variety of habitats has likely
the fish examined. Kennedy and Fitzmaurice (1974)            contributed to its wide distribution. In streams and
reported a range of 108,000-211,000 eggs per kg of           rivers, it usually occurs in long, slow pools and back­
body mass.                                                   waters. In ponds, lakes and reservoirs, it is usually found
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 79 of 113

70   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

in the littoral zone. The species is commonly associ-         omnivorous, feeding mainly on aquatic vegetation as
ated vegetation that serves both as cover and a princi-       well as surface and aerial insects, snails, crustaceans,
pal component of the diet (Wheeler, 1969; Kennedy             diatoms, and occasionally fish eggs (Hartley, 1947;
and Fitzmaurice, 1974). The Rudd is able to tolerate          Muus, 1971; Coates and Turner, 1977; Smith, 1985).
low levels of salinity and is known to naturally enter        Wheeler (1969) reported that Rudd in Europe consumed
brackish water. In Ireland, Kennedy and Fitzmaurice           crustaceans (including copepods, ostracods, and amphi-
(1974) reported that Rudd occurred in tidal ponds of the      pods) and occasionally small fishes.
Shannon Estuary and in Courtown Harbor where salin-
ity ranges from 1-10 ppt. Individuals have also been
captured in the northern Baltic Sea at a salinity of 7 ppt    Native Distribution
(Aneer and Nellbring, 1976). Experimental studies have
                                                                  The Rudd is widespread in Europe and middle Asia
shown an ability to tolerate salinity concentrations up to
                                                              (Bănărescu, 1964; Berg, 1964).
17 ppt as well as heavy chloride pollution (Hynes, 1970).
     The Rudd has a diverse diet. Kennedy and
Fitzmaurice (1974) noted that larval Rudd held in             U.S. Introductions
laboratory conditions first began to feed at 6.0-6.5 mm
TL. At this size, they consumed unicellular algae and              To date, the Rudd has been reported from at least 22
some phytoplankton. At approximately 10 mm TL the             states, but it may exist in additional states. Because of
fish shifted their diet to cladocerans and copepods.          incomplete data and contradictory information, the exact
Other items in the diet included larvae and pupae of          distribution of Rudd in the U.S. and the status of many
chironomids, flies, and springtails, as well as a variety     introduced populations remain uncertain (Fuller and
of small terrestrial insects. Adult Rudd (2+ years) are       others, 1999).
                                                    Scardinius erythrophthalmus
                                                                        Rudd




                   Alaska

                                                   Hawaii
                                                                                    EXPLANATION
                                                                                       REPRODUCING
                                                                                       REPORTED
                                                                                       STATES WITH RECORDS
                                                                                                                                                           Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 80 of 113




Plate 11. Distribution of Rudd in the United States. See Methods for details regarding data used to create maps, definitions of “reproducing”
and “reported” and shading of HUCs and states.
                                                                                                                                                Rudd  71
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 81 of 113

72   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




       Englishmen angling for Tench and other coarse fish in Bridget Lough, Ireland, 2004. (Photo by Leo G. Nico.)
           Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 82 of 113

                                                                                                                      73


                                                       Tench
                                           Tinca tinca (Linnaeus 1758)




     Figure 50. Tench, AUM 15556, 194 millimeter SL, from Bonner County, Idaho.



Description
     The Tench (fig. 50) is a medium-sized fish, typically
attaining 60-80 cm TL and weighing 2-3 kg (Moyle,
2002) with a maximum size of about 84 cm and 8 kg
(Berg, 1964; Wheeler, 1978). The body is thick, and the
caudal peduncle is deep and short. The skin is covered
with a thick layer of mucous and is extremely slimy.
Scales are small, elongated horizontally, and deeply
embedded in the skin, leaving only 1/4-1/3 of the scale
exposed (Berg, 1964). Lateral-line scales number 70-
120. The head is triangular, generally averaging just             Figure 51. Pharyngeal teeth (0,5-4,0) of Tench, AUM
<30 percent of SL. The snout is relatively long and the           15556, 194 millimeter SL, from Bonner County, Idaho.
interorbital distance is broad. The mouth is terminal,
oblique, and small, with a single barbel at the end of
each maxilla (corner of jaw). Pharyngeal teeth are in              The body is dark green on the back and greenish-
a single row, typically with either four or five on each      brown to dark brown on the sides (fig. 52). The belly
side (usually 0,5-5,0 or 0,4-5,0; fig. 51). In juveniles,     typically has a yellowish tinge. Body coloration may
the pharyngeal teeth may be wedge-shaped and slightly         vary with habitat, ranging from almost black in shallow,
hooked at the tip. There are about 10-16 gill rakers on       muddy lakes to much lighter in running water or clear
the first arch, although anterior rakers may be difficult     water lakes (Berg, 1964). The fins are dark gray to dark
to distinguish from “throat tubercles” (Coad, 2005). The      brown to black. Eyes are orange-red. An ornamental
rakers are moderately long. The dorsal fin is rounded         variety (“Golden Tench”) is orange-yellow or reddish.
and has ii-iv (6-9) rays. The anal fin is also rounded and         Sexual dimorphism is evident but not pronounced.
has iii-iv (5-9) rays. The caudal fin is somewhat truncate    In mature males, the second unbranched ray of the pelvic
(squared). Meristics for Tench are given in appendix B.       fins is thickened and is accompanied by a muscular
               Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 83 of 113

74   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




A                                                                 B
Figure 52. Tench taken by anglers from two sites in Europe. (A) specimen from Willis’s Lake, a small pond in the suburbs of
Belfast, Northern Ireland, September 1999. (Photograph courtesy of Robert Rosell.) (B) specimen from a pond in Belgium,
summer 2004. (Photograph courtesy of Mark Adriaenssens.)


protuberance from the flank. Additionally, these fin rays         2003). The Tench is a batch spawner (Moroz, 1968) and
are longer, reaching past the vent and extending to the           will spawn over artificial substrates resembling vegeta-
anal fin (Berg, 1964; Wheeler, 1978; Coad, 2005).                 tion (Sanchez-Herrera and others, 1998). The species is
                                                                  reported to reproduce readily in artificial habitats, for
Similar Species                                                   example, in some reservoirs in California (Shapovalov,
     Tench can be distinguished from native cyprinids             1944). Fecundity can be high. In Russia, fecundity
by the combination of a single barbel at the end of each          varied from 280,000-827,000 eggs (Berg, 1964). In the
maxilla and the presence of deeply embedded, fine                 Danube, fecundity varied from 25,800-357,210 eggs
scales (generally >100 in lateral line). The dorsal fin           (mean 135,200 eggs; Moroz, 1968). In Poland, fecundity
                                                                  ranged from 18,400-416,100 eggs per female (Pimpicka,
is short and lacks a heavy spine-like ray, which distin-
                                                                  1991). Fecundity increases with body mass and length
guishes it from Common Carp, Goldfish, and Crucian
                                                                  (Moroz, 1968; Pimpicka, 1991). According to Coad
Carp. Additionally, the Tench has only one pair of
                                                                  (2005), the maximum fecundity is 1,241,200 eggs in
barbels (as opposed to the Common Carp, which has two
                                                                  eastern Europe. Eggs are small (1-1.2 mm), yellow or
pair), more lateral-line scales (100 or more in Tench, 40
                                                                  green, and hatch in 3-8 days at 22-24 °C (Rosa, 1958;
or fewer in Common Carp) and a squared caudal fin (as
                                                                  Wheeler, 1969).
opposed to a forked one in Common Carp).

Variation                                                         Ecology
     An ornamental variety popular in water gardens                    Within its native range, the Tench grows to 7.5 kg
(called the “Golden Tench”) is orange-yellow or reddish.          (Berg, 1964). Moyle (2002) reported that individuals
     Tench have been crossed with a number of Old                 reach sizes of 60-80 cm TL and 2-3 kg in California.
World cyprinids, including Goldfish, Common Carp, Ide,            Wild Tench may live up to 11 years (Neophitou, 1993).
Bighead Carp, and Rudd (Victorovsky, 1966; Schwartz,                   The Tench prefers shallow, vegetated areas of lakes
1972, 1981). There are no known hybrids with native               and ponds, lower reaches of slow-moving rivers, adja-
North American cyprinids.                                         cent backwaters, and oxbow lakes (Berg, 1964; Moroz,
                                                                  1968; Wheeler, 1969; O’Maoileidigh and Bracken, 1989;
Reproduction                                                      Wydoski and Whitney, 2003). Larvae and juveniles
                                                                  inhabit areas characterized by dense aquatic vegetation
     Males generally mature in their third year, a year           (Copp, 1997). During summer months, the Tench seeks
before females (Moroz, 1968; Wheeler, 1969; Moyle,                cooler temperatures by concentrating in deep holes
2002; Yilmaz, 2002). Spawning is initiated when water             and shaded areas (Moyle, 2002). It tends to be inac-
temperatures reach 18 °C (Moroz, 1968; Wheeler, 1969;             tive during the day, resting in favored habitats such as
O’Maoileidigh and Bracken, 1989; Neophitou, 1993;                 dense aquatic vegetation, and forages for food after dusk
Moyle, 2002). The species aggregates for spawning                 (Rosa, 1958; Wieser, 1991; Perrow and others, 1996).
in shallow, densely vegetated areas where the adhe-               Seeley (1886, p. 140) states: “It is timid, but crafty,
sive eggs are broadcast over vegetation (Rosa, 1958;              and comes to the quiet surface of the water only in the
Wheeler, 1969; Moyle, 2002; Wydoski and Whitney,                  evening.”
           Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 84 of 113

                                                                                                          Tench  75

     Tench populations are sensitive to loss of vegetated    insect larvae (especially chironomids) and adults were
habitat and predation pressure. Channelization that          preferred prey items (Perez-Bote and others, 1998;
reduces access to vegetated habitats (such as flood-         González and others, 2000). No differences in feed-
plains) has been associated with a significant reduction     ing habits were noted between the sexes (Perez-Bote
in juvenile Tench densities (Jurajda, 1995). In a survey     and others, 1998). In Australia, nonindigenous Tench
of >600 Swedish lakes across a wide geographical area,       consumed chironomids, pulmonate gastropods, cladocer-
population densities were much higher in ponds and           ans, amphipods, ephemeropterans, and odonates (Rosa,
lakes without piscivores (Brönmark and others, 1995).        1958). In England and France, Copp and Mann (1993)
Additionally, population declines were documented in a       studied food habits of Tench and found that young larvae
Polish reservoir that became eutrophic (Bnińska, 1991).      primarily preyed on cladocerans, whereas older larvae
     The Tench is tolerant of low levels of dissolved        and 0+ juveniles primarily consumed cladocerans and
oxygen, and has been shown to survive oxygen concen-         copepods. Giles and others (1990) reported that a popu-
trations <1.0 mg/L (Wheeler, 1969; Zhadin and Gerd,          lation of Tench in the United Kingdom ate a wide variety
1963; O’Maoileidigh and Bracken, 1989; Moyle, 2002).         of benthic invertebrates, including bivalves, amphipods,
Rosa (1958) reported that the species survived in waters     isopods, trichopterans, and other insects. Perrow and
with a low oxygen level that would quickly kill other        others (1996) reported that Tench fed primarily on
fishes. The 24-hr lethal oxygen concentration was            chironomids. Prejs (1973) documented trichopterans,
experimentally derived as 1.2 mg/L (Kraiem and Pattee,       chironomids, mollusks, odonates, and ephemeropterans
1980). Larvae can survive in waters with pH of 5-10, but     in the diet of Tench from a Polish lake. Brönmark (1994)
a range of 7-9 is optimal (Hamáčková and others, 1998).      demonstrated that Tench could dramatically reduce the
     The Tench is a remarkably hardy fish. Historical
                                                             biomass of snails and bivalves in enclosures and that
accounts from England claim fishmongers would bring
                                                             it also fed heavily on insects and zooplankton. Moyle
individuals to market and return the unsold fish back
                                                             (2002) reported that the diet of small Tench (6-12 cm
into water to live (presumably until their next trip to
                                                             TL) consisted of aquatic insect larvae, especially
market; Seeley 1886). Live Tench have also reportedly
                                                             mayflies, damselflies, midges, and caddisflies. Larger
been shipped during winter in boxes of weeds (Rosa,
                                                             fish consumed whatever invertebrates were available,
1958). Individuals from northern Europe can withstand
                                                             including snails and oligochaetes (Moyle, 2002).
temperatures near freezing; however, optimal tempera-
ture for growth was reported between 12-30 °C (Moyle,
2002). Rosa (1958) reported that the species burrows         Native Distribution
into the mud during winter for protection against the
cold where it remains in a motionless condition similar          The Tench is native to much of Europe and parts of
to hibernation. The 24-hr upper lethal temperature for       western Asia (Berg, 1964; Coad, 2005).
individuals acclimated to 20 °C was determined to be
32.3 °C (Kraiem and Pattee, 1980). The species is also       U.S. Introductions
reported to be tolerant to low levels of salinity. Wheeler
(1969) reported that the species lives in estuarine condi-        The Tench was originally imported into North
tions in salinities up to 10 ppt in Europe. Moyle (2002)     America from Germany by the U.S. Fish Commission
reported survival in salinities as high as 12 ppt. Rosa      in 1877 and distributed to at least 36 states by 1896.
(1958) reported that the species is found in brackish        Subsequent stocks probably had other origins. For exam-
waters in the Baltic Sea and Tasmania, and calculated a      ple, at least one other introduced stock was imported
24-hr lethal salinity of 15.4 ppt.                           from Italy (Shapovalov, 1944). Intentional stocking
     The Tench appears to be a relatively unselective,       and accidental escapes have increased its distribution
generalist predator of invertebrates (especially benthic     in the U.S. The Tench has been reported in at least 39
organisms) in both native and introduced regions. In         states, but most introductions were unsuccessful, and the
Ireland, Tench <21 cm (in their fourth year or younger)      species has maintained reproducing populations in only a
fed primarily on plankton, whereas larger and older          few areas (Fuller and others, 1999). Although the species
fish consumed mollusks, chironomids, other insects,          was collected in the Richelieu River in the New York/
and plankton (O’Maoileidigh and Bracken, 1989). In           Quebec area following a recent escape in about 2000, it
Spain, cladocerans, gastropods, small crustaceans, and       is not yet known to be reproducing in that drainage.
                                                                   Tinca tinca
                                                                        Tench




                    Alaska

                                                   Hawaii
                                                                                    EXPLANATION
                                                                                                                                                 76   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                                                                                        REPRODUCING
                                                                                        REPORTED
                                                                                        STATES WITH RECORDS
                                                                                                                                                                                                                                                         Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 85 of 113




Plate 12. Distribution of Tench in the United States. See Methods for details regarding data used to create maps, definitions of “reproducing”
and “reported” and shading of HUCs and states.
Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 86 of 113

                                                                                  77




                          Acknowledgments

           We thank Dr. Petru Bănărescu for his scientific insight and for
      allowing us to reprint his Crucian Carp images. Pingfu Chen assisted
      with Chinese translations. Sherry Bostick and Amy Benson assisted
      in various aspects of the production of the document. The manuscript
      was improved by the reviews of Walt Courtenay, Carter Gilbert, Bob
      Howells, Larry Page, Steve Ross, Todd Slack, and Bill Smith-Vaniz.
      Howard Jelks provided important suggestions. The following indi-
      viduals kindly provided original photographs: Mark Adriaenssens,
      Richard T. Bryant, Noel Burkhead, Johnny Jensen, Rusty Kimble,
      Fang Fang Kullander, Cathy Mohilo, David Ostendorf, and Robert
      Rosell. Joe Tomelleri provided original artwork for the cover, and
      Vanessa Ramos-Munoz designed it. Lora White at the U.S. Geological
      Survey Leetown Science Center library provided generous assis-
      tance with retrieval of literature. Numerous representatives of local,
      state, and federal agencies, as well as many private citizens, industry
      employees, and U.S. and foreign researchers supplied information
      on introduced cyprinid fishes or related subjects. We are grateful for
      their help. The U.S. Fish and Wildlife Service and the U.S. Geological
      Survey provided funding for this project.


                                 Addendum
           While this report was in press, we became aware of a number
      of new records of foreign nonindigenous cyprinids in the U.S. as
      follows: Carassius auratus (6 additional records), Ctenopharyngodon
      idella (2), Cyprinus carpio (29), Hypophthalmichthys molitrix
      (6), Hypophthalmichthys molitrix X nobilis (4), Hypophthalmichthys
      nobilis (2), Tinca tinca (1), and Leuciscus idus (1).
           Most newly acquired records represent occurrences in states or
      drainages already covered in our maps, but a few represent occur-
      rences in drainages not depicted in our maps. Some of these records
      reflect populations that have existed for some time but have only
      recently been reported. Others (such as the Bighead and Silver
      Carp) reflect expansions of these species’ rapidly growing ranges.
      All of the new records reported in this addendum represent species
      already covered in this report. To date (May 2005), no new species of
      foreign cyprinid has become established within the U.S. For details
      of these records and to access the most current information regard-
      ing ranges of foreign nonindigenous cyprinids, see our website at:
      http://nas.er.usgs.gov.
           This addendum highlights the dynamic nature of range limits
      of introduced species and the difficulties involved in maintaining
      accurate up-to-date maps of them.
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 87 of 113

78   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                                                                    Carp for sale in fish market in Shanghai, People’s
                                                                    Republic of China, 2004. (Photo by Leo G. Nico.)
            Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 88 of 113

                                                                                                          References Cited 79

                                                                 Axlerod, H.R., and Schultz, L.P., 1955, Handbook of tropical
References Cited                                                   aquarium fishes: New York, McGraw-Hill Book Company,
                                                                   Inc., 718 p.
Abdusamadov, A.S., 1987, Biology of white amur, Cteno-
  pharyndgodon idella, silver carp, Hypophthalmichthys           Bailey, W.M., and Boyd, R.L., 1970, A preliminary report on
  molitrix, and bighead, Aristichthys nobilis, acclimatized in     spawning and rearing of grass Carp (Ctenopharyngodon
  the Terek Region of the Caspian Basin: Journal of Ichthyol-      idella) in Arkansas, in Proceedings of the 24th Annual
  ogy, v. 26, no. 4, p. 41-49.                                     Conference of the Southeastern Association of Game and
                                                                   Fish Commissioners, Atlanta, Ga., September, 27-30,
Adámek, Z., and Groch, Ladislav, 1993, Morphological adap-         1970: p. 560-569.
  tations of silver carp (Hypophthalmichthys molitrix Val.)
  lips as a reaction on hypoxic conditions: Folia Zoologica,     Bain M.B., Webb, D.H., Tangedal, M.D., and Mangum, L.N.,
  v. 42, no. 2, p. 179-182.                                        1990, Movements and habitat use by grass carp in a large
                                                                   mainstream reservoir: Transactions of the American Fisher-
Aho, Jussi, and Holopainen, I.J., 2000, Batch spawning of          ies Society, v. 119, no. 3, p. 533-561.
  Crucian carp (Carassius carassius [L.]) in mono- and
  multispecies communities: Annales Zoologici Fennici,           Balon, E.K., 1974, Domestication of the carp Cyprinus carpio
  v. 37, p. 101-111.                                               L.: Toronto, Royal Ontario Museum of Life Science,
                                                                   Miscellaneous Publications, 37 p.
Aldridge, D.C., 1999, Development of European bitterling
  in the gills of freshwater mussels: Journal of Fish Biology,   Balon, E.K., 1995, Origin and domestication of the wild carp,
  v. 54, no. 1, p. 138-151.                                        Cyprinus carpio: From Roman gourmets to the swimming
                                                                   flowers: Aquaculture, v. 129, p. 3-48.
Alikunhi, K.H., and Sukumaran, K.K., 1964, Preliminary
  observations on Chinese carps in India: Proceedings of the     Bănărescu, P., 1964, Fauna republicii populare Romîne—
  Indian Academy of Sciences, v. 60, sec. B, p. 171-188.           Pisces-Osteichthyes: Bucuresti, Editura Academiei Republi-
                                                                   cii Populare Romîne, v. 8, 959 p. [In Romanian.]
Aliyev, D.S., 1976, The role of phytophagous fishes in the
  reconstruction of commercial fish fauna and the biologi-       Bardach, J.E., Ryther, J.H., and McLarney, W.O., 1972,
  cal improvement of water: Journal of Ichthyology, v. 16,         Aquacultur—The farming and husbandry of freshwater and
  no. 2, p. 216-229.                                               marine organisms: New York, Wiley, Interscience, 868 p.
Al-Mukhtar, M.A., and Al-Hassan, L.A.J., 1999, A natural         Baruš, Vlastimil, Peaáz, Milan, and Kohlmann, Klaus, 2001,
  intergeneric hybrid of Barbus sharpeyi (Günther, 1874)           Cyprinus carpio (Linnaeus, 1758), in Bănărescu, P.M.,
  and Carassius auratus (L.) from a small water body               and Paepke, H.-J., eds., The freshwater fishes of Europe,
  in Khoozestan (Iran): Acta Zoologica Bulgarica: v. 51,           v. 5/III; Cyprinidae 2/III, and Gasterosteidae: AULA-G
  no.1, p. 35-41.                                                  GmbH Wiebelsheim, Germany, p. 85-179.
Anderson, R.O., and Neumann, R.M., 1996, Length, weight,         Battle, H.I. 1940, The embryology and larval development of
  and associated structural indices, in Murphy, B.R., and          the goldfish (Carassius auratus L.) from Lake Erie: Ohio
  Willis, D.W., eds., Fisheries techniques (2d ed.): Bethesda,     Journal of Science, v. 40, no. 2, p. 82-93.
  Md., American Fisheries Society, p. 447-482.                   Beck, M.L., Biggers, C.J., and Dupree, H.K., 1980, Karyo-
Andriasheva, M.A. 1968, Some results obtained by the               logical analysis of Ctenopharyngodon idella, Aristichthys
  hybridization of cyprinids, in Pillay, T.V.R., ed., Proceed-     nobilis, and their F1 hybrids: Transactions of the American
  ings of the FAO world symposium on warm-water pond               Fisheries Society, v. 109, no. 4, p. 433-438.
  fish culture, May, 18-25, 1966, Rome, Italy: FAO Fisheries     Berg, L.S., 1964, Freshwater fishes in the U.S.S.R. and neigh-
  Report no. 44, v. 5, p. 205-314.                                 bouring countries, Vol. 2 (4th ed.): IPST Catalog no. 742,
Aneer, G., and Nellbring, S., 1976, A drop-trap investiga-         496 p. [Translated from Russian by Israel Program for
  tion of the abundance of fish in very shallow water in the       Scientific Translations, Jerusalem.]
  Asko area, northern Baltic, in Benthic Organisms: Oxford,      Berry, P.Y., and Low, M.P., 1970, Comparative studies on
  Pergamon Press, p. 21-29.                                        some aspects of the morphology and histology of Cteno-
Antipa, G., 1909, Fauna ihtiologica Romîniei: Bucureşti,           pharyngodon idellus, Aristichthys nobilis, and their hybrid
  Adac. Rom., Publ. fond Adamachi, 294 p.                          (Cyprinidae): Copeia, no. 4, p. 708-726.
Avault, J.W., Jr., and Merowsky, Andrew, 1978, Evaluation of     Bettoli, P.W., Neill, W.H., and Kelsch, S.W., 1985, Tempera-
  hybrid (common X grass) carp for weed control, in Smither-       ture preference and heat resistance of grass carp, Ctenopha-
  man, R.O., Shelton, W.L., and Grover, J.H., eds., Sympo-         ryngodon idella (Valenciennes), bighead carp, Hypophthal-
  sium on culture of exotic fishes: Auburn, Ala., American         michthys nobilis (Gray), and their F1 hybrid: Journal of Fish
  Fisheries Society, p. 184-193.                                   Biology, v. 27, p. 239-247.
                Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 89 of 113

80   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

Bianco, P.G., 2004, Threatened fishes of the world: Scardinius    Cala, Plutarco, 1970, On the ecology of the ide Idus idus (L.)
  scardafa (Bonaparte, 1837) (Cyprinidae): Environmental            in the River Kävlingeån, South Sweden: Drottningholm,
  Biology of Fishes, v. 71, p. 246.                                 Sweden, Report of the Institute of Freshwater Research,
Bíró, Péter, 1999, Mylopharyngodon piceus (Richardson,              v. 50, p. 46-99.
  1846), in Bănărescu, P., ed., The freshwater fishes of          Cala, Plutarco, 1971, Size and age at maturity, ripening and
  Europe, v. 5/I, Cyprinidae 2/I: Wiebelshiem, Germany,             fecundity of the ide Idus idus (L.): Drottningholm, Sweden,
  AULU-Verlag, p. 347-365.                                          Report of the Institute of Freshwater Research, v. 51,
Bnińska, M., 1991, Fisheries, in Winfield, I.J., and Nelson,        p. 31-46.
  J.S., eds., Cyprinid fishes: Systematics, biology and exploi-   Cala, Plutarco, 1976, Age at maturity, testicular develop-
  tation: London, Chapman and Hall, p. 572-589.                     ment and seasonal changes in the testes of the ide Idus idus
Bochung, Herbert T., Jr,. and Mayden, R.L., 2004, Fishes of         (L.) (Pisces, Cyprinidae) in the River Kävlingeån, South
  Alabama: Washington, Smithsonian Institution Press.               Sweden: Drottningholm, Sweden, Report of the Institute of
                                                                    Freshwater Research, v. 55, p. 5-14.
Bogutskaya, N.G., 1997, Contribution to the knowledge of
  leuciscine fishes of Asia Minor, Part 2. An anotated check-     Calliet, G.M., Love, M.S., and Ebeling, A.W., 1986, Fishes:
  list of leuciscine fishes (Leuciscinae, Cyprinidae) of Turkey     A field and laboratory manual on their structure, identifica-
  with descriptions of a new species and two new subspe-            tion, and natural history: Prospect Heights, Ill., Waveland
  cies: Mitteilungen aus dem Hamburgischen Zoologischen             Press.
  Museum und Institut, v. 94, p. 161-186.                         Canagaratnam, P., 1959, Growth of fishes in different salini-
Bonar, S.A., Thomas, G.L., and Pauley, G.B., 1988, Evalu-           ties: Journal of the Fisheries Research Board of Canada,
  ation of the separation of triploid and diploid grass carp,       v. 16, no. 1, p. 121-130.
  Ctenopharyngodon idella (Valenciennes), by external             Carlander, K.D., 1969, Handbook of freshwater fishery biol-
  morphology: Journal of Fish Biology, v. 33, p. 895-898.           ogy: Ames, Iowa State University Press, v. 1, 752 p.
Bracken, J.J., and Kennedy, M.P., 1967, A key to the eggs         Cassani, J.R., ed., 1996, Managing aquatic vegetation with
  and young stages of course fish in Irish waters: Science          grass carp: A guide for water resource managers: Bethesda,
  Proceedings of the Royal Dublin Society, v. 2, no. 12,            Md., American Fisheries Society, 196 p.
  p. 99-108.                                                      Cassani, J.R., Caton, W.D., and Clark, B., 1984, Morpho-
Breder, C.M., 1933, Rhodeus amarus spawning in American             logical comparisons of diploid and triploid hybrid grass
  mussels: Copeia, p. 147-148.                                      carp, Ctenopharyngodon idella (♀) X Hypophthalmichthys
Britz, Ralf, 2003, Danionella mirifica, a new species of minia-     nobilis (♂): Journal of Fish Biology, v. 25, p. 269-278.
  ture fish from Upper Myanmar (Ostariophysi: Cyprinidae):        Černý, Karel, 1977, The early development of chub–Leucis-
  Ichthyological Explorations of Freshwaters v. 14, no. 3,          cus cephalus (L., 1758), rudd–Scardinius erythrophthal-
  p. 217-222.                                                       mus (L., 1758), and roach–Rutilus rutilus (L., 1758): Acta
Brönmark, Christer, 1994, Effects of tench and perch on inter-      Universitatis Carolinae–Biologica, v. 1-2, p. 1-149.
  actions in a freshwater, benthic food chain: Ecology, v. 75,    Chang, Y.F., 1966, Culture of freshwater fish in China:
  no. 6, p. 1818-1828.                                              Beijing, Science Publishers. [Translated from Chinese to
Brönmark, C., Paszkowski, C.A., Tonn, W.M., and Hargeby,            English by Koo, Ted S.Y., Department of Fisheries, U.S.
  A., 1995, Predation as a determinant of size structure in         Department of Interior; edited by Gangstad, E.O., Depart-
  populations of Crucian carp (Carassius carassius) and tench       ment of the Army, Washington, D.C. Draft of translation
  (Tinca tinca): Ecology of Freshwater Fish, v. 4, p. 85-92.        (January 1980) available as: Chinese fish culture: Report 1
                                                                    of a series. Technical report A-79-#. Aquatic Plant Control
Burke, J.S., Bayne, D.R., and Rea, Harry, 1986, Impact of           Research Program. Prepared for Office, Chief of Engineers,
  silver and bighead carps on plankton communities of chan-         U.S. Army, Washington, D.C.]
  nel catfish ponds: Aquaculture, v. 55, p. 59-68.
                                                                  Chen, Ning-Shen, and Chuan-Fang Shih, 1955, Oxygen
Burkhead, N.M., and Williams, J.D., 1991, An intergeneric           consumption of Ctenopharyngodon idellus, Hypophthal-
  hybrid of a native minnow, the golden shiner, and an exotic       michthys molitrix, and Aristichthys nobilis: Acta Zoologica
  minnow, the rudd: Transactions American Fisheries Society,        Sinica, v. 7, no. 1, p. 42-57. [In Chinese with English
  v. 120, no. 6, p. 781-795.                                        summary and content.]
Cadwallader, P.L., 1977, Introduction of rudd Scardinius          Chen, Y. ed., 1998, Fauna Sinica, Osteichthyes, Cypriniformes
  erythropthalmus into New Zealand. I—Review of the ecol-           II: Beijing, Science Press, 531 p. [In Chinese.]
  ogy of rudd and the implications of its introduction into
  New Zealand: Ministry of Agriculture and Fisheries, Fisher-
  ies Technical Report no. 47.
            Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 90 of 113

                                                                                                           References Cited 81

Chervinski, Jonathan, 1977, Note on the adaptability of           Cremer, M.C., and Smitherman, R.O., 1980, Food habits
  silver carp–Hypophthalmichthys molitrix (Val.), and grass         and growth of silver and bighead carp in cages and ponds:
  carp–Ctenopharyngodon idella (Val.), to various salinities:       Aquaculture, v. 20, p. 57-64.
  Aquaculture, v. 11, p. 179-182.                                 Crivelli, A.J., 1981, The biology of the common carp, Cypri-
Chervinski, Jonathan, 1980, Note on the adaptability of big-        nus carpio L. in Camargue, southern France: Journal of Fish
  head (Aristichthys nobilis) to various saline concentrations:     Biology, v. 18, p. 271-290.
  Israeli Journal of Aquaculture (Bamidgeh), v. 32, no. 1,        Cross, D.G., 1970, The tolerance of grass carp Ctenopharyn-
  p. 27-29.                                                         godon idella (Val.) to seawater: Journal of Fish Biology,
Chick, J.H., Maher, R.J., Burr, B.M., Thomas, M.R., 2003,           v. 2, p. 231-233.
  First black carp captured in the U.S: Science 300, p. 1876-     De Kay, J.E., 1842, Zoology of New-York, or the New-York
  1877.                                                             fauna, Part IV: W. and A. White (sic), and Visscher, J.,
Chilton, E.W., II, and Muoneke, M.I., 1992, Biology and             Fishes: Albany, N.Y., 415 p, 79 plates.
  management of grass carp (Ctenopharyngodon idella,              Dence, W.A., 1925, Bitter carp (Rhodeus amarus) from New
  Cyprinidae) for vegetation control: A North American              York State waters: Copeia, no. 142, 33 p.
  perspective: Reviews in Fish Biology and Fisheries, v. 2,
  p. 283-320.                                                     Dill, W.A., and Cordone, A.J., 1997, History and status of
                                                                    introduced fishes in California, 1871-1996: California
Chu (= Zhu), Xinluo, Yinrui Chen, and others, 1989, The             Department of Fish and Game, Fish Bulletin178, 1-414 p.
  fishes of Yunnan, China, Part I. Cyprinidae: Beijing,
  Science Press. [In Chinese.]                                    Domaizon, Isabelle, and Devaux, Jean, 1999, Experimental
                                                                    study of the impacts of silver carp on plankton communities
Clugston, J.P., and Shireman, J.V., 1987, Triploid grass carp       of eutrophic Villerest reservoir (France): Aquatic Ecology,
  for aquatic plant control: U.S. Fish and Wildlife Service,        v. 33, p. 193-204.
  Leaflet 8, 3 p.
                                                                  Dong, Shuanglin, and Li, Deshang, 1994, Comparative studies
Coad, B.W., 2005, Freshwater fishes of Iran: Species                on the feeding selectivity of silver carp Hypophthalmichthys
  Accounts—Cyprinidae (revised January 14, 2005): URL               molitrix and bighead carp Aristichthys nobilis: Journal of
  http://www.briancoad.com/Species%20Accounts/cyprini-              Fish Biology, v. 44, p. 621-626.
  dae.htm.
                                                                  Eder, Stephen, and Carlson, C.A., 1977, Food habits of carp
Coates, G.D., and Turner, A.S., 1977, Introduction of rudd          and white suckers in the South Platte and St. Vrain Rivers
  Scardinius erythrophthalmus into New Zealand, Vol. 2. First       and Goosequill Pond, Weld County, Colorado: Transactions
  survey of a rudd population in New Zealand: Ministry of           of the American Fisheries Society, v. 106, no. 4, p. 339-349.
  Agriculture and Fisheries, Fisheries Technical Paper no. 47.
                                                                  Edwards, D.J., 1973, Aquarium studies on the consumption
Collee, D.E., Shireman, J.V., and Rottmann, R.W., 1978, Food        of small animals by 0-group grass carp, Ctenopharyngodon
  selection by grass carp fingerlings in a vegetated pond:          idella (Val.): Journal of Fish Biology, v. 5, p. 599-605.
  Transactions of the American Fisheries Society, v. 107,
  no. 1, p. 149-152.                                              Eschmeyer, W.N., Ferraris, C.J., Jr., Mysi Dang Hoang, and
                                                                    Long, D.J., 1998, A catalogue of the species of fishes
Copp, G.H., 1997, Microhabitat use of fish larvae and 0+            [Preliminary Version 2, November 1996]: California Acad-
  juveniles in a highly regulated section of the River Great        emy of Sciences, URL http://www.calacademy.org/research/
  Ouse: Regulated Rivers Research and Management, v. 13,            ichthyology/species/.
  p. 267-276.
                                                                  Etnier, D.A., and Starnes, W.C., 1993, Fishes of Tennessee:
Copp, G.H., and Mann, R.H.K., 1993, Comparative growth              Knoxville, University of Tennessee Press, 681 p.
  and diet of tench Tinca tinca (L.) larvae and juveniles from
  river floodplain biotopes in France and England: Ecology of     Evtushenko, N.Y., Potrokhov, A.S., and Zinkovskii, O.G.,
  Freshwater Fish, v. 2, no. 2, p. 58-66.                           1994, The black carp as a subject for acclimatization
                                                                    (review): Hydrobiological Journal, v. 30, no. 5, p. 1-10.
Courtenay, W.R., Jr., Hensley, D.A., Taylor, J.N., and McCann,      [Originally published in Russian in 1993: Gidrobiologi­
  J.A., 1984, Distribution of exotic fishes in the continental      cheskiy Zhurnal, v. 29, no. 3, p. 49-56.]
  United States, in Courtenay, W.R., Jr., and Stauffer, J.R.,
  Jr., eds., Distribution, biology, and management of exotic      Florez, Fabio, 1972a, The effect of temperature on incubation
  fishes: Baltimore, Johns Hopkins University Press, p. 41-77.      time, growth and lethality of embryos, larvae and juveniles
                                                                    of the ide, Idus idus (L.): Drottningholm, Sweden, Report of
Courtenay, W.R., Jr., and Stauffer, J.R., Jr., 1990, The intro-     the Institute of Freshwater Research, v. 52, p. 50-60.
  duced fish problem and the aquarium fish industry: Journal
  of the World Aquaculture Society, v. 21, no. 3, p. 145-159.
                Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 91 of 113

82   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

Florez, Fabio, 1972b, Influence of oxygen concentration on           Hamáčková, Jitka, Kouřil, Jan, and Kozák, Pavel, 1998, The
  growth and survival of larvae and juveniles of the ide, Idus         effects of pH upon survival and growth rates in tench (Tinca
  idus (L.): Drottningholm, Sweden, Report of the Institute of         tinca [L.]) larvae: Polskie Archiwum Hydrobiologii, v. 45,
  Freshwater Research, v. 52, p. 65-73.                                no. 3, p. 399-405.
Forester, J.S., and Avault, J.W., Jr., 1978, Effects of grass carp   Hartley, P.H.T., 1947, The natural history of some British
  on freshwater red swamp crayfish in ponds: Transactions of           freshwater fishes: Proceedings of the Zoological Society of
  the American Fisheries Society, v. 107, no. 1, p. 156-160.           London, v. 117, p. 129-206.
Freeze, Mike, and Henderson, Scott, 1982, Distribution and           Hellawell, J.M., 1986, Biological indicators of freshwater
  status of the bighead carp and silver carp in Arkansas:              pollution and environmental management: London, Elsevier
  North American Journal of Fisheries Management, v. 2,                Applied Science, 546 p.
  p. 197-200.                                                        Hensley, D.A., and Courtenay, W.R., Jr., 1980, Carassius
Fuller, P.L., Nico, L.G., and Williams, J.D., 1999, Nonindig-          auratus (Linnaeus), goldfish, in Lee, D.W., Gilbert, C.R.,
  enous fishes introduced into inland waters of the United             Hocutt, C.H., Jenkins, R.E., McAllister, D.E., and Stauffer,
  States: Bethesda, Md., American Fisheries Society, Special           J.R., Jr., eds., Atlas of North American freshwater fishes:
  Publication 27, 613 p.                                               Raleigh, North Carolina State Museum of Natural History,
Garcia, L.M.B., Garcia, C.M.H., Pineda, A.F.S., Gammad,                p. 147.
  E.A., Canta, J., Simon, S.P.D., Hilomen-Garcia, G.V.,              Hickling, C.F., 1967, On the biology of a herbivorous fish, the
  Gonzal, A.C., and Santiago, C.B., 1999, Survival and                 white amur or grass carp, Ctenopharyngodon idella Val.:
  growth of bighead carp fry exposed to low salinities: Aqua-          Proceedings of the Royal Society of Edinburgh, v. 70B,
  culture International, v. 7, p. 241-250.                             pt. 1, p. 62-81.
Gasaway, R.D., and Drda, T.F., 1977, Effects of grass carp           Holčík, Juraj, 1967, Life history of the rudd Scardinius
  introduction on waterfowl habitat: Transactions of the 42nd          erythrophthalmus (Linnaus, 1958) in the Klíčava Reservoir:
  North American Wildlife and Natural Resources Confer-                Vĕstník Československé Společnosti Zoologické, v. 31,
  ence: Washington, D.C., Wildlife Management Institute,               no. 4, p. 335-348.
  p. 73-85.                                                          Holčík, Juraj, and Jedlička, Ladislav, 1994, Geographical
Gerlach, J.M., 1983, Characters for distinguishing larval carp,        variation of some taxonomically important characters in
  Cyprinus carpio, and goldfish, Carassius auratus: Copeia,            fishes: The case of the bitterling Rhodeus sericeus: Environ-
  v. 1, p. 116-121.                                                    mental Biology of Fishes, v. 41, no. 1-4, p. 147-170.
Giles, N., Street, M., and Wright, R.M., 1990, Diet composi-         Holopainen, I.J., Aho, J., Vornanen, M., and Huuskonen,
  tion and prey preference of tench, Tinca tinca (L.), common          H., 1997, Phenotypic plasticity and predator effects on
  bream, Abramis brama (L.), perch, Perca fluviatilis (L.),            morphology and physiology of Crucian carp in nature and
  and roach, Rutilus rutilus (L.), in two contrasting gravel pit       in the laboratory: Journal of Fish Biology, v. 50, p. 781-798.
  lakes: Potential trophic overlap with wildfowl: Journal of         Holopainen, I.J., and Hyvärinen, H., 1984, Ecology and physi-
  Fish Biology, v. 37, p. 945-957.                                     ology of Crucian carp (Carassius carassius L.) in small
González, Gustavo, Mazé, R.A., Domínguez, Josefa, and                  Finnish ponds with anoxic conditions in winter. Verhand-
  Pena, J.C., 2000, Trophic ecology of the tench, Tinca tinca          lungen: Internationale Vereiningung fur theoretische und
  in two different habitats in North-West of Spain: Cybium,            angewandte Limnology, v. 22, no. 4, p. 2566-2570.
  v. 24, no. 2, p. 123-138.                                          Howells, R.G., 1992, Guide to identification of harmful and
Gorbach, E.I., 1961, Age composition, growth and age of                potentially harmful fishes, shellfishes, and aquatic plants
  onset of sexual maturity of the white Ctenopharyngo-                 prohibited in Texas: Austin, Texas Parks and Wildlife
  don idella (Val.) and the black Mylopharyngodon piceus               Department, Special Publication, 182 p., 88 apps.
  (Rich.) amurs in the Amur River basin: Vopr. Ikhtiol, v. 1,        Howells, R.G., 1999, Guide to identification of harmful and
  p. 119-126.                                                          potentially harmful fishes, shellfishes, and aquatic plants
Gorbach, E.I., 1972, Fecundity of the grass carp (Cteno-               prohibited in Texas (revised): Austin, Texas Parks and
  pharyngodon idella [Val.]) in the Amur basin: Journal of             Wildlife Department, Special Publication of the Fisheries
  Ichthyology, v. 12, p. 616-625.                                      Division, 370 p.
Green B.W., and Smitherman, R.O., 1984, Relative growth,             Hubbs, C.L., and Lagler, K.F., 1958, Fishes of the Great Lakes
  survival and harvestability of bighead carp, silver carp, and        region: Cranbrook Institute, Scientific Bulletin 26, 213 p.
  their reciprocal hybrids: Aquaculture, v. 37, p. 87-95.            Huet, Marcel, 1970, Textbook of fish culture: Breeding and
Gulyás, Pál, and Fleit, Ernö, 1990, Evaluation of ammonia              cultivation of fish: London, Fishing News (Books) Ltd.,
  toxicity on Daphnia magna and some fish species: Aqua­               536 p.
  cultura Hungarica (Szarvas), v. 6, p. 171-183.
            Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 92 of 113

                                                                                                            References Cited 83

Hume, D.J., Fletcher, A.R., and Morison, A.L., 1983, Inter-        Kennedy, M., and Fitzmaurice, P., 1974, Biology of the rudd
  specific hybridization between carp (Cyprinus carpio L.)           Scardinius erythropthalmus (L.) in Irish waters: Proceed-
  and goldfish (Carassius auratus L.) from Victorian waters:         ings of the Royal Irish Academy, 74, sec. B, no. 18.
  Australian Journal of Marine and Freshwater Research,            Kilambi, R.V., and Zdinak, A., 1980, The effects of acclima-
  v. 34, p. 915-919.                                                 tion on the salinity tolerance of grass carp, Ctenopharyngo-
Hynes, H.B.N., 1970, The ecology of running waters: Univer-          don idella (Cuv. and Val.): Journal of Fish Biology, v. 16,
  sity of Toronto Press, 555 p.                                      p. 171-175.
IGFA [International Game Fish Association], 2001, Database         Kilambi, R.V., and Zdinak, A., 1981, Comparison of early
  of IGFA angling records until 2001: Fort Lauderdale, Fla.          developmental stages and adults of grass carp (Ctenopha-
Iguchi, Kei’ichiro, Yamamoto, Gunji , Matsubara, Naoto,              ryngodon idella) and hybrid carp (female grass carp X male
  and Nishida, Mutsumi, 2003, Morphological and genetic              bighead Aristichthys nobilis): Journal of Fish Biology, v. 19,
  analysis of fish of a Carassius complex (Cyprinidae) in            p. 457-465.
  Lake Kasumigaura with reference to the taxonomic status          Kilambi, R.V., and Zdinak, A., 1982. Food intake and growth
  of two all-female triploid morphs: Biological Journal of the       of hybrid carp (female grass carp, Ctenopharyngodon idella
  Linnean Society, v. 79, no. 2, p. 351-357.                         X male bighead, Aristichthys (Hypophthalmichthys) nobilis)
Jenkins, R.E., and Burkhead, N.M., 1994, Freshwater fishes           fed on zooplankton and Chara: Journal of Fish Biology,
  of Virginia: Bethesda, Md., American Fisheries Society,            v. 21, p. 63-37.
  1079 p.                                                          Kilgen, R.H., and Smitherman, R.O., 1971, Food habits of the
Jennings, Dawn, 1988, Bighead carp (Hypophthalmich-                  white amur stocked in ponds alone and in combination with
  thys nobilis): Biological synopsis. U.S. Fish and Wildlife         other species: The Progressive Fish-Culturist, v. 33, no. 3,
  Service, Biological Report, v. 88, no. 29, 47 p.                   p. 123-127.

Jevtić, Jelena, 1979, Number of spine vertebrae in the popula-     Kimura, S., 1934, Description of the fishes collected from
  tions of tench [Tinca tinca L.]: Ichthyologia, v. 11, no. 1,       the Yangtze-kiang, China, by late Dr. K. Kishinouye and
  p.15-18. [In Serbo-Croation with English summary.]                 his party in 1927-1929: Shanghai, Journal of the Shanghai
                                                                     Science Institute, section 3, v. 1, p. 11-247.
Jones, J.W., and Linfield, R.S.J., 1972, A note on the identifi-
  cation of a Crucian carp Carassius carassius (L.) x common       Kimura, Shigeru, and Yusan Tao, 1937, Notes on the nuptial
  carp Cyprinus carpio (L.) hybrid from a still water in             coloration and pearl organs in Chinese fresh-water fishes.
  Nottinghamshire: Journal of Fish Biology, v. 4, p. 309-310.        Report no. 1. Biological studies on Chinese freshwater
                                                                     fishes. Report no. 4: Journal of the Shanghai Science
Jones, P.W., Martin, F.D., and Hardy, J.D., Jr., 1978, Develop-      Institute, v. 6, p. 277-318. [Translated from Chinese by
  ment of fishes of the Mid-Atlantic Bight, Vol. I. Acipenseri-      Tchaw-ren Chen and edited by Bruce B. Collette.] Transla-
  dae through Ictaluridae: U.S. Fish and Wildlife Service,           tion no. 66, Bureau of Commercial Fisheries, Systematics
  Biological Services Program, FWS/OBS-78/12, 366 p.                 Laboratory, U.S. National Museum, Washington, D.C.
Jurajda, Pavel, 1995, Effect of channelization and regulation      King, D.R., and Hunt, G.S., 1967, Effect of carp on vegeta-
  on fish recruitment in a flood plain river: Regulated Rivers       tion in a Lake Erie marsh: Journal of Wildlife Management,
  Research and Management, v. 10, p. 207-215.                        v. 31, no. 1, p. 181-188.
Jurajda, Pavel, 1998, Drift of larval and juvenile fishes,         Korniyenko, G.S., 1971, The role of infusoria in the food of
  especially Rhodeus sericeus and Rutilus rutilus, in the River      the larvae of phytophagous fishes: Journal of Ichthyology,
  Morava (Danube Basin): Archiv für Hydrobiologie, v. 141,           v. 11, no. 2, p. 241-246.
  no. 2, p. 231-241.
                                                                   Koutrakis, E.T., Kokkinakis, A.K., Tsikliras, A.C., and
Kamilov, B.G., and Komrakova, M.Y., 1999, Maturation and             Eleftheriadis, E.A., 2003, Characteristics of the European
  fecundity of the silver carp, Hypophthalmichthys molitrix,         bitterling Rhodeus amarus (Cyprinidae) in the Rihios
  in Uzbekistan: Israeli Journal of Aquaculture (Bamidgeh),          River, Greece: Journal of Freshwater Ecology, v. 18, no. 4,
  v. 51, no. 1, p. 40-43.                                            p. 615-624.
Kasama, Midoriko, and Kobayasi, Hiromu, 1989, Hybridiza-           Kraiem, M., and Pattee, E., 1980, Temperature and oxygen
  tion experiment between female Crucian carp and male               deficiency tolerance of the barbel [Barbus barbus L.] and
  grass carp: Nippon Suisan Gakkaishi, v. 55, no. 6, p. 1001-        three other species: Archiv für Hydrobiologie, v. 88, no. 2,
  1006.                                                              p. 250-261. [In French with English summary.]
Kasama, Midoriko, and Kobayasi, Hiromu, 1990, Hybrid-              Krykhtin, M.L., and Gorbach, E.I., 1981, Reproductive ecol-
  ization experiment between Carassius carassius (♀) and             ogy of the grass carp, Ctenopharyngodon idella, and the
  Gnathopogon elongatus elongatus (♂): Japanese Journal of           silver carp, Hypophthalmichthys molitrix, in the Amur
  Ichthyology, v. 36, no. 4, p. 419-426.                             Basin: Journal of Ichthology, v. 21, no. 2, p. 109-123.
                Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 93 of 113

84   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

Kuronuma, K., 1968, New systems and new fishes for culture          Lippson, A.J., and Moran, R.L., 1974, Manual for identifica-
  in the Far East, in Pillay, T.V.R., ed., Proceedings of the         tion of early developmental stages of fishes of the Potomac
  FAO world symposium on warm-water pond fish culture,                River estuary: Annapolis, Md., Power Plant Siting Program,
  18-25 May, 1966: Rome, Italy, FAO Fisheries Report, v. 44,          Maryland Department of Natural Resources, Special Publi-
  no. 5, p. 123-142.                                                  cation PPSP-MP-13.
Laird C.A., and Page, L.M., 1996, Non-native fishes inhabit-        Lirski, Andrzej, and Opuszyński, Karol, 1988a, Lower lethal
  ing the streams and lakes of Illinois: Illinois Natural History     temperatures for carp [Cyprinus carpio L.] and the phytoph-
  Survey, Bulletin, v. 35, article 1, 51 p.                           agous fishes [Ctenopharyngodon idella Cal., Hypophthal-
Lammens, E.H.R.R., and Hoogenboezem, W., 1991, Diets                  michthys molitrix Val., Aristichthys nobilis Rich.] in the first
  and feeding behaviour, in Winfield, I.J., and Nelson, J.S.,         period of life: Roczniki Nauk Rolniczych, v. 101, p. 11-29.
  eds., Cyprinid fishes: Systematics, biology and exploitation:       [In Polish with English summary.]
  London, Chapman and Hall, p. 353-376.                             Lirski, Andrzej, and Opuszyński, Karol, 1988b, Upper lethal
Laurila, Sari, and Holopainen, I.J., 1990, Features of embry-         temperatures for carp [Cyprinus carpio L.] and the phytoph-
  onic and larval development of Crucian carp Carassius               agous fishes [Ctenopharyngodon idella Val., Hypophthal-
  carassius (L.) with a note on species identification: Annales       michthys molitrix Val., Aristichthys nobilis Rich.] in the
  Zoologici Fennici, v. 27, p. 361-367.                               first period of life: Roczniki Nauk Rolniczych, v. 101, no. 4,
                                                                      p. 31-49. [In Polish with English summary.]
Laurila, Sari, Piironen, Jorma, and Holopainen, I.J., 1987,
  Notes on egg development and larval and juvenile growth           Liu, Huanliang, Hua Li, Baoxiang Zhai, and Wei Liu, 1990,
  of Crucian carp (Carassius carassius [L.]): Annales Zoolog-         Post-larval development of the masticating apparatus of
  ici Fennici, v. 24, p. 315-321.                                     black carp Mylopharyngodon piceus [Richardson]: Acta
                                                                      Hydrobiologica Sinica, v. 14, no. 4, p. 310-320. [In Chinese
Laws, E.A., and Weisburd, R.S.J., 1990, Use of silver carp to         with English summary.]
  control algal biomass in aquaculture ponds: The Progressive
  Fish-Culturist, v. 52, no. 1, p. 1-8.                             Lockley, A.S., 1957, Adrenal cortical hormones and osmotic
                                                                      stress in three species of fishes: Copeia, no. 3, p. 241-242.
Lazzaro, Xavier, 1987, A review of planktivorous fishes: Their
  evolution, feeding behaviours, selectivities, and impacts:        Lubinski, K.S. VanVooren, A., Farabee, G., Janecek, J., and
  Hydrobiologia, v. 146, p. 97-167.                                   Jackson, S.D., 1986, Common carp in the Upper Mississippi
                                                                      River: Hydrobiologia, v. 136, p. 141-153.
Leventer, H., 1979, Biological control of reservoirs by fish:
  Nazareth Elit, Israel, Mekoroth Water Co., Jordan District        Maceina, M.J., Bettoli, P.W., Klussman, W.G., Betsill, R.K.,
  Central Laboratory of Water Quality, 71 p.                         and Noble, R.L., 1991, Effect of aquatic macrophyte
                                                                     removal on recruitment and growth of black crappies and
Lever, C., 1996, Naturalized fishes of the world: Academic           white crappies in Lake Conroe, Texas: North American
  Press, 408 p.                                                      Journal of Fisheries Management, v. 11, no. 4, p. 556-563.
Li, Sifa, and Mathias, Jack, eds., 1994, Freshwater fish culture    Maceina, M.J., Nordlie, F.G., and Shireman, J.V., 1980, The
  in China: Principles and practice: Amsterdam, Elsevier,            influence of salinity on oxygen consumption and plasma
  445 p.                                                             electrolytes in grass carp, [Ctenopharyngodon idella Val]:
Li, Sizhong, and Fang Fang, 1990, On the geographical distri-        Journal of Fish Biology, v. 16, p. 613-619.
  bution of the four kinds of pond-cultured carps in China:         Maceina, M.J., and Shireman, J.V., 1979, Grass carp: Effects
  Acta Zoologica Sinica, v. 36, no. 3, p. 244-250. [In Chinese       of salinity on survival, weight loss and muscle tissue
  with English abstract.]                                            water content: The Progressive Fish-Culturist, v. 41, no. 2,
Li, Xinfu, and Fuying Zhang, 1992, Toxic effects of low pH           p. 69-73.
  and elevated Al concentration on early life stages of several     Maceina, M.J., and Shireman, J.V., 1980, Effects of salinity
  species of freshwater fishes: Acta Scientiae Circumstantiae,       on vegetation consumption and growth in grass carp: The
  v. 12, no. 1, p. 97-104. [In Chinese with English summary.]        Progressive Fish-Culturist, v. 42, no. 1, p. 50-53.
Liang, Xiuquin, and Fuling Wang, 1993, An approach to the           Maitland, P.S., 1977, The Hamlyn guide to freshwater fishes
  problem of water chemical factors and fishery utilization in       of Britain and Europe: London, Hamlyn Publishers, 256 p.
  alkaline waters: Journal of Dalian Fisheries College, v. 8,
  no. 4, p. 67-72. [In Chinese with English summary.]               Makeyeva, A.P., 1968, Hybridization of the common carp with
                                                                     phytophagous fishes: Problems in Ichthyology, v. 8, no. 2,
Lin, H.R., and Peter, R.E., 1991, Aquaculture, in Winfield, I.J.,    p. 294-297.
  and Nelson, J.S., eds., Cyprinid fishes: Systematics, biology
  and exploitation: London, Chapman and Hall p. 590-622.            Makeyeva, A.P., 1972, Hybridization of the bighead (Aris-
                                                                     tichthys nobilis [Rich.]) and the carp (Cyprinus carpio L.):
                                                                     Journal of Ichthyology, v. 12, no. 2, p. 274-282.
             Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 94 of 113

                                                                                                             References Cited 85

Makeyeva, A.P., 1975, The phenomenon of hybrid gynogen-            Myers, G.S., 1925, Introduction of the European bitterling
 esis in fishes: Journal of Ichthyology, v. 15, no. 1, p. 72-81.    (Rhodeus) in New York and of the rudd (Scardinius) in New
Makeyeva, A.P., and Verigin, B.V., 1993, Morphological char-        Jersey: Copeia no. 140, p. 20-21.
 acters of age 0+ reciprocal hybrids of grass carp, Ctenopha-      Nakamura, Morizumi, 1963, Keys to the freshwater fishes
 ryngodon idella and black carp, Mylopharyngodon piceus:             of Japan fully illustrated in colors: Hokuryukan, Japan,
 Journal of Ichthyology, v. 33, no. 3, p. 66-75.                     258 p. [In Japanese with English summary.]
Makeyeva, A.P., and Verigin, B.V., 1974a, Hybridization of the     Nakamura, Morizumi, 1969, Cyprinid fishes of Japan: Stud-
 pond carp (Cyprinus carpio) with the grass carp (Ctenopha-          ies on the life history of cyprinid fishes of Japan: Tokyo,
 ryngodon idella): Journal of Ichthyology, v. 14, p. 254-259.        Japan, Special Publications of the Research Institute
Makeyeva [Makeeva], A.P., and Verigin, B.V., 1974b, A hybrid         for Natural Resources, no. 4 (Contribution no. 1198),
 between common carp and silver carp: Genetika, v. 10,               455 p. [In Japanese with English summary.]
 no. 2, p. 73-80. [In Russian with English summary.]               Negonovskaya, I.T., and Rudenko, G.P., 1974, The oxygen
Márián, Teréz, and Krasznai, Zoltán, 1978, Kariological              threshold and characteristics of the respiratory metabolism
 investigations on Ctenopharyndogon idella and Hypoph-               of juvenile herbivorous fishes—The grass carp and the
 thalmichthys nobilis and their cross-breeding: Aquacultura          bighead: Journal of Ichthyology, v. 14, no. 6, p. 965-970.
 Hungarica (Szarvas), v. 1, p. 44-50.                              Nelson, J.S., 1994, Fishes of the world, (3rd ed.): New York,
McCrimmon, H.R., 1968, Carp in Canada: Fisheries Research            John Wiley, 600 p.
 Board of Canada, Bulletin 165, 93 p.                              Nelson, J.S., Crossman, E.J., Espinosa-Perez, Hector, Findley,
Meek, S.E., and Hildebrand, S.F., 1910, A synoptic list of the       L.T., Gilbert, C.R., Lea, R.N., and Williams, J.D., 2004,
 fishes known to occur within fifty miles of Chicago: Field          Common and scientific names of fishes from the United
 Museum of Natural History, Publication 142, Zoological              States, Canada, and Mexico (6th ed.): Bethesda, Md., Ameri-
 Series, v. 7, no. 9, p. 223-338.                                    can Fisheries Society, Special Publication no. 29, 386 p.

Mihai-Bardan, Alina, 1980, Données concernant le dével-            Neophitou, Christos, 1993, Some biological data on tench
 oppement embryonnaire des hybrides résultés du croise-              (Tinca tinca [L.]) in Lake Pamvotida (Greece): Acta
 ment entre Hypophthalmichthys molitrix (Valenciennes,               Hydrobiologia, v. 35, no. 4, p. 367-379.
 1844) et Aristichthys nobilis (Richardson, 1844) (Osteich-        Nico, L.G., 2005, Changes in the fish fauna of the Kissim-
 thyes, Cyprinidae): Travaux Museum d’Histoire Naturelle             mee River basin, peninsular Florida: Non-Native Addi-
 “Grigore Antipa,” v. 21, p. 205-212. [In French with                tions, in Rinne, J.N., Hughes, R.M., and Calamusso, B.,
 Romanian summary.]                                                  (eds.), Historical changes in large river fish assemblages
Mills, S.C., and Reynolds, J.D., 2002, Mussel ventilation rates      of America: Bethesda, Md., American Fisheries Society
 as a proximate cue for host selection by bitterling, Rhodeus        Symposium, in press.
 sericeus: Oecologica, v. 131, no. 3, p. 473-378.                  Nico, L.G., Williams, J.D., and Jelks, H.L., 2005, Black carp:
Minckley, W.L., 1973, Fishes of Arizona: Phoenix, Sims               Biological synopsis and risk assessment of an introduced
 Printing Company, 293 p.                                            fish: Bethesda, Md., American Fisheries Society Special
                                                                     Publication 32.
Mitzner, Larry, 1978, Evaluation of biological control of
 nuisance aquatic vegetation by grass carp: Transactions of        Nikolsky (= Nikol’skii), G.V., 1956, Fishes of the Amur River
 the American Fisheries Society, v. 107, no. 1, p. 135-145.          Basin: Results of the Amur River Ichthyological Expedition
                                                                     of 1945-1949: Moscow, USSR Academy of Sciences Press,
Moroz, V.N., 1968, Biology of the tench Tinca tinca (L.) in the      Moscow. [In Russian.]
 Kiliya Channel, Danube Delta: Problems of Ichthyology,
 v. 8, no. 1, p. 81-89.                                            Nikolsky [=Nikol’skiy], G.V., and Aliyev, D.D., 1974, The
                                                                     role of far-eastern herbivorous fishes in the ecosystems of
Moyle, P.B., 2002, Inland fishes of California (2d ed.):             natural waters in which they are acclimatized: Journal of
 Berkeley, University of California Press, 502 p.                    Ichthyology, v. 14, no. 6, p. 842-847.
Murai, Takeshi, and Andrews, J.W., 1977, Effects of salinity       Nikolsky, G.V., 1963, The Ecology of Fishes: New York,
 on the eggs and fry of the golden shiner and goldfish: The          Academic Press, 352 p.
 Progressive-Fish Culturist, v. 39, no. 3, p. 121-122.
                                                                   Nikolsky, G.V., 1954, Special Ichthyology (Chastnaya
Mutenia, Ahti, 1978, On the biology of the ide (Leuciscus idus       ikhtiologiya) (2d ed.): Moscow, USSR Ministry of Culture,
 L.) in Lokka reservoir, Finnish Lapland): Luonnon Tutkija,          [Translated from Russian, 1961, for the National Science
 v. 82, p.135-137. [In Finnish with English summary.]                Foundation, Washington, D.C., and the Smithsonian Insti-
Muus, B.J., 1971, Freshwater fish of Britain and Europe:             tution by the Israel Program for Scientific Translations,
 London , Collins, 222 p.                                            Jerusalem.]
               Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 95 of 113

86   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

Nilsson, G.E., Rosén, Peter, and Johansson, Dan, 1993,           Pflieger, W.L., 1975, The fishes of Missouri: Missouri Depart-
  Anoxic depression of spontaneous locomotor activity in           ment of Conservation, 343 p.
  Crucian carp quantified by a computerized imaging tech-        Piironen, Jorma, and Holopainen, I.J., 1986, A note on
  nique: Journal of Experimental Biology, v. 180, p. 153-162.       seasonality in anoxia tolerance of Crucian carp (Carassius
Nixon, D.E., and Miller, R.L., 1978, Movements of grass carp,       carassius [L.]) in the laboratory: Annales Zoologici Fennici,
  Ctenopharyngodon idella, in an open reservoir system as           v. 23, p. 335-338.
  determined by underwater telemetry: Transactions of the        Pimpicka, Elżbieta, 1991, Fecundity of tench (Tinca tinca L.)
  American Fisheries Society, v. 107, no. 1, p. 146-148.           females in Lake Drwęckie: Acta Ichthyologica et Piscatoria,
O’Maoileidigh, N., and Bracken, J.J., 1989, Biology of the         v. 21, no. 2, p. 129-141.
  tench, Tinca tinca (L.), in an Irish lake: Aquaculture and     Pitt, T.K., Garside, E.T., and Hepburn, R.L., 1956, Tempera-
  Fisheries Management, v. 20, p. 199-209.                          ture selection of the carp (Cyprinus carpio Linn.): Canadian
Opuszyński, K., Lirski, A., Myszkowski, L., and Wolnicki,           Journal of Zoology, v. 34, p. 555-557.
  J., 1989, Upper lethal and rearing temperature for juvenile    Prejs, Andrzej, 1973, Experimentally increased fish stock in
  common carp, Cyprinus carpio L., and silver carp, Hypo-          the pond type Lake Warniak. IV: Feeding of introduced and
  phthalmichthys molitrix (Valenciennes): Aquaculture and          autochthonous non-predatory fish: Ekologia Polska, v. 21,
  Fisheries Management, v. 20, p. 287-294.                         no. 30, p. 465-504.
Opuszyński, K., and Shireman, J.V., 1993, Food habits, feed-     Prokeš, Miroslav, and Baruš, Vlastimil, 1996, On the natural
  ing behaviour and impact of triploid bighead carp, Hypo-         hybrid between common carp (Cyprinus carpio) and Prus-
  phthyalmichthys nobilis, in experimental ponds: Journal of       sian carp (Carassius auratus gibelio) in the Czech Republic:
  Fish Biology, v. 42, p. 517-530.                                 Folia Zoologica, v. 45, no. 3, p. 277-282.
Opuszyński, Karol, and Shireman, J.V., 1995, Herbivorous         Przybylski, M., 1996, The diel feeding pattern of bitterling,
  fishes: Culture and use for weed management: CRC Press.          Rhodeus sericeus amarus (Bloch) in the Wieprz-Krzna
Page, L.M., and Burr, B.M., 1991, A field guide to fresh­water     Canal, Poland: Polskie Archiwum Hydrobiologii, v. 43,
  fishes of North America north of Mexico: New York,               no. 2, p. 203-222.
  Houghton Mifflin Company.                                      Przybylski, M., and Zieba, G., 2000, Microhabitat preference
Panek, F.M., 1987, Biology and ecology of carp, in Cooper          of European bitterling, Rhodeus sericeus in the Drzeqiczka
  E.L., ed., Carp in North America: Bethesda, Md., American        River (Pilica Basin): Polskie Archiwum Hydrobiologii,
  Fisheries Society, p. 1-15.                                      v. 47, no. 1, p. 99-114.
Pearl River Fisheries Research Institute (PRFRI), 1991, The      Rai, Ash Kumar, 2000, Evaluation of natural food for plank-
  freshwater fishes of Guangdong Province: Chinese Acad-           tivorous fish in Lakes Phewa, Begnas, and Rupa in Pokhara
  emy of Fisheries Science, Guangdong Science and Technol-         Valley, Nepal: Limnology, v. 1, p. 81-89.
  ogy Press.                                                     Raicu, P., Taisescu, E., and Bănărescu, P., 1981, Carassius
Penttinen, Olli-Pekka, and Holopainen, I.J., 1992, Seasonal        carassius and C. auratus, a pair of diploid and tetraploid
  feeding activity and ontogenetic dietary shifts in Crucian       representative species (Pisces, Cyprinidae): Cytologia,
  carp, Carassius carassius: Environmental Biology of              v. 46, p. 233-240.
  Fishes, v. 33, nos. 1-2, p. 215-221.                           Reichard, Martin, and Jurajda, Pavel, 1999, Patterns of onto-
Pénzes, Bethen, and Tölg, István, 1983, Goldfish and orna-         genetic changes in relative growth in the precocial cyprinid,
  mental carp: Woodbury, N.Y., Barron’s, 127 p.                    bitterling (Rhodeus sericeus): Netherlands Journal of Zool-
Perea, P.J., 2002, Asian carp invasion: Fish farm escapees         ogy, v. 49, no. 2, p. 111-124.
  threaten native river fish communities and boaters as well:    Reichard, Martin, Jurajda, Pavel, and Ondračková, M., 2002,
  Illinois Periodicals Online, Northern Illinois University        Interannual variability in seasonal dynamics and species
  Libraries, URL: http://www.lib.niu.edu/ipo/oi020508.html.        composition of drifting young-of-the-year fishes in two
Perez-Bote, J.L., Blasco, M., Da Silva, J.L., and Ruiz de          European lowland rivers: Journal of Fish Biology, v. 60,
  la Concha, J.I., 1998, The diet of tench, Tinca tinca, in        no. 1, p. 87-101.
  Ruiz, M.B., ed., La Tencha, un Recurso Irrenunciable para      Reichard, Martin, Jurajda, Pavel, and Smith, Carl, 2004, Male-
  Extremadura., Camara Oficial de Comercio e Industria de          male interference competition decreases spawning rate in
  Caceres, p. 111-115. [In Spanish with English summary.]          the European bitterling (Rhodeus sericeus): Behavioral
Perrow, M.R., Jowitt, A.J.D., and Johnson, S.R., 1996, Factors     Ecology and Sociobiology, v. 56, p. 34-41.
  affecting the habitat selection of tench in a shallow eutro-   Reynolds, J.D., and Guillaume, H.P., 1998, Effects of phos-
  phic lake: Journal of Fish Biology, v. 48, p. 859-870.           phate on the reproductive symbiosis between bitterling and
                                                                   freshwater mussels: Implications for conservation: Journal
                                                                   of Applied Ecology, v. 35, no. 4, p. 575-581.
            Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 96 of 113

                                                                                                            References Cited 87

Rheinberger, Veronika, Hofer, Rudolf, and Wieser, Wolfgang,        Seeley, H.G., 1886, The freshwater fishes of Europe: London,
  1987, Growth and habitat separation in eight cohorts of            Cassell and Company, 444 p.
  three species of cyprinids in a subalpine lake: Environmen-      Shapolvalov, Leo, 1944, The tench in California: California
  tal Biology of Fishes, v. 18, no. 3, p. 209-217.                   Fish and Game, v. 30, no. 1, p. 54-57.
Richardson, M.J., Whoriskey, F.G., and Roy, L.H., 1995,            Shireman, J.V., and Smith, C.R., 1983, Synopsis of biologi-
  Turbidity generation and biological impacts of an exotic           cal data on the grass carp, Ctenopharyngodon idella
  fish Carassius auratus, introduced into shallow seasonally         (Cuvier and Valenciennes, 1844): FAO Fish Synopsis 135,
  anoxic ponds: Journal of Fish Biology, v. 47, p. 579-585.          FIR/S135, 86 p.
Roberts, Tyson, 1986, A new species and genus of fish from         Singh, S.B., Dey, R.K., and Reddy, P.V.G.K., 1976, Some
  Burma, one of the smallest living vertebrates: Environmen-         additional notes on the piscivorous habits of the grass carps
  tal Biology of Fishes, v. 16, p. 231-241.                          (Ctenopharyngodon idella): Aquaculture, v. 9, p. 195-198.
Robison, H.W., and Buchanan, T.M., 1988, Fishes of Arkan-          Smith, Carl, Reichard, Martin, Jurajda, Pavel, and Przybylski,
  sas: Fayetteville, Ark., University of Arkansas Press, 536 p.      Miroslaw, 2004, The reproductive ecology of the European
Rosa, H., Jr., 1958, A synopsis of biological data on tench,         bitterling (Rhodeus sericeus): Journal of the Zoological
  Tinca tinca: Food and Agriculture Organization, Fisheries          Society of London, v. 262, p. 107-124.
  Division, FAO/58/2/951, 24 p., 2 pls.                            Smith, Carl, Rippon, Karina, Douglas, Alexa, and Jurajda,
Ross, S.T., 2001, Inland fishes of Mississippi: University Press     Pavel, 2001, A proximate cue for oviposition site choice in
  of Mississippi, 624 p.                                             the bitterling (Rhodeus sericeus): Freshwater Biology, v. 46,
Ryabov, I. N., 1979, Intersubfamily hybridization of the family      no. 7, p. 903-911.
  Cyprinidae: Journal of Ichthyology, v. 19, no. 6, p. 57-73.      Smith, C.L., 1985, The inland fishes of New York State:
Sanchez-Herrera, C.F., Gallardo, J.M., Ceballos, E.G., Perez,        Albany, New York State Department of Environmental
  J.M.O., and Dominguez, J.G., 1998, Utilization of artifi-          Conservation, 522 p.
  cial spawning substrate in the reproduction of tench Tinca       Smith, H.M., 1945, The fresh-water fishes of Siam or
  tinca (L.): Polish Archives of Hydrobiology, v. 45, no. 3,         Thailand: U.S Natural Museum, Bulletin 188, 622 p.
  p. 435-438.                                                      Smith, P.W., 1979, The fishes of Illinois: Urbana, University
Schindler, Otto, 1957, Freshwater fishes: London, Thames and         of Illinois Press, 314 p.
  Hudson.                                                          Snyder, D.E., Mulhall Snyder, M.B., Douglas, S.C., 1977,
Schmidt, R.E., and McGurk, J., 1982, Biology of the Euro-            Identification of golden shiner, Notemigonus crysoleucas,
  pean bitterling Rhodeus sericeus (Pisces: Cyprinidae) in the       spotfin shiner, Notropis spilopterus, and fathead minnow,
  Bronx River, New York, USA: An apparently benign exotic            Pimephales promelas, larvae: Journal of the Fisheries
  species: Biological Conservation, v. 24, p. 157-162.               Research Board of Canada, v. 34, no. 9, p.1397-1409.
Schmidt, R.E., Samaritan, J.M., and Pappantoniou, Antonias,        Soin, S.G., and Sukhanova, A.I., 1972, Comparative morpho-
  1981, Status of the Bitterling, Rhodeus sericeus, in south-        logical analysis of the development of the grass carp, the
  eastern New York: Copeia, no. 2, p. 481-482.                       black carp, the silver carp and the bighead (Cyprinidae):
Schrank, S.J., Braaten, P.J., and Guy, C.S., 2001, Spatiotempo-      Journal of Ichthyology, v. 12, no. 1, p. 61-71.
  ral variation in density of larval bighead carp in the Lower     Spotila, J.R., Terpin, K.M., Koons, R.R., and Bonati, R.L.,
  Missouri River: Transactions of the American Fisheries             1979, Temperature requirements of fishes from eastern Lake
  Society, v. 130, p. 809-814.                                       Erie and upper Niagara River: Environmental Biology of
Schwartz, F.J., 1964, Natural salinity tolerances of some fresh-     Fishes, v. 4, no. 3, p. 281-307.
  water fishes: Underwater Naturalist, v. 2, no. 2, p. 13-15.      Stanley, J.G., and Jones, J.B., 1976, Morphology of androge-
Schwartz, F.J., 1972, World literature to fish hybrids with an       netic and gynogenetic grass carp, Ctenopharyngodon idella
  analysis by family, species, and hybrid: Publications of the       (Valenciennes): Journal of Fish Biology, v. 9, p. 523-528.
  Gulf Coast Research Laboratory Museum, no. 3. 328 p.             Stanley, J.G., Miley, W.W., II, Sutton, D.L., 1978, Repro-
Schwartz, F.J., 1981, World literature to fish hybrids with          ductive requirements and likelihood for naturalization of
  an analysis by family, species, and hybrid: Supplement 1:          escaped grass carp in the United States: Transactions of the
  Seattle, Wash., National Oceanic and Atmospheric Adminis-          American Fisheries Society, v. 107, no. 1, p. 119-128.
  tration (NOAA), Technical Report NMFS SSRF-750. 507 p.           Starling, Fernando, L.R.M., 1993, Control of eutrophication
Scott, W.B., and Crossman, E.J., 1973, Freshwater fishes             by silver carp (Hypophthalmichthys molitrix) in the tropical
  of Canada: Ottawa, Fisheries Research Board of Canada,             Paranoá Reservoir (Brasília, Brazil): A mesocosm experi-
  Bulletin 184, 966 p.                                               ment: Hydrobiologia, v. 257, p. 143-152.
                Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 97 of 113

88   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

Sterba, Günther, 1973, Freshwater fishes of the world:             Terrell, J.W., and Fox, A.C., 1974, Food habits, growth, and
  Neptune City, N.J., T.F.H. Publications.                           catchability of grass carp in the absence of aquatic vegeta-
Stevenson, J.H., 1965, Observations on grass carp in                 tion, in Rogers, W.A., ed., Proceedings of the 28th Annual
  Arkansas: Progressive Fish-Culturist, v. 27, p. 203-206            Conference of the Southeastern Association of Game and
                                                                     Fish Commissioners, p. 251-259.
Strauss, R.E., and Bond, C.E., 1990, Taxonomic methods:
  Morphology, in Schreck, C.G., and Moyle, P.B., eds.,             Trautman, M.B., 1981, The fishes of Ohio: Columbus, Ohio
  Methods for fish biology: Bethesda, Md., American                  State University Press, 782 p.
  Fisheries Society, p. 109-140.                                   Verigin, B.V., and Makeeva, A.P., 1974, Hybridization of the
Sublette, J.E., Hatch, M.D., and Sublette, Mary, 1990, The           carp and bighead: Soviet Genetics, v. 8, no. 7, p. 844-851.
  fishes of New Mexico: Albuquerque, University of New             Verigin, B.V., Makeeva, A.P., and Shubnikova, N.G., 1975,
  Mexico Press, 393 p.                                               The morphology of underyearling hybrids of the bighead
Summerfelt, R.C., Mauck, P.E., and Mensinger, Gary, 1971,            Aristichthys nobilis and the grass carp Ctenopharyngodon
  Food habits of the carp, Cyprinus carpio L. in five Okla-          idella: Journal of Ichthyology, v. 15, no. 2, p. 226-231.
  homa reservoirs: Proceedings of the Southeastern Associa-        Verigin, B.V., Makeeva, A.P., and Shubnikova, N.G., 1979,
  tion of Game and Fish Commissions, v. 24, p. 352-377.              A case of natural hybridization between Hypophthalmi-
Svärdson, Gunnar, 1949, Note on spawning habits of Leucisus          chthys molitrix and Aristichthys nobilis (Pisces, Cyprini-
  erythrophthalmus (L.), Abramis brama (L.), and Esox lucius         dae): Zoolosicheskifi Zhurnal, v. 58, no. 2, p. 190-196.
  (L.): Institute of Freshwater Research, Sweden, Drottning-         [In Russian with English summary.]
  holm, Report no. 29, p.102-107.                                  Verigin, B.V., Shakha, D.N., and Kamilov, B.G., 1990, Corre-
Swift, Camm, Yeager, R.W., and Parrish, P.R., 1977, Distri-          lation among reproductive indicators of the silver carp,
  bution and natural history of the fresh and brackish water         Hypophthalmichthys molitrix, and the bighead, Aristichthys
  fishes of the Ochlocknee River, Florida and Georgia: Talla-        nobilis: Journal of Ichthyology, v. 30, p. 80-92.
  hassee, Fla., Tall Timbers Research Station, Bulletin no. 20,    Victorovsky, R.M., 1966, (Morphological characteristic of
  111 p.                                                             carp [Cyprinus carpio L.] X tench [Tinca tinca L.] hybrids):
Szczerbowski, J.A., 2001, Carassius auratus (Linnaeus,               Izv. Gos. Nauchno-Issled. Inst. Ozern. Rechn. Rybn. Khoz.,
  1758), in Bănărescu, P.M., and Paepke, H.J., eds., The             v. 66, p. 136-142. [In Russian with English summary.]
  freshwater fishes of Europe, v. 5/III; Cyprinidae 2/III          Vinogradov, V.K., Erokhina, L.V., Savin, G.I., and Konradt,
  and Gasterosteidae: AULA-Verlag GmbH Wiebelsheim,                  A.G., 1966, Methods of artificial breeding of herbivorous
  Germany, p. 5-41.                                                  fishes: Biological Abstracts, v. 48, no. 20. [Abstract 99805,
Szczerbowski, J.A., and Szczerbowski, A.J., 2001, Caras-             1967.]
  sius carassius (Linnaeus, 1758), in Bănărescu, P.M., and         von Oertzen, Jörg-A., 1985, Resistance and capacity adapta-
  Paepke, H.J., eds., The freshwater fishes of Europe, v. 5/III;     tion of juvenile silver carp, Hypophthalmichthys molitrix
  Cyprinidae 2/III and Gasterosteidae: AULA-Verlag GmbH              (Val.), to temperature and salinity: Aquaculture, v. 44, no. 4,
  Wiebelsheim, Germany, p. 43-78.                                    p. 321-333.
Tang, Yun-An, 1960a, Report of the investigation on spawn-         Voropaev, N.V., 1968, Morphological characteristics, diet and
  ing of Chinese carps in Ah Kung Tian Reservoir: Tainan,            certain fish farming attributes of silver carp and bighead
  Taiwan: Taiwan Fisheries Research Institute, Taiwan Fish           and their hybrids: Aquatic Weeds Abstracts, v. 20, no. 2.
  Culture Station, 11 p.                                             [Abstract no. 744, 1970.]
Tang, Yun-An, 1960b, Reproduction of the Chinese carps,            Vovk, P.S., 1979, Temperature and food adaptation of the Far
  Ctenopharyngodon idellus and Hypophthalmichthys moli-              East herbivorous fishes: Pacific Science Congress Proceed-
  trix in a reservoir in Taiwan: Japanese Journal of Icthythol-      ings, p. 41-42.
  ogy, v. 8, nos. 1-2, p.1-2.                                      Walker, R.M., and Johansen, P.H., 1977, Anaerobic metabo-
Tang, Yun-An, 1965, Progress in the hormone spawning of             lism in goldfish, Carassius auratus: Canadian Journal of
  pondfishes in Taiwan: Proceedings of the Indo-Pacific Fish-       Zoology, v. 55, no. 8, p. 1304-1311.
  eries Council, v. 11, no. 2, p. 122-127.                         Wallen, I.E., 1951, The direct effect of turbidity on fishes:
Tave, Douglas, 1988, Genetics of scale pattern in common            Oklahoma Agricultural and Mechanical College, Bulletin,
  carp: Aquaculture Magazine, November/December,                    v. 48, no. 2., p. 1-27.
  p. 59-61.                                                        Waller, U., 1985, Study on the physiological responses of the
Taylor, Jane, and Mahon, Robin, 1977, Hybridization of              silver carp Hypophthalmichthys molitrix under the specific
  Cyprinus carpio and Carassius auratus, the first two exotic       conditions in Schlewsig-Holstein with special regard to
  species in the lower Laurentian Great Lakes: Environmental        its brackish water tolerance, in Experiences and problems
  Biology of Fishes, v. 1, no. 2, p. 205-208.
             Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 98 of 113

                                                                                                             References Cited 89

  in introducing nonindigneous species: Hamburg, Arbeiten           Wydoski, R.S., and Whitney, R.R., 2003, Inland fishes of
  des Deutschen Fischerei-Verbandes, no. 37a., p. 105-128.           Washington: Bethesda, Md., American Fisheries Society
  [In German with English summary.]                                  and the University of Washington Press.
Wang, Ji-Qiao, Huanliang Lui, Hongyu Po, and Lina Fan,              Xie Ping, 2003, Silver carp and bighead, and their use in the
 1997, Influence of salinity on food consumption, growth              control of algal blooms: Beijing, Science Press, 134 p.
 and energy conversion efficiency of common carp (Cypri-            Yamamoto, M.N., and Tagawa, A.W., 2000, Hawaii’s native
 nus carpio) fingerlings: Aquaculture, v. 148, p. 115-124.            and exotic freshwater animals: Honolulu, Mutual Publish-
Ware, F.J., and Gasaway, R.D., 1978, Effects of grass carp on         ing, 200 p.
 native fish populations in two Florida lakes: Proceedings of       Yen, Mai Dinh, 1985, Species composition and distribution of
 the 30th Annual Conference of the Southeastern Association           the freshwater fish fauna of the North of Vietnam: Hydro-
 of Fish and Wildlife Agencies, p. 324-335.                           biologia, v. 121, p. 281-286.
Watkins, C.E., Shireman, J.V., Rottman, R.W., and Collee,           Yih, Peh-Lu, and Tze-Sin Liang, 1964, Natural conditions of
 D.E., 1981, Food habits of fingerling grass carp: The                the spawning grounds of the “domestic fishes” in Yang-
 Progressive Fish-Culturist, v. 43, no. 2, p. 95-97.                  tze River and essential external factor for spawning: Acta
Wattendorf, R.J., 1986, Rapid identification of triploid grass        Hydrobiologica Sinica , v. 5, no. 1, p.1-15. [In Chinese with
 carp with a Coulter counter and channelyzer: Progressive             English summary.]
 Fish-Culturist, v. 48, no. 2, p. 125-132.                          Yilmaz, F., 2002, Reproductive biology of the tench Tinca
Welcomme, R.L., 1988, International introductions of inland           tinca (L., 1758) inhabiting Porsuk Dame Lake (Kutahya,
 aquatic species: Food and Agriculture Organization of the            Turkey): Fisheries Research, v. 55, no. 1-3, p. 313-317.
 United Nations (FAO), Rome, Italy, FAO Fisheries Techni-           Yue, Peiqi, and others, 2000, Fauna sinica; Osteichthyes;
 cal Paper 294, 318 p.                                                Cypriniformes III: Beijing, China, Science Press, 661 p.
Wheeler, Alwyne, 1969, The fishes of the British Isles and          Zang, Weiling, Wu Wang, Ling Ye, Zheng Yu, Guofan Ni, and
 north-west Europe: East Lansing, Michigan State University           Bin Zhao, 1989, Toxic effects of salinity (S ppt) on some
 Press, 613 p.                                                        freshwater fishes: Oceanologia et Limnologia Sinica, v. 20,
Wheeler, Alwyne, 1978. Key to the fishes of northern Europe:          no. 5, p. 445-452. [In Chinese with English summary.]
 London, Frederick Warne Ltd.                                       Zhadin, V.I., and Gerd, S.V., 1963, Fauna and flora of the
Whitworth, W.R., 1996, Freshwater fishes of Connecticut               rivers lakes and reservoirs of the U.S.S.R.: Translated
 (2d ed.): State Geological and Natural History Survey of             from Russian by the Israel Program for Scientific Transla-
 Connecticut, Bulletin 114, 243 p.                                    tions, Jerusalem, 626 p. [Originally published in Moskow,
Wieser, W., 1991, Physiological energetics and ecophysiol-            1961, by Gosudarstvennoe Uchebno-Pedagogicheskoe
 ogy, in Winfield, I.J., and Nelson, J.S., eds., Cyprinid fishes:     Izdatel’stvo Misisterstva Prosveshcheniya RSFSR.]
 Systematics, biology and exploitation: London, Chapman             Zhong, L., Chao, J., Zeng, M., Ouyang, H., Chen, F., Li, Y,
 and Hall, p. 426-455.                                                Zhao, A., and Su, Z., 1980, Pond fish culture in China:
Woźniewski, Michał, and Opuszyński, Karol, 1988, Threshold            Guangzhou, Pearl River Fisheries Research Institute, China
 oxygen content in water for juvenile stages of the cyprinids         National Bureau of Aquatic Products.
 (Ctenopharyngodon idella Val., Hypophthalmichthys moli-            Zhou, Chunsheng, Zhixin Liang, and Heinan Huang, 1980,
 trix Val., Aristichthys nobilis Rich., Cyprinus carpio L.):          Ecological features of the spawning of certain fishes in the
 Roczniki Nauk Rolniczych, v. 101, no. 4, p. 51-59.                   Hanjiang River after the construction of dams: Acta Hydro-
 [In Polish with English summary.]                                    biologica Sinica, v. 7, no. 2, p. 188-193. [In Chinese with
Wu, Hsien-Wen, and others 1964a, Chinese fishes of the                English summary.]
 family Cyprinidae, Vol. 1: Shanghai, China, Shanghai               Zhul’kov, A.I., and Nikiforov, S.N., 1988, Some morphologi-
 Publishing House of Science and Technology. [In Chinese.]            cal and biological data on the bitterling Rhodeus sericeus
Wu, Xian-Wen, Gan-Rong Yang, Pei-Qi Yue, and Hong-Jin                 from the Tym’ River (Sakhalin I.): Journal of Ichthyology,
 Huang, eds., 1964b, The economic animals of China: Fresh-            v. 28, no. 1, p. 149-153.
 water fishes: Beijing, China, Science Press, [In Chinese.]
              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 99 of 113

90   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                 One of the earliest U.S. records of Silver Carp from the wild, this fish was captured in the
                 lower Mississippi River near Greenville, Mississippi, about 1990. (Photo by Leo G. Nico.)
Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 100 of 113




                        Appendixes
             Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 101 of 113

92   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                                                                                 Goldfish, 2.2 kg, from Kalvemose
                                                                                 Lake, Denmark. (Photo copyright
                                                                                 © www.jjphoto.dk, courtesy of
                                                                                 Johnny Jensen.)
   Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 102 of 113
                                                                                                        Appendix A 93



Appendix A. Foreign cyprinids established or reported from the United States.

Nonindigenous foreign cyprinids introduced to inland waters are listed by state. The matrix is largely based on
Fuller and others (1999) although several records have been added or modified due to new information.

Key to symbols:
E - Established, one or more breeding populations known to exist.
E? - reported from state, possibly established, existence of a breeding population not confirmed.
X – Only known established population(s) eradicated or extirpated.
X? - previously known to be established, recent information indicates possible extirpation.
R - reported from one or more localities, no evidence of establishment.
R? - reported, but record or records not fully confirmed (that is, some doubt remains concerning identification).
asterisk (*) – indicates that we have located (or found published reference to) voucher specimen(s) that support
one or more of a state’s records. In most cases, the voucher has been deposited and catalogued in a recognized
ichthyological collection; however, not all specimens have been examined to verify identification.
Note: For states where a species is listed as established, possibly established, or extirpated, other records may
indicate that the species has been reported from one or more sites within the same state.
Appendix A. Foreign cyprinids established or reported from the United States.




 Scientific Name                Common Name




                                                                                                                                                                                                       Iowa




                                                                                                                                                                          Idaho
                                                                                                                                                                                                                                              Maine




                                                                                                                                                                 Hawaii
                                                                                                                                                                                  Illinois




                                                              Alaska
                                                                                                                                             Florida
                                                                                                                                                                                             Indiana
                                                                                                                                                                                                              Kansas




                                                                       Arizona
                                                                                                                                                       Georgia
                                                                                                                                                                                                                                                                                                                      Missouri




                                                    Alabama
                                                                                                                                                                                                                                                                                 Michigan




                                                                                                         Colorado
                                                                                                                                  Delaware
                                                                                                                                                                                                                                                      Maryland




                                                                                                                                                                                                                       Kentucky




                                                                                 Arkansas
                                                                                            California
                                                                                                                                                                                                                                  Louisiana
                                                                                                                                                                                                                                                                                            Minnesota
                                                                                                                                                                                                                                                                                                        Mississippi




                                                                                                                    Connecticut
                                                                                                                                                                                                                                                                 Massachusetts
  Brachydanio rerio             Zebra Danio                                                   R                       R                      R*
  Carassius auratus             Goldfish            E?*                E*        E?*        E*            E           E            E         R*        E*         E        E      E*         E*        E*     E*        E         E?           R      E*         E*              E*           E         E?*           E*
  Carassius carassius (?)       Crucian Carp                                                                                                                                       X
  Ctenopharyngodon idella       Grass Carp           R                  R         E           R           R           R            R         R*         R         R        R      E*          R        E*      R        E         E*                   R           R             R*         E?            E            E
  Cyprinus carpio               Common Carp         E*                 E*        E*         E*           E*           E           E*         E*        E*         E       E*      E*         E*        E*     E*       E*         E*          E?      E*         E*              E*         E*          E*            E*
  Danio malabaricus             Malabar Danio                                                                                                R*
  Hypophthalmichthys molitrix   Silver Carp          R                  R         E                       R                                  R*                                   E*          E        E       R        E         E*                                                                      E            E
  Hypophthalmichthys nobilis    Bighead Carp         R                  R         E           R           R                                   R                                   E*          E        E      E*        E         E*                                                          R           E            E
  Leuciscus idus                Ide                                              R?                                   X                      R?                                   R?         R?               R?                  R?          E?      X?         R?                         R?                        R?
  Morulius chrysophekadion      Black Sharkminnow                                                                                             R
  Mylopharyngodon piceus        Black Carp                                                                                                                                        R*                                              E?*                                                                   R?             R
  Puntius conchonius            Rosy Barb                                                                                                     R
  Puntius filamentosus          Blackspot Barb                                                                                                                   X?
  Puntius gelius                Dwarf Barb                                                                                                    R
  Puntius schwanenfeldii        Tinfoil Barb                                                                                                  R
  Puntius semifasciolatus       Green Barb                                                                                                                       X?
  Puntius tetrazona             Tiger Barb                                                  R*                                                R
  Rhodeus sericeus              Bitterling
  Scardinius erythrophthalmus   Rudd                 R                            R                       R         R?                                                            R*         R?               X?                               E                 E*                                                    R
                                                                                                                                                                                                                                                                                                                                 94   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




  Tinca tinca                   Tench               R?                  R        R?           E          E*         X?             X         R?         R                 E*       R          R        R       R       R?           R                 E?*        R?               R                                   R*

                                   Total             7         0        6          8          7            7           7            4        14         4         5        4      10          8         6      8         6          8          4        5           6              4          5            6            9
                                   E/E?              2         0        2          5          3            3           2            2         1         2         2        3        5         4         5      3         5          6          3        3           3              2          3            5            5
                                                                                                                                                                                                                                                                                                                                                                                                                                         Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 103 of 113




                                   R/R?              5         0        4          3          4            4           3            1        13         2         1        1        4         4         1      4         1          2          1        1           3              2          2            1            4




              Number of
                                   X/X?              0         0        0          0          0            0           2            1         0         0         2        0        1         0         0      1         0          0          0        1           0              0          0            0            0




            species by state
Appendix A. Foreign cyprinids established or reported from the United States.                                                                                    (Continued)




                   Common Name




                                                                                                                                                                                                                                                                        Utah
                                                                                                                                                                                                                                                                                                                                                                  E/E?
                                                                                                                                                                                                                                                                                                                                                                                X/X?




                                                                                                                                                          Ohio
                                                                                                                                                                                                                                                                                                                                                                         R/R?




                                                                                                                                                                                                                                                                Texas
                                                                                                                                                                                                                                                                                                                                                                                       Totals




                                                            Nevada
                                                                                                                                                                             Oregon
                                                                                                                                                                                                                                                                                         Virginia
                                                                                                                                                                                                                                                                                                    Virginia



                                                                                                                                                                                                                                                                               Vermont




                                       Montana
                                                                                                               New York
                                                                                                                                                                                                                                                                                                                                                        Wyoming




                                                 Nebraska
                                                                                                                                                                  Oklahoma
                                                                                                                                                                                                                                                                                                                                            Wisconsin




                                                                                                                                                                                                                                                    Tennessee




                                                                                     New Jersey
                                                                                                                                                                                                                                                                                                               Washington




                                                                                                  New Mexico
                                                                                                                                           North Dakota
                                                                                                                                                                                                     Rhode Island
                                                                                                                                                                                                                                                                                                                            West Virginia




                                                                                                                                                                                      Pennsylvania
                                                                                                                                                                                                                                     South Dakota




                                                                                                                          North Carolina
                                                                                                                                                                                                                    South Carolina




                                                                     New Hampshire
                   Zebra Danio                                                                      X                                                                                                                                                                                                                                                              0      3      1      4
                   Goldfish             E        E*         E*       E*              E?* E?                    E*         E?*               E?            E*       E         E?       E*             E*             E*                 E            E*          E*      R       R        E*         E*           E          E?*               E          E        45      4      0     49
                   Crucian Carp                                                                                                                                                                                                                                 R?                                                                                                 0      1      1      2
                   Grass Carp                    E?          R         R               R            R          R*            R               R            R        R          R         R                              R               R              E          E      R                 R          R           R            R               R          R        11     34      0     45
                   Common Carp          E        E*         E*       E*              E*           E*           E*         E*               E*             E*      E*         E*       E*               E            E*               E*             E*          E*      E*      E        E*         E*         E*           E*              E*          E*        49      0      0     49
                   Malabar Danio                             R                                                                                                                                                                                                                                                                                                     0      2      0      2
                   Silver Carp                    R                                                                                                                                                                                    R              E                                                                                                            9      7      0     16
                   Bighead Carp                   E                                                                                                       R        R                                                                   R              E          R                                                            R               R                   11     12      0     23
                   Ide                            R                                  R?                        X*         R?                              R?                            X                                                             R          R                        X          X                      R?                                     1     16      5     22
                   Black Sharkminnow                                                                                                                                                                                                                                                                                                                               0      1      0      1
                   Black Carp                                                                                                                                                                                                                                                                                                                                      1      3      0      4
                   Rosy Barb                                                                                                                                                                                                                                                                                                                                       0      1      0      1
                   Blackspot Barb                                                                                                                                                                                                                                                                                                                                  0      0      1      1
                   Dwarf Barb                                                                                                                                                                                                                                                                                                                                      0      1      0      1
                   Tinfoil Barb                                                                                                                                                                                                                                                                                                                                    0      1      0      1
                   Green Barb                                                                                                                                                                                                                                                                                                                                      0      0      1      1
                   Tiger Barb                                                                                                                                                                                                                                    R                                                                                       R         0      4      0      4
                   Bitterling                                                                                  X?*                                                                                                                                                                                                                                                 0      0      1      1
                   Rudd                           E                                    X                       E*                                                  R                   E?                                              E                        E?             R* E*? E*?                        R            R              X                     8     11      3     22
                   Tench                          R          R                         R          X*           X?            R                            R        R         X*         R                              R                              R          R      R      R?        X*         X*         E*           R?                R                    5     28      6     39

                      Total             2          8         5          3              6            5            7           5                3            6        6         4          6              2              4                6             7          9       4      4          6          6          5             7              6          4
                                                                                                                                                                                                                                                                                                                                                                                                                Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 104 of 113




                      E/E?              2          5         2          2              2            2            3           2                2            2        2         2          3              2              2                3             5          4       1      1          3          3          3             2              2          2
                      R/R?              0          3         3          1              3            1            1           3                1            4        4         1          2              0              2                3             2          5       3      3          1          1          2             5              3          2




  Number of
                      X/X?              0          0         0          0              1            2            3           0                0            0        0         1          1              0              0                0             0          0       0      0          2          2          0             0              1          0




species by state
                                                                                                                                                                                                                                                                                                                                                                                                Appendix A 95
             Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 105 of 113

96   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                                                                                   Grass Carp, Caloosahatchee River,
                                                                                   Florida, December 19, 1997. (Photo
                                                                                   by Leo G. Nico.)
                Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 106 of 113

                                                                                                                                                               Appendix B  97




Appendix B. Meristics of foreign nonindigenous cyprinids and selected hybrids.

     This appendix contains meristic characters for the eleven foreign nonindigenous cyprinids treated in this guide, as
well as some of their hybrids. Each table presents meristic information from a number of reports, generally ranging over a
wide geographic area (often including data from populations in both native and non-native areas). Because the soft rays of
the dorsal and anal fins are often difficult to discern, many authors typically report only a single number, which includes
one unbranched ray plus all branched rays. We have reproduced these counts as given by the original authors. In contrast,
some authors give counts for both unbranched and branched rays in the fins. The format of these counts has been standard-
ized by using Roman numerals to indicate unbranched rays followed by Arabic numerals (in parentheses) to represent the
number of soft branched rays. Gill-raker counts are based on the first (outer) gill arch. All gill rakers are counted, including
small rudimentary ones. Some authors give either upper and lower limb counts, or inner and outer (anterior and posterior)
counts, and we have reported those data where available. For more information on reporting meristics, see “Methods.”


Goldfish (Carassius auratus)

                                                                                                                                        Scott
                 Nikolyukin                     Kiselov                      Radimowski         Radimowski
                                                               Taylor and                                                                and      Yue and
                    1946,    Berg              (1962), in                     (1973), in         (1973), in Bănărescu                                     Nakamura              Wheeler
  Citation                                                       Mahon                                                                 Cross-      others
                  in Berg   (1964)            Szczerbow-                     Szczerbow-         Szczerbow-    (1964)                                       (1969)                (1969)
                                                                 (1977)                                                                 man        (2000)
                   (1964)                      ski (2001)                     ski (2001)         ski (2001)
                                                                                                                                       (1973)
                                                              Laurentian                                                                                                          NW
Source locale      Russia       Russia          Ukraine                         China             Ukraine         Romania              Canada       China         Japan
                                                              Great Lakes                                                                                                        Europe
Lateral-line
                   28-31         28-33          26-31             28-31         28-30             26-31              28-32             27-30        27-30         30-33           28-33
scales

                   iii-iv        iii-iv          iii-iv            ii-iii        iii                iii            iii-iv                            iii            iii           iii-iv
Dorsal rays                                                                                                                            (15-18)
                  (15-18)       (14-19)         (13-19)          (15-18)       (16-18)            (15-19)         (14-18)                          (15-19)        (16-18)        (15-19)

                                 ii-iii                           ii-iii         iii                iii               iii                             iii           iii            ii-iii
Anal rays         iii (5-6)                                                                                                             (5-6)
                                 (5-6)                            (5-6)         (5-6)              (5-6)              (5)                             (5)           (5)            (5-6)

Pectoral rays                                                   i (13-15)                                         i (14-18)            (15-17)    i (16-17)

Pelvic rays                                                       i (7-9)                                            i (7-8)            (8-9)        i (8)

Vertebrae          29-31         29-31          29-31                           26-31             25-31              29-31             28-29                      28-30

                                                                 39-47
Gill rakers        40-48         39-50          38-47           outside,        37-46             38-45              40-52             37-43
                                                              47-53 inside



Crucian Carp (Carassius carassius)

                                                      Szczerbowski
                         Drjagin (1949, in
                                                          (1995),               Nikolyukin                                  Yue and              Nikolyukin
                          Szczerbowski                                                              Bănărescu
      Citation                                       in Szczerbowski          (1946), in Berg                                others               (1946), in         Wheeler (1969)
                        and Szczerbowski                                                              (1964)
                                                    and Szczerbowski              (1964)                                     (2000)              Berg (1964)
                              (2001)
                                                          (2001)
Source locale                    Russia                      Poland               Russia              Romania                  China                Russia                NW Europe
Lateral-line scales              28-37                       32-35                32-35                30-35                   32-34                29-36                    32-35
Dorsal rays                   iii-iv (14-21)              iii-iv (16-19)       iii-iv (16-19)       iii-iv (14-17)          iii (16-18)          iii-iv (16-20)           iii-iv (14-21)
Anal rays                      ii-iii (6-8)                ii-iii (5-8)          iii (5-6)            iii (5-7)              iii (6-7)             iii (6-7)                iii (6-8)
Pectoral rays                                                                                                               i (14-16)
Pelvic rays                                                                                                                    i (8)
Vertebrae                        31-33                       30-33                31-34                                                             32-33
Gill rakers                      22-33                       22-28                28-33                23-33                                        26-30                    26-31
                   Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 107 of 113

98   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

Common Carp (Cyprinus carpio)

                                                                  Kirpichnikov
                                                                                                             Scott and                    Yue and
                                          Taylor and            (1967), in Baruš      Bănărescu    Balon                                              Nakamura        Wheeler
      Citation        Berg (1964)                                                                            Crossman                      others
                                         Mahon (1977)              and others           (1964)  (1974, 1995)                                           (1969)          1969
                                                                                                               (1973)                      (2000)
                                                                     (2001)
                                             Laurentian                                                      Danube
Source locale            Russia                                       China            Romania                            Canada           China        Japan       NW Europe
                                             Great Lakes                                                      River
Lateral-line scales      32-40                  37-40                 33-39              34-40               34-40        35-39             32-40       33-36          35-40
                                                                                                               ii-iv
Dorsal rays           iii-iv (15-21)          iii (18-20)            (18-21)          ii-iv (17-22)                       (18-20)        iv (16-22)   iii (19-21)   iii-iv (17-22)
                                                                                                             (18-22)
Anal rays               iii (5-6)              ii-iii (5)                              ii-iii (4-6)        ii-iii (4-5)     (5)             iii (5)     iii (5)       ii-iii (5)
Pectoral rays                                 i (13-15)                                i (14-19)            i (14-19)     (14-17)         i (14-16)
Pelvic rays                                     i (7-8)                                 ii (7-9)             ii (7-9)      (8-9)            ii (8)
Vertebrae                36-38                                                                                            35-36                         31-32
                                                                                                             22-28
                                            21-29 outside,
Gill rakers              21-29                                        18-21              22-28             inside; 29-
                                             27-31 inside
                                                                                                           36 outside



Common Carp X Goldfish                   (Cyprinus carpio X Carassius auratus)

                             Bănărescu                       Taylor and Mahon             Prokeš and Baruš
      Citation
                               (1964)                              (1977)                      (1996)

Source locale                 Romania                       Laurentian Great Lakes          Czech Republic
Lateral-line scales              38-39                              32-35                             36
Dorsal rays                    iii (21)                         iii-iv (17-18)                     iv (17)
Anal rays                         iii (6)                          ii-iii (5)                      iii (5)
Pectoral rays                                                      i (13-15)                       i (15)
Pelvic rays                    ii (8-9)                             I (7-8)                        ii (8)
Vertebrae                           35                                                                35
                                                            0-1 on first and second
Pharyngeal teeth             1,1,3-3,1,1                                                       1,1,3-3,1,1
                                                              row, 4 on third row
                                                                30-40 outside,
Gill rakers                         24                                                   25 outside, 31 inside
                                                                 25-42 inside



Common Carp X Crucian Carp                        (Cyprinus carpio X Carassius carassius)

                           Nikolyukin (1937),                     Nikolyukin (1946),           Jones and Linfield                  Bănărescu
       Citation
                             in Berg (1964)                         in Berg (1964)                  (1972)                           (1964)

Source locale                        Russia                              Russia                        Britain                      Romania
Lateral-line scales                  35-38                                36-39                                                       35-39
Dorsal rays                    iii-v (16-21)                         iii-iv (17-21)                         (19)                    iv (17-21)
Anal rays                           vvv (5-6)                            iii (5-6)                           (6)                     iii (4-5)
Vertebrae                            33-36                                                                                            33-37
Pectoral rays                                                                                               (15)
Pelvic rays                                                                                                  (8)
Caudal rays                                                                                                 (21)
                                 Most often                            Most often
Pharyngeal teeth                                                                                       1,4-4,1                Various, see text
                                  1,4-4,1                               1,4-4,1
Gill rakers                                                               26-32
Barbels                                                                                          One on each side
                Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 108 of 113

                                                                                                                                                           Appendix B  99

Grass Carp (Ctenopharyngodon idella)

                        Berry and Low                                         Nakamura                                        Kilambi and
       Citation                                 Berg (1964)                                             Chen (1998)
                            (1970)                                             (1969)                                        Zdinak (1981)

Source locale              Malaysia                   Russia                     Japan                      China            Arkansas, USA
Lateral-line scales          40-42                    43-45                     37-39                       38-44                 38-45
Dorsal rays                 i-ii (8)                  iii (7)                    iii (7)                    iii (7)
Anal rays                   ii (8-9)                  iii (8)                    iii (8)                   iii (8-9)               8-10
Pectoral rays              i (14-16)                                                                      i (16-18)               15-18
Pelvic rays                 i (7-8)                                                                         ii (8)
Vertebrae                                                                         41
                                                                                                                            8-12 (lower limb,
Gill rakers                                            12
                                                                                                                               first arch)



Grass Carp X Bighead Carp               (Ctenopharyngodon idella X Hypophthalmichthys nobilis)

                       Berry and Low         Andriasheva              Cassani and                  Verigin and others        Kilambi and
       Citation
                           (1970)              (1968)                 others, (1984)                     (1975)             Zdinak (1981)

Source locale             Malaysia               Russia                    Arkansas                                            Arkansas
Lateral-line scales         52-65                60-67                      42-59                                                42-57
Dorsal rays                 ii (8)                                          i (6-8)                       (7)
Anal rays                 ii (10-11)                                       0-i (8-11)                                           (8-10)
Pectoral rays            i-ii (17-19)                                      i (16-20)                                             17-21
Pelvic rays               i-ii (7-8)                                        i (7-8)
                                                                                                                                 18-23
Gill rakers
                                                                                                                        (lower limb, first arch)
Keel                       present               present           Sometimes present
                                                                          variable
Pharyngeal teeth           0,4-5,0                                                                      1,4-5,1
                                                                       (see citation)



Black Carp (Mylopharyngodon piceus)

                                                                Nikolsky           Nakamura               Wu and                             Chu and
       Citation       Kimura(1934)      Berg (1964)                                                                       Chu (1984)                           Chen (1998)
                                                                 (1956)           (1963, 1969)         others (1964a)                      others (1989)

Source locale            China            Russia                 Russia                 Japan?              China            China              China             China
Lateral-line scales        43              39-43                 42-43                  41-44               39-45            39-46              40-44             39-44
                                                                                        8-9 or
Dorsal rays              iii (7)          iii (7-8)              iii (7)                                   iii (7-8)         iii (7)            iii (7)           iii (7)
                                                                                       iii (7-8)
                                                                                        8-9 or
Anal rays                iii (8)           iii (8)               iii (8)                                   iii (8-9)         iii (8)               8-9           iii (8-9)
                                                                                        iii(7-8)
Pectoral rays            i (16)                                                                             i (16)                              i (16)           i (16-18)
Pelvic rays               i (8)                                                                              i (8)           ii (8)                i (8)          ii (8)
                                                                                          38
Vertebrae                                  38-41                 38-41                                      37-40
                                                                                        (n=1)
                                                                                                           15-21
Gill rakers              4+14              19-21                 19-21                  14-18                                15-16              18-20
                                                                                                        usually 18-20
                  Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 109 of 113

100   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification

Bighead Carp (Hypophthalmichthys nobilis)

                      Antalfi and Tolg,
                       in Opuszynski        Nakamura          Nakamura                                     Berry and Low
      Citation                                                                    Chen (1998)
                       and Shireman          (1969)            (1963)                                          (1970)
                           (1995)
Source locale             Poland?             Japan            Japan                 China                   Malaysia
Lateral-line scales       114-120            99-112             106                 91-108                    98-100
Dorsal rays                iii (10)          iii (7,10)         8-11                iii (7-8)                  ii (8)
Anal rays                iii (15-17)        iii (12-14)        13-14               iii (10-13)               ii (12-14)
Pectoral rays                                                                      i (16-19)                 iI (17019)
Pelvic rays                                                                          i (7-8)                  i (8-9)
Gill akers                                                      130
Vertebrae                                       38



Silver Carp (Hypophthalmichthys molitrix)

                                                                                           Nakamura
      Citation            Berg (1964)         Chen (1998)        PRFRI (1991)
                                                                                            (1969)

Source locale                Russia               China                China                     Japan
Lateral-line scales         110-124               91-120           108-120                      98-116
Dorsal rays                   ii (7)               iii (7)             iii (7)                   iii (7)
Anal rays                 ii-iii (12-14)        iii (11-13)            iii (13)                iii 12-14)
Pectoral rays                                    i (16-17)             i (17)
Pelvic rays                   i (7)               i (7-8)               i (8)
Vertebrae                      37                                        37                       37
Gill rakers                                                                                    about110



Ide (Leuciscus idus)

      Citation           Chen (1998)       Bănărescu (1964)     Berg (1964)          Wheeler (1969)

Source locale               China              Romania            Russia             Western Europe
Lateral-line scales         55-59                55-61            55-63                    56-61
Dorsal rays                 iii (8)             iii (7-9)          iii (8)                 iii (8)
Anal rays                  iii (9-11)          iii (9-11)        iii (9-12)              iii (9-10)
Pectoral rays              i (16-17)
Pelvic rays                  ii (8)
Vertebrae                                        44-47            44-45
Gill rakers                                      10-11            10-14
                Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 110 of 113

                                                                                                                                            Appendix B   101

Bitterling (Rhodeus sericeus)

                                                                                      Holčík and Jedlička          Holčík and Jedlička
      Citation            Wheeler (1969)               Bănărescu (1964)
                                                                                             (1994)                       (1994)

Source locale              NW Europe                           Romania                           Europe                 Amur Basin
                       5-6 pored; 34-38 total         4-7 pored; 35-38 total         4-10 pored; 33-44 total       0-9 pored, 32-45 total
Lateral-line scales
                           scales on side                 scales on side                scales on the side           scales on the side
Dorsal rays                  iii (9-10)                        iii (8-10)                   ii-iii (8-11)               ii-iv (7-11)
Anal rays                     iii (8-9)                        iii (8-10)                   ii-iii (8-11)               ii-iv (6-11)
Pharyngeal teeth              0,5-5,0                           0,5-5,0
Gill rakers                                                                               9-16 (outside)              9-13 (outside)



Rudd (Scardinius erythrophthalmus)

                      Burkhead and Williams
      Citation                                         Berg (1964)            Bănărescu (1964)
                             (1991)

Source locale               Arkansas                       Russia                   Romania
Lateral-line scales           38-41                           37-43                   39-42
Dorsal rays                    9-11                      iii (8-10)                  iii (8-9)
Anal rays                     11-14                      iii (9-12)                 iii (10-12)
Pectoral rays                 15-16
Pelvic rays                       8-9
Vertebrae                     37-40                                                   38-39
Gill rakers                   10-13                           11-12                   11-12



Tench (Tinca tinca)


                         Scott and
      Citation                                  Berg (1964)           Jevtić (1979)         Coad (2005)         Wheeler (1969)
                      Crossman (1973)

                                                                                           Iran (and other
Source locale              Canada                 Russia               Yugoslavia                                NW Europe
                                                                                              locations)
                                           90-110 (males);
Lateral-line scales        95-105                                                                 70-120
                                           87-115 (females)
Dorsal rays                   9                  iii-iv (8)                                      ii-iv (6-9)        iii (8)
Anal rays                    7-8                  iii (6-8)                                      iii-iv (5-9)      iii (6-8)
Pectoral rays                                                                                      13-18
Vertebrae                  38-39                                            38-41                  35-44
Gill rakers                  13                                                                    10-16
             Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 111 of 113

102   Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the U.S.—A Guide to their Identification




                                                                                     Grass Carp, Caloosahatchee River,
                                                                                     Florida, January 16, 1995.
                                                                                     (Photo by Leo G. Nico.)
          Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 112 of 113

                                                                                                               Appendix C   103



                                 United States Geological Survey
                                           Florida Integrated Science Center
                                       Nonindigenous Aquatic Species Program
                                                  7920 NW 71st Street
                                               Gainesville, Florida 32653
                                     Telephone (352) 378-8181 Fax (352) 378-4956
                                                 http://nas.er.usgs.gov


                  Nonindigenous Aquatic Species Reporting Form

Common Name ___________________________________________________________
Genus ___________________________                                   Species __________________________
Subspecies _______________________                                  Date Collected ____________________
State ________County __________________                             Drainage ______________________


Location (please be as specific as possible; for example, road crossing, distance, and direction to nearest town): ____________
_________________________________________________________________________
_________________________________________________________________________
_______________________________________________________


Identified by _____________________________________________________________
Collected by _____________________________________________________________
Method of collection ______________________________________________________
Number collected ________                   Age class ________________                       Size ______________
                                            (Adult, Juvenile, young-of-year)		               (TL, SL, or FL)


Method of disposal ________________________________________________________
(released, discarded, preserved, mounted, deposited in museum)

Specimen storage _________________________________________________________
(museum or agency’s name and catalogue number)


Comments _______________________________________________________________
_________________________________________________________________________
_________________________________________________________________________
                                                                    Dorsal fin: upper edge straight or slightly concave
                                                                    Caudal fin: deeply emarginate without spot at base
                                                                    Peritoneum: blackish
                                                                    Gill rakers: 35-52
                                                                    Goldfish (Carassius auratus)


                                                                    Dorsal fin: upper edge convex
                                                                    Caudal fin: slightly emarginate with blackish spot
                                      Barbels: absent          3     at base (fades with growth)
                                      Pharyngeal teeth:             Peritoneum: light
                                       0,4-4,0                      Gill rakers: 22-33
                                                                    Crucian Carp (Carassius carassius)
                                  2 Barbels: present
            Branched
            dorsal rays: >13          Pharyngeal teeth:                                       Sides: silvery, without blotches
                                       1, 1, 3-3, 1, 1                                        Ventral keel: extends almost to junction of gills
                                      Common Carp                                             Gill rakers on first arch: fused into sponge-like apparatus
                                       (Cyprinus carpio)                                      Silver Carp (Hypophthalmichthys molitrix)

   Begin        1
                                                                                              Sides: with small, irregular dark blotches
                                                                   Barbels: absent        6 Ventral keel: extends to pelvic fin base
                                                                   Keel: present
                                                                                              Gill rakers on first arch: slender, comblike, not fused
                                                                                              Bighead Carp (Hypophthalmichthys nobilis)
            Branched                                       5       Barbels: present
                                      Lateral-line                 Keel: absent
            dorsal rays: <12          scales: >85
                                  4                                Tench (Tinca tinca)

                                                                   Lateral line               Keel: present
                                      Lateral-line                                                                                 Body color: olivaceous or silvery white,
                                                                     scales: 55-63            Rudd (Scardinius
                                      scales: <65                                              erythrophthalmus)                    fins dusky
                                                           7       Ide (Leuciscus idus)
                                                                                                                                   Pharyngeal teeth: with elongate,
                                                                                                                                    parallel grooves on grinding surfaces
                                                                   Lateral-line           8                                        Peritoneum: silvery with blackish
                                                                   scales: <50                Keel: absent                          blotches
                                                                                                                                   Grass Carp (Ctenopharyngodon idella)
                                                                                                  9
                                                       Pored lateral-line scales: <12                   Pored lateral-line    10   Body color: dark brown or blue-gray,
                                                       Bitterling (Rhodeus sericeus)                     scales: 35-45              fins dark
                                                                                                                                   Pharyngeal teeth: massive, molar-like,
                                                                                                                                    smooth (not serrated or grooved)
Abbreviated diagnostic key to foreign nonindigenous cyprinids of the United States.                                                Peritoneum: black
Blue numbers refer to couplets in key.                                                                                             Black Carp (Mylopharyngodon piceus)
                                                                                                                                                                              Case 1:19-cv-03720-ABJ Document 12-3 Filed 03/27/20 Page 113 of 113




Note: Not all diagnostic characters are included in this flow chart; refer to key (p. 7-13) and text for additional details.
